Exhibit 10.5







LOAN AGREEMENT

Dated as of April 29, 2011

Between

INLAND DIVERSIFIED PRATTVILLE LEGENDS, L.L.C.,
as Borrower

and

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as Lender























TABLE OF CONTENTS

Page

ARTICLE I - DEFINITIONS; PRINCIPLES OF CONSTRUCTION.

1

Section 1.1

Definitions.

1

Section 1.2

Principles of Construction.

27

ARTICLE II - GENERAL TERMS

27

Section 2.1

Loan Commitment; Disbursement to Borrower.

27

2.1.1

Agreement to Lend and Borrow.

27

2.1.2

Single Disbursement to Borrower.

27

2.1.3

The Note, Mortgage and Loan Documents.

27

2.1.4

Use of Proceeds.

27

Section 2.2

Interest Rate.

27

2.2.1

Interest Rate.

27

2.2.2

Interest Calculation.

27

2.2.3

Default Rate.

27

2.2.4

Usury Savings.

28

Section 2.3

Loan Payment.

28

2.3.1

Monthly Debt Service Payments.

28

2.3.2

Payments Generally.

28

2.3.3

Payment on Maturity Date.

28

2.3.4

Late Payment Charge.

28

2.3.5

Method and Place of Payment.

29

Section 2.4

Prepayments.

29

2.4.1

Voluntary Prepayments.

29

2.4.2

Mandatory Prepayments.

30

2.4.3

Prepayments After Default.

30

Section 2.5

Intentionally omitted.

30

Section 2.6

Release of Property.

30

2.6.1

Release of Property.

30

Section 2.7

Lockbox Account/Cash Management.

31

2.7.1

Lockbox Account.

31

2.7.2

Cash Management Account.

32

2.7.3

Payments Received under the Cash Management Agreement.

33

ARTICLE III - CONDITIONS PRECEDENT

33

Section 3.1

Conditions Precedent to Closing.

33

ARTICLE IV - REPRESENTATIONS AND WARRANTIES

33

Section 4.1

Borrower Representations.

33

4.1.1

Organization.

33

4.1.2

Proceedings.

33

4.1.3

No Conflicts.

34

4.1.4

Litigation.

34

4.1.5

Agreements.

34

4.1.6

Title.

34





-i-













4.1.7

Solvency.

35

4.1.8

Full and Accurate Disclosure.

35

4.1.9

No Plan Assets.

36

4.1.10

Compliance.

36

4.1.11

Financial Information.

36

4.1.12

Condemnation.

37

4.1.13

Federal Reserve Regulations.

37

4.1.14

Utilities and Public Access.

37

4.1.15

Not a Foreign Person.

37

4.1.16

Separate Lots.

37

4.1.17

Assessments.

37

4.1.18

Enforceability.

37

4.1.19

No Prior Assignment.

37

4.1.20

Insurance.

37

4.1.21

Use of Property.

38

4.1.22

Certificate of Occupancy; Licenses.

38

4.1.23

Flood Zone.

38

4.1.24

Physical Condition.

38

4.1.25

Boundaries.

38

4.1.26

Leases.

38

4.1.27

Survey.

39

4.1.28

Inventory.

39

4.1.29

Filing and Recording Taxes.

39

4.1.30

Special Purpose Entity/Separateness.

39

4.1.31

Management Agreement.

40

4.1.32

Illegal Activity.

40

4.1.33

No Change in Facts or Circumstances; Disclosure.

40

4.1.34

Investment Company Act.

41

4.1.35

Embargoed Person.

41

4.1.36

Principal Place of Business; State of Organization.

41

4.1.37

Environmental Representations and Warranties.

41

4.1.38

Cash Management

42

Section 4.2

Survival of Representations.

42

ARTICLE V - BORROWER COVENANTS

42

Section 5.1

Affirmative Covenants.

42

5.1.1

Existence; Compliance with Legal Requirements.

43

5.1.2

Taxes and Other Charges.

43

5.1.3

Litigation.

44

5.1.4

Access to Property.

44

5.1.5

Notice of Default.

44

5.1.6

Cooperate in Legal Proceedings.

44

5.1.7

Perform Loan Documents.

45

5.1.8

Award and Insurance Benefits.

45

5.1.9

Further Assurances.

45

5.1.10

Principal Place of Business, State of Organization.

45

5.1.11

Financial Reporting.

46





-ii-













5.1.12

Business and Operations.

48

5.1.13

Title to the Property.

48

5.1.14

Costs of Enforcement.

48

5.1.15

Estoppel Statement.

49

5.1.16

Loan Proceeds.

49

5.1.17

Performance by Borrower.

49

5.1.18

Confirmation of Representations.

49

5.1.19

Environmental Covenants.

49

5.1.20

Leasing Matters.

51

5.1.21

Alterations.

53

5.1.22

Operation of Property.

53

5.1.23

Embargoed Person.

54

Section 5.2

Negative Covenants.

54

5.2.1

Operation of Property.

55

5.2.2

Liens.

55

5.2.3

Dissolution.

55

5.2.4

Change In Business.

55

5.2.5

Debt Cancellation.

55

5.2.6

Zoning.

55

5.2.7

No Joint Assessment.

55

5.2.8

Intentionally Omitted.

56

5.2.9

ERISA.

56

5.2.10

Transfers.

56

ARTICLE VI - INSURANCE; CASUALTY; CONDEMNATION;

63

Section 6.1

Insurance.

63

Section 6.2

Casualty.

67

Section 6.3

Condemnation.

67

Section 6.4

Restoration.

68

ARTICLE VII - RESERVE FUNDS

73

Section 7.1

Required Repairs.

73

Section 7.2

Tax and Insurance Escrow Fund.

74

Section 7.3

Intentionally Deleted.

75

Section 7.4

Rollover Reserve.

75

7.4.1

Deposits to Rollover Reserve Fund.

75

7.4.2

Withdrawal of Rollover Reserve Funds.

76

Section 7.5

Excess Cash Flow Reserve Fund.

76

7.5.1

Deposits to Excess Cash Flow Reserve Fund.

76

7.5.2

Release of Excess Cash Flow Reserve Funds.

76

Section 7.6

Reserve Funds, Generally.

76

ARTICLE VIII - DEFAULTS

77

Section 8.1

Event of Default.

77

Section 8.2

Remedies.

80

Section 8.3

Remedies Cumulative; Waivers.

81

ARTICLE IX - SPECIAL PROVISIONS

81

Section 9.1

Securitization.

81





-iii-













9.1.1

Sale of Notes and Securitization.

81

9.1.2

Securitization Costs.

83

Section 9.2

Intentionally Omitted.

83

Section 9.3

Exculpation.

83

Section 9.4

Matters Concerning Manager.

86

Section 9.5

Servicer.

86

ARTICLE X - MISCELLANEOUS

87

Section 10.1

Survival.

87

Section 10.2

Lender’s Discretion.

87

Section 10.3

Governing Law.

87

Section 10.4

Modification, Waiver in Writing.

89

Section 10.5

Delay Not a Waiver.

89

Section 10.6

Notices.

89

Section 10.7

Trial by Jury.

90

Section 10.8

Headings.

90

Section 10.9

Severability.

90

Section 10.10

Preferences.

91

Section 10.11

Waiver of Notice.

91

Section 10.12

Remedies of Borrower.

91

Section 10.13

Expenses; Indemnity.

91

Section 10.14

Schedules Incorporated.

93

Section 10.15

Offsets, Counterclaims and Defenses.

93

Section 10.16

No Joint Venture or Partnership; No Third Party Beneficiaries.

93

Section 10.17

Publicity.

94

Section 10.18

Waiver of Marshalling of Assets.

94

Section 10.19

Waiver of Counterclaim.

94

Section 10.20

Conflict; Construction of Documents; Reliance.

94

Section 10.21

Brokers and Financial Advisors.

94

Section 10.22

Prior Agreements.

95

Section 10.23

Joint and Several Liability.

95

Section 10.24

Certain Additional Rights of Lender (VCOC).

95








-iv-













SCHEDULES

Schedule I

–

Alteration Conditions

Schedule II

–

Required Repairs

Schedule III

–

Organizational Chart of Borrower

Schedule IV

–

Form of Cash Management Agreement

Schedule V

–

Leasing Conditions




 





-v-













LOAN AGREEMENT

THIS LOAN AGREEMENT, dated as of April 29, 2011 (as amended, restated, replaced,
supplemented or otherwise modified from time to time, this “Agreement”), between
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a banking association chartered under
the laws of the United States of America, having an address at 383 Madison
Avenue, New York, New York 10179 (together with its successors and assigns,
“Lender”) and INLAND DIVERSIFIED PRATTVILLE LEGENDS, L.L.C., a Delaware limited
liability company, having its principal place of business at 2901 Butterfield
Road, Oak Brook, Illinois  60523  (“Borrower”).

W I T N E S S E T H:

WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined) from
Lender; and

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents (as
hereinafter defined).

NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:

ARTICLE I - DEFINITIONS; PRINCIPLES OF CONSTRUCTION.

Section 1.1

Definitions.

 For all purposes of this Agreement, except as otherwise expressly required or
unless the context clearly indicates a contrary intent:

“Accrual Period” shall mean the period commencing on and including the first
(1st) day of each calendar month during the term of the Loan and ending on and
including the final calendar date of such calendar month; however, the initial
Accrual Period shall commence on and include the Closing Date and shall end on
and include the final calendar date of the calendar month in which the Closing
Date occurs.

“Additional Insolvency Opinion” shall mean any subsequent Insolvency Opinion.

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by or is under common Control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person.

“Affiliated Manager” shall mean any Manager in which Borrower, Principal, or
Guarantor has, directly or indirectly, any legal, beneficial or economic
interest.

“Agent” shall mean any Eligible Institution acting as Agent under the Cash
Management Agreement.

















“Alteration Conditions” shall have the meaning set forth on Schedule I hereof.

“Annual Budget” shall mean the operating budget, including all planned Capital
Expenditures, for the Property prepared by Borrower in accordance with
Section 5.1.11(d) hereof for the applicable Fiscal Year or other period.  

“Approved Annual Budget” shall have the meaning set forth in Section 5.1.11(d)
hereof.  

“Assignment of Management Agreement” shall mean that certain Assignment of
Management Agreement and Subordination of Management Fees, dated as of the date
hereof, among Lender, Borrower and Manager, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation.

“Bankruptcy Action” shall mean with respect to any Person (a) such Person filing
a voluntary petition under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law; (b) the filing of an involuntary petition against
such Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law; (c) such Person filing an answer consenting to or otherwise
acquiescing in or joining in any involuntary petition filed against it, by any
other Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law; (d) such Person consenting to or acquiescing in or joining in
an application for the appointment of a custodian, receiver, trustee, or
examiner for such Person or any portion of the Property; (e) such Person making
an assignment for the benefit of creditors, or admitting, in writing in any
legal proceeding, its insolvency or inability to pay its debts as they become
due.

“Bankruptcy Code” shall mean Title 11 of the United States Code, 11 U.S.C. §101,
et seq., as the same may be amended from time to time, and any successor statute
or statutes and all rules and regulations from time to time promulgated
thereunder, and any comparable foreign laws relating to bankruptcy, insolvency
or creditors’ rights or any other Federal or state bankruptcy or insolvency law.

“Borrower” shall have the meaning set forth in the introductory paragraph
hereto, together with its successors and permitted assigns.

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which national banks in New York, New York, or the place of business of the
trustee under a Securitization (or, if no Securitization has occurred, Lender),
or any Servicer or the financial institution that maintains any collection
account for or on behalf of any Servicer or any Reserve Funds or the New York
Stock Exchange or the Federal Reserve Bank of New York is not open for business.

“Capital Expenditures” shall mean, for any period, the amount expended for items
capitalized under GAAP (including expenditures for building improvements or
major repairs, leasing commissions and tenant improvements).





2













“Cash Management Account” shall have the meaning set forth in Section 2.7.2
hereof.

“Cash Management Agreement” shall mean a Cash Management Agreement, by and among
Borrower, Lender and Agent, in the form attached hereto as Schedule IV (or such
other form as Lender shall accept in its sole discretion) as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.  

“Cash Sweep Event” shall mean the occurrence of: (a) an Event of Default (a
“Default Trigger”); (b) any Bankruptcy Action of Borrower (a “Borrower BK
Trigger”); (c) any Bankruptcy Action of Manager (a “Property Manager BK
Trigger”); or (d) the Debt Service Coverage Ratio based on the trailing three
(3) month period immediately preceding the date of such determination is less
than 1.25 to 1.00 (a “DSCR Trigger”).

“Cash Sweep Event Cure” shall mean (a) if the Cash Sweep Event is caused solely
by a Default Trigger, the acceptance by Lender of a cure of such Event of
Default (which cure Lender is not obligated to accept and may reject or accept
in its sole and absolute discretion, unless required by law), (b) if the Cash
Sweep Event is caused solely by a Bankruptcy Action of Borrower based an
involuntary petition against Borrower with respect to which neither Borrower,
Guarantor nor any Affiliate of Borrower or Guarantor solicited or caused to be
solicited petitioning creditors or consented to or otherwise acquiesced in or
joined in such involuntary petition, upon the same being discharged, stayed or
dismissed within thirty (30) days of such filing; provided that such filing does
not result in any adverse consequences to the Loan or the Property, as
determined by Lender in its sole discretion; (c) if the Cash Sweep Event is
caused solely by a Property Manager BK Trigger, if Borrower replaces the Manager
with a Qualified Manager under a Replacement Management Agreement; and (d) if
the Cash Sweep Event is caused solely by the occurrence of a DSCR Trigger, the
Property achieves a Debt Service Coverage Ratio of 1.40 to 1.00 or greater based
upon the trailing six (6) month period immediately preceding the date of
determination, for two consecutive calendar quarters; provided, however, that,
such Cash Sweep Event Cure set forth in this definition shall be subject to the
following conditions, (i) no Event of Default shall have occurred and be
continuing under this Agreement or any of the other Loan Documents, (ii) a Cash
Sweep Event Cure may occur no more than a total of three (3) times in the
aggregate during the term of the Loan, and (iii) Borrower shall have paid all of
Lender’s reasonable expenses incurred in connection with such Cash Sweep Event
Cure including, reasonable attorney’s fees and expenses.  Notwithstanding the
foregoing, there shall be no Cash Sweep Event Cure following a Cash Sweep Event
caused by a Bankruptcy Action of Borrower, except to the extent specifically set
forth in clause (b) above.

“Cash Sweep Period” shall mean each period commencing on the occurrence of a
Cash Sweep Event and continuing until the earlier of (a) the Payment Date next
occurring following the related Cash Sweep Event Cure (or, if such day is not a
Business Day, the immediately preceding Business Day), or (b) until payment in
full of all principal and interest on the Loan and all other amounts payable
under the Loan Documents in accordance with the terms and provisions of the Loan
Documents.

“Casualty” shall have the meaning set forth in Section 6.2 hereof.





3













“Casualty/Condemnation Prepayment” shall have the meaning set forth in Section
6.4(e) hereof.

“Casualty Consultant” shall have the meaning set forth in Section 6.4(b)(iii)
hereof.

“Casualty Retainage” shall have the meaning set forth in Section 6.4(b)(iv)
hereof.

“Certified Rent Roll” shall have the meaning set forth in Section 4.1.26 hereof.

“Closing Date” shall mean the date of the funding of the Loan.

“Code” shall mean the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.

“Condemnation Proceeds” shall have the meaning set forth in Section 6.4(b).

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of management, policies or activities of a Person,
whether through ownership of voting securities, by contract or otherwise.
 “Controlled” and “Controlling” shall have correlative meanings.

“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums (including any Yield Maintenance Premium and any
Yield Maintenance Default Premium) due to Lender in respect of the Loan under
the Note, this Agreement, the Mortgage or any other Loan Document.

“Debt Service” shall mean, with respect to any particular period of time, the
scheduled principal (if any) and interest payments due under this Agreement and
the Note.

“Debt Service Coverage Ratio” shall mean a ratio for the applicable period in
which:

(a)

the numerator is the Net Operating Income (excluding interest on credit accounts
and using annualized operating expenses for any recurring expenses not paid
monthly (e.g., Taxes and Insurance Premiums)) for such period as set forth in
the statements required hereunder, without deduction for (i) actual management
fees incurred in connection with the operation of the Property, or (ii) amounts
paid to the Reserve Funds, less (A) management fees equal to assumed management
fees of 4.0% of Gross Income from Operations, and (B) assumed capital
replacement costs equal to $0.15 per square foot of gross leasable area at the
Property, and (C) assumed Rollover Reserve Fund Contributions equal to $0.85 per
square foot of gross leasable area at the Property; and





4













(b)

the denominator is an assumed Debt Service calculated using a 30-year
amortization schedule.

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.

“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (a) the Maximum Legal Rate or (b) five percent (5%) above the
Interest Rate.

“Disclosure Documents” shall have the meaning set forth in Section 9.1.1(b)
hereof.

“DSCR Tax Escrow Trigger Event” shall mean, that as of the date of
determination, the Debt Service Coverage Ratio based on the trailing three (3)
month period immediately preceding the date of such determination is less than
1.35 to 1.00 (assuming amortization).

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. §9.10(b),
having in either case a combined capital and surplus of at least $50,000,000.00
and subject to supervision or examination by federal and state authority.  An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.

“Eligible Institution” shall mean JPMorgan Chase Bank, National Association, or
a depository institution or trust company insured by the Federal Deposit
Insurance Corporation, the short term unsecured debt obligations or commercial
paper of which are rated at least “A-1+” by S&P, “P-1” by Moody’s and “F-1+” by
Fitch in the case of accounts in which funds are held for thirty (30) days or
less (or, in the case of accounts in which funds are held for more than thirty
(30) days, the long-term unsecured debt obligations of which are rated at least
“AA-” by Fitch and S&P and “Aa3” by Moody’s).

“Embargoed Person” shall mean any person, entity or government subject to trade
restrictions under U.S. law, including, but not limited to, The USA PATRIOT Act
(including the anti-terrorism provisions thereof), the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701, et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq., and any Executive Orders or regulations promulgated
thereunder including Executive Order 13224 dated September 24, 2001 and those
other Executive Orders or regulations related to Specially Designated Nationals
and Specially Designated Global Terrorists, with the result that the investment
in Borrower, Principal or Guarantor, as applicable (whether directly or
indirectly), is prohibited by law or the Loan made by the Lender is in violation
of law.

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement, dated as of the date hereof, executed by Borrower and Guarantor in
connection with





5













the Loan for the benefit of Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

“Environmental Law” means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations and the like, as well as common law,
relating to protection of human health or the environment, relating to Hazardous
Substances, relating to liability for or costs of Remediation or prevention of
Releases of Hazardous Substances or relating to liability for or costs of other
actual or threatened danger to human health or the environment.  Environmental
Law includes, but is not limited to, the following statutes, as amended, any
successor thereto, and any regulations promulgated pursuant thereto, and any
state or local statutes, ordinances, rules, regulations and the like addressing
similar issues:  the Comprehensive Environmental Response, Compensation and
Liability Act; the Emergency Planning and Community Right-to-Know Act; the
Hazardous Substances Transportation Act; the Resource Conservation and Recovery
Act (including but not limited to Subtitle I relating to underground storage
tanks); the Solid Waste Disposal Act; the Clean Water Act; the Clean Air Act;
the Toxic Substances Control Act; the Safe Drinking Water Act; the Occupational
Safety and Health Act; the Federal Water Pollution Control Act; the Federal
Insecticide, Fungicide and Rodenticide Act; the Endangered Species Act; the
National Environmental Policy Act; and the River and Harbors Appropriation Act.
 Environmental Law also includes, but is not limited to, any present and future
federal, state and local laws, statutes ordinances, rules, regulations and the
like, as well as common law, conditioning transfer of property upon a negative
declaration or other approval of a Governmental Authority of the environmental
condition of the Property; requiring notification or disclosure of Releases of
Hazardous Substances or other environmental condition of the Property to any
Governmental Authority or other Person, whether or not in connection with
transfer of title to or interest in property; imposing conditions or
requirements in connection with permits or other authorization for lawful
activity; relating to nuisance, trespass or other causes of action related to
the environmental conditions of the Property; or relating to wrongful death,
personal injury, or property or other damage in connection with any
environmental condition or use or presence of Hazardous Substances on or at the
Property.

“Environmental Liens” shall have the meaning set forth in Section 5.1.19 hereof.

“Environmental Report” shall have the meaning set forth in Section 4.1.37
hereof.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and the rulings
issued thereunder.

“Event of Default” shall have the meaning set forth in Section 8.1(a) hereof.

“Excess Cash Flow” shall have the meaning set forth in the Cash Management
Agreement.

“Excess Cash Flow Reserve Account” shall have the meaning set forth in
Section 7.5 hereof.

“Excess Cash Flow Reserve Fund” shall have the meaning set forth in Section 7.5
hereof.





6













“Exchange Act” shall have the meaning set forth in Section 9.1.1(e) hereof.

“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the term of the Loan.

“Fitch” shall mean Fitch, Inc.

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.

“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (foreign,
federal, state, county, district, municipal, city or otherwise) whether now or
hereafter in existence.

“Gross Income from Operations” shall mean, during any period, all sustainable
income as reported on the financial statements delivered by Borrower in
accordance with this Agreement, computed in accordance with GAAP, derived from
the ownership and operation of the Property from whatever source during such
period, including, but not limited to, (i) Rents from Tenants that are in
occupancy, open for business and paying contractual rent without right of offset
or credit, (ii) utility charges, (iii) escalations, (iv) forfeited security
deposits, (v) interest on credit accounts, (vi) service fees or charges, (vii)
license fees, (viii) parking fees, (ix) income from vending machines, (x)
business interruption or other loss of income or rental insurance proceeds, (xi)
other required pass-throughs, (xii) rent concessions or credits, and (xiii)
interest on Reserve Accounts, if any, but excluding (i) Rents from
month-to-month Tenants, Tenants during a free-rent period, or Tenants that are
included in any Bankruptcy Actions (unless such Tenant has affirmed its Lease
and is in occupancy, open for business and paying unabated, post-petition Rent),
(ii) sales, use and occupancy or other taxes on receipts required to be
accounted for by Borrower to any Governmental Authority, (iii) refunds and
uncollectible accounts, (iv) sales of furniture, fixtures and equipment, (v)
Insurance Proceeds (other than business interruption or other loss of income or
rental insurance), (vi) Awards, (vii) unforfeited security deposits, (viii)
utility and other similar deposits and (ix) any disbursements to Borrower from
the Reserve Funds, if any.  Gross income shall not be diminished as a result of
the Mortgage or the creation of any intervening estate or interest in the
Property or any part thereof.

“Guarantor” shall mean Inland Diversified Real Estate Trust, Inc., a Maryland
corporation.

“Guaranty” shall mean that certain Guaranty Agreement, dated as of the date
hereof, executed and delivered by Guarantor in connection with the Loan to and
for the benefit of Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Hazardous Substances” include but are not limited to any and all substances
(whether solid, liquid or gas) defined, listed, or otherwise classified as
pollutants, hazardous wastes, hazardous substances, hazardous materials,
extremely hazardous wastes, or words of similar meaning or regulatory effect
under any present or future Environmental Laws or that may have a negative
impact on human health or the environment, including but not limited to
petroleum and petroleum products, asbestos and asbestos-containing materials,
polychlorinated biphenyls, lead,





7













radon, radioactive materials, flammables, explosives, mold, mycotoxins,
microbial matter and airborne pathogens (naturally occurring or otherwise), but
excluding substances of kinds and in amounts ordinarily and customarily used or
stored in similar properties for the purpose of cleaning or other maintenance or
operations and otherwise in compliance with all Environmental Laws.

“Home Depot” shall mean Home Depot U.S.A., Inc., together with any successors or
assigns under that certain Development Agreement dated as of October __, 2006 by
and between Home Depot and Borrower (as successor in interest to Prattcenter,
LLC, an Alabama limited liability company).

“Identified Affiliate” shall mean (i) Inland Real Estate Corporation, a Maryland
corporation, (ii) Inland Real Estate Investment Corporation, a Delaware
corporation, (iii) Inland Western Retail Real Estate Trust, Inc., a Maryland
corporation, (iv) Inland American Real Estate Trust, Inc., a Maryland
corporation, (iv) IDIV, (v) any other real estate investment trust sponsored by
Inland Real Estate Investment Corporation, or (vi) any other entity composed
entirely of any of the foregoing, by merger or other business combination.

“Identified Affiliate Related Entities” shall have the meaning set forth in
Section 5.2.10(e)(iii) hereof.

“IDIV” shall mean Inland Diversified Real Estate Trust, Inc., a Maryland
corporation.

“Improvements” shall have the meaning set forth in the granting clause of the
Mortgage.

“Indebtedness” of a Person, at a particular date, shall mean the sum (without
duplication) at such date of (a) all indebtedness or liability of such Person
(including, without limitation, amounts for borrowed money and indebtedness in
the form of mezzanine debt or preferred equity); (b) obligations evidenced by
bonds, debentures, notes, or other similar instruments; (c) obligations for the
deferred purchase price of property or services (including trade obligations);
(d) obligations under letters of credit; (e) obligations under acceptance
facilities; (f) all guaranties, endorsements (other than for collection or
deposit in the ordinary course of business) and other contingent obligations to
purchase, to provide funds for payment, to supply funds, to invest in any Person
or entity, or otherwise to assure a creditor against loss; and (g) obligations
secured by any Liens, whether or not the obligations have been assumed (other
than the Permitted Encumbrances).

“Indemnified Liabilities” shall have the meaning set forth in Section 10.13(b)
hereof.

“Indemnified Parties” shall mean Lender and, its designee, (whether or not it is
the Lender), any Affiliate of Lender that has filed any registration statement
relating to the Securitization or has acted as the sponsor or depositor in
connection with the Securitization, any Affiliate of Lender that acts as an
underwriter, placement agent or initial purchaser of Securities issued in the
Securitization, any other co underwriters, co placement agents or co initial
purchasers of Securities issued in the Securitization, and each of their
respective officers, directors, partners, employees, representatives, agents and
Affiliates and each Person or entity who Controls any such Person within the
meaning of Section 15 of the Securities Act of 1933 as amended or Section 20 of
the Security Exchange Act of 1934 as amended, any Person who is or





8













will have been involved in the origination of the Loan, any Person who is or
will have been involved in the servicing of the Loan secured hereby, any Person
in whose name the encumbrance created by the Mortgage is or will have been
recorded, any Person who may hold or acquire or will have held a full or partial
interest in the Loan secured hereby (including, but not limited to, investors or
prospective investors in the Securities, as well as custodians, trustees and
other fiduciaries who hold or have held a full or partial interest in the Loan
secured hereby for the benefit of third parties) as well as the respective
directors, officers, shareholders, partners, employees, agents, servants,
representatives, contractors, subcontractors, affiliates, subsidiaries,
participants, successors and assigns of any and all of the foregoing (including,
but not limited to, any other Person who holds or acquires or will have held a
participation or other full or partial interest in the Loan, whether during the
term of the Loan or as a part of or following a foreclosure of the Loan and
including, but not limited to any successors by merger, consolidation or
acquisition of all or a substantial portion of Lender’s assets and business).

“Independent Director” shall mean a natural Person who (a) is not at the time of
initial appointment, or at any time while serving in such capacity, and is not,
and has never been, and will not while serving as Independent Director be: (i) a
stockholder, director (with the exception of serving as the Independent Director
of Borrower), officer, employee, partner, member (other than a “special member”
or “springing member”), manager, attorney or counsel of Borrower, equity owners
of Borrower or Guarantor or any Affiliate of Borrower or Guarantor; (ii) a
customer, supplier or other person who derives any of its purchases or revenues
from its activities with Borrower or Guarantor, equity owners of Borrower or
Guarantor or any Affiliate of Borrower or Guarantor; (iii) a Person Controlling
or under common Control with any such stockholder, director, officer, employee,
partner, member, manager, attorney, counsel, equity owner, customer, supplier or
other Person; or (iv) a member of the immediate family of any such stockholder,
director, officer, employee, partner, member, manager, attorney, counsel, equity
owner, customer, supplier or other Person and (b) has (i) prior experience as
an independent director or independent manager for a corporation, a trust or
limited liability company whose charter documents required the unanimous consent
of all independent directors or independent managers thereof before such
corporation, trust or limited liability company could consent to the institution
of bankruptcy or insolvency proceedings against it or could file a petition
seeking relief under any applicable federal or state law relating to bankruptcy
and (ii) at least three years of employment experience with one or more
nationally-recognized companies that provides, inter alia, professional
independent directors or independent managers in the ordinary course of their
respective business to issuers of securitization or structured finance
instruments, agreements or securities or lenders originating commercial real
estate loans for inclusion in securitization or structured finance instruments,
agreements or securities (a “Professional Independent Director”) and is at all
times during his or her service as an Independent Director of Borrower an
employee of such a company or companies. A natural Person who satisfies the
foregoing definition except for being (or having been) the independent director
or independent manager of a “special purpose entity” affiliated with Borrower
(provided such affiliate does not or did not own a direct or indirect equity
interest in an Borrower) shall not be disqualified from serving as an
Independent Director, provided that such natural Person satisfies all other
criteria set forth above and that the fees such individual earns from serving as
independent director or independent manager of affiliates of Borrower or in any
given year constitute in the aggregate less than five percent (5%) of such
individual’s annual income for that year.  A natural Person who satisfies the
foregoing definition other than subparagraph (a)(ii) shall not be disqualified





9













from serving as an Independent Director of Borrower if such individual is a
Professional Independent Director and such individual complies with the
requirements of the previous sentence.

“Insolvency Opinion” shall mean that certain non-consolidation opinion letter
dated the date hereof delivered by Levenfeld Pearlstein, LLC in connection with
the Loan.

“Insurance Premiums” shall have the meaning set forth in Section 6.1(b) hereof.

“Insurance Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.

“Interest Rate” shall mean a rate of five and 475/1000 (5.475%) percent.

“JV Partner” shall have the meaning set forth in Section 5.2.10 hereof.

“JV Transferee” shall have the meaning specified in Section 5.2.10 hereof.

“Lease” shall mean any lease, sublease or subsublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy all or any portion of any space in the
Property by or on behalf of Borrower, and (a) every modification, amendment or
other agreement relating to such lease, sublease, subsublease, or other
agreement entered into in connection with such lease, sublease, subsublease, or
other agreement and (b) every guarantee of the performance and observance of the
covenants, conditions and agreements to be performed and observed by the other
party thereto.

“Leasing Conditions” shall mean the conditions set forth on Schedule V hereof.

“Legal Requirements” shall mean, all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting the Property or
any part thereof, or the construction, use, alteration or operation thereof, or
any part thereof, whether now or hereafter enacted and in force, and all
permits, licenses and authorizations and regulations relating thereto, and all
covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to Borrower, at any time in force
affecting Borrower, the Property or any part thereof, including, without
limitation, any which may (a) require repairs, modifications or alterations in
or to the Property or any part thereof, or (b) in any way limit the use and
enjoyment thereof.

“Lender” shall have the meaning set forth in the introductory paragraph hereto.

“Lien” shall mean, any mortgage, deed of trust, deed to secure debt, indemnity
deed of trust, lien, pledge, hypothecation, assignment, security interest, or
any other encumbrance, charge or transfer of, on or affecting Borrower, the
Property, any portion thereof or any interest therein, including, without
limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, the filing of any financing statement, and mechanic’s, materialmen’s
and other similar liens and encumbrances.





10













“Loan” shall mean the loan made by Lender to Borrower pursuant to this
Agreement.

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Mortgage,  the Environmental Indemnity, the Assignment of Management Agreement,
the Guaranty, the Lockbox Agreement (if any), the Cash Management Agreement (if
any), and all other documents executed and/or delivered by Borrower and/or
Guarantor in connection with the Loan.

“Loan to Value Ratio” shall mean, as of the date of its calculation, the ratio
of (i) the sum of the outstanding principal amount of the Loan as of the date of
such calculation to (ii) the fair market value of the Property, as determined,
in Lender’s sole discretion, by any commercially reasonable method permitted to
a REMIC Trust.

“Lockbox Account” shall have the meaning set forth in Section 2.7.1 hereof.

“Lockbox Agreement” shall mean a clearing account agreement or similar agreement
among Borrower, Lender, Manager and Lockbox Bank, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time,
relating to funds deposited in the Lockbox Account.

“Lockbox Bank” shall mean Bank of America, N.A. or any other clearing bank which
establishes, maintains and holds the Lockbox Account, which shall be an Eligible
Institution.

“Management Agreement” shall mean (a) the management agreement entered into by
and between Borrower and Manager, pursuant to which Manager is to provide
management and other services with respect to the Property; or (b) if the
context requires, the Replacement Management Agreement.

“Manager” shall mean Inland Diversified Real Estate Services LLC, a Delaware
limited liability company, or, if the context requires, a Qualified Manager who
is operating and managing the Property in accordance with the terms and
provisions of this Agreement pursuant to a Replacement Management Agreement.

“Material Action” means to file any insolvency, or reorganization case or
proceeding, to institute proceedings to have Borrower be adjudicated bankrupt or
insolvent, to institute proceedings under any applicable insolvency law, to seek
any relief under any law relating to relief from debts or the protection of
debtors, to consent to the filing or institution of bankruptcy or insolvency
proceedings against Borrower, to file a petition seeking, or consent to,
reorganization or relief with respect to Borrower under any applicable federal
or state law relating to bankruptcy or insolvency, to seek or consent to the
appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian, or any similar official of or for Borrower or a substantial part of
its property, to make any assignment for the benefit of creditors of Borrower,
to admit in writing Borrower’s inability to pay its debts generally as they
become due, or to take action in furtherance of any of the foregoing.

“Maturity Date” shall mean May 1, 2021, or such other date on which the final
payment of principal of the Note becomes due and payable as therein or herein
provided, whether at such stated maturity date, by declaration of acceleration,
or otherwise.





11













“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

“Memorandum of Development Agreement” shall mean that certain Memorandum of
Development Agreement dated as of October 17, 2006 and recorded on December 27,
2006 in Real Property Book 2006, Page 95294 of the Recorder’s Office by and
between Home Depot and Borrower (as successor in interest to Prattcenter, LLC,
an Alabam limited liability company).

“Monthly Debt Service Payment Amount” shall mean an amount equal to interest
only on the outstanding principal balance of the Loan for the related Accrual
Period; provided, however, that if a Permitted Paydown Event has not occurred on
or before October 1, 2011, then the Monthly Debt Service Payment Amount shall
mean a constant monthly payment of $87,392.67.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage” shall mean, that certain first priority Mortgage, Assignment of
Leases and Rents and Security Agreement, dated the date hereof, executed and
delivered by Borrower to Lender as security for the Loan and encumbering the
Property, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

“Net Cash Flow” shall mean, with respect to the Property for any period, the
amount obtained by subtracting Operating Expenses and Capital Expenditures for
such period from Gross Income from Operations for such period.

“Net Operating Income” shall mean the amount obtained by subtracting Operating
Expenses from Gross Income from Operations.

“Net Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.

“Net Proceeds Deficiency” shall have the meaning set forth in Section 6.4(b)(vi)
hereof.

“Net Proceeds Prepayment” shall have the meaning set forth in Section 6.4(e)
hereof.

“Note” shall mean that certain Promissory Note, dated the date hereof, in the
principal amount of $18,890,000.00, made by Borrower in favor of Lender, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.

“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by an authorized officer of Borrower or the general partner,
managing member or sole member of Borrower, as applicable.

“Operating Expenses” shall mean the total of all expenditures, computed in
accordance with GAAP, of whatever kind relating to the operation, maintenance
and management of the Property that are incurred on a regular monthly or other
periodic basis, including without





12













limitation, ground rent (if any), bad debt, utilities, ordinary repairs and
maintenance, insurance, license fees, property taxes and assessments,
advertising expenses, management fees, payroll and related taxes, computer
processing charges, operational equipment or other lease payments as approved by
Lender, and other similar costs, but excluding depreciation, Debt Service,
Capital Expenditures and contributions to the Reserve Funds.

“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Taxes, and any other charges, including, without limitation, vault
charges and license fees for the use of vaults, chutes and similar areas
adjoining the Property, now or hereafter levied or assessed or imposed against
the Property or any part thereof.

“Other Obligations” shall have the meaning as set forth in the Mortgage.

“Payment Date” shall mean the first (1st) day of each calendar month during the
term of the Loan.

“Permitted Affiliate Transfer” shall have the meaning set forth in Section
5.2.10(c).

“Permitted Affiliate Transferee” shall have the meaning set forth in Section
5.2.10(c).

“Permitted Encumbrances” shall mean, with respect to the Property, collectively,
(a) the Liens and security interests created by the Loan Documents, (b) all
Liens, encumbrances and other matters disclosed in the Title Insurance Policy,
(c) Liens, if any, for Taxes imposed by any Governmental Authority not yet due
or delinquent (or that Borrower is contesting in accordance with the terms of
Section 5.1.2 hereof), and (d) easements or other encumbrances granted pursuant
to Section 5.2.10(e) hereof, and (e) such other title and survey exceptions as
Lender has approved or may approve in writing in Lender’s reasonable discretion,
which Permitted Encumbrances in the aggregate do not materially and adversely
affect the value, operation or use of the Property or Borrower’s ability to
repay the Loan.

“Permitted Investments” shall mean any one or more of the following obligations
or securities acquired at a purchase price of not greater than par, including
those issued by Servicer, the trustee under any Securitization or any of their
respective Affiliates, payable on demand or having a maturity date not later
than the Business Day immediately prior to the first Payment Date following the
date of acquiring such investment and meeting one of the appropriate standards
set forth below:

(i)

obligations of, or obligations fully guaranteed as to payment of principal and
interest by, the United States or any agency or instrumentality thereof provided
such obligations are backed by the full faith and credit of the United States of
America including, without limitation, obligations of:  the U.S. Treasury (all
direct or fully guaranteed obligations), the Farmers Home Administration
(certificates of beneficial ownership), the General Services Administration
(participation certificates), the U.S. Maritime Administration (guaranteed Title
XI financing), the Small Business Administration (guaranteed participation
certificates and guaranteed pool certificates), the U.S. Department of Housing
and Urban Development (local authority bonds) and the Washington Metropolitan
Area Transit Authority (guaranteed transit bonds); provided, however, that the
investments described in this clause must (A) have a predetermined





13













fixed dollar of principal due at maturity that cannot vary or change, (B) if
rated by S&P, must not have an “r” highlighter affixed to their rating, (C) if
such investments have a variable rate of interest, such interest rate must be
tied to a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (D) such investments must not be subject to
liquidation prior to their maturity;

(ii)

Federal Housing Administration debentures;

(iii)

obligations of the following United States government sponsored agencies:
 Federal Home Loan Mortgage Corp. (debt obligations), the Farm Credit System
(consolidated systemwide bonds and notes), the Federal Home Loan Banks
(consolidated debt obligations), the Federal National Mortgage Association (debt
obligations), the Financing Corp. (debt obligations), and the Resolution Funding
Corp. (debt obligations); provided, however, that the investments described in
this clause must (A) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

(iv)

federal funds, unsecured certificates of deposit, time deposits, bankers’
acceptances and repurchase agreements with maturities of not more than 365 days
of any bank, the short term obligations of which at all times are rated in the
highest short term rating category by each Rating Agency (or, if not rated by
all Rating Agencies, rated by at least one Rating Agency in the highest short
term rating category and otherwise acceptable to each other Rating Agency, as
confirmed in writing that such investment would not, in and of itself, result in
a downgrade, qualification or withdrawal of the initial, or, if higher, then
current ratings assigned to the Securities); provided, however, that the
investments described in this clause must (A) have a predetermined fixed dollar
of principal due at maturity that cannot vary or change, (B) if rated by S&P,
must not have an “r” highlighter affixed to their rating, (C) if such
investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (D) such investments must not be subject to
liquidation prior to their maturity;

(v)

fully Federal Deposit Insurance Corporation-insured demand and time deposits in,
or certificates of deposit of, or bankers’ acceptances issued by, any bank or
trust company, savings and loan association or savings bank, the short term
obligations of which at all times are rated in the highest short term rating
category by each Rating Agency (or, if not rated by all Rating Agencies, rated
by at least one Rating Agency in the highest short term rating category and
otherwise acceptable to each other Rating Agency, as confirmed in writing that
such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities); provided, however, that the investments described
in this clause must (A) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their





14













rating, (C) if such investments have a variable rate of interest, such interest
rate must be tied to a single interest rate index plus a fixed spread (if any)
and must move proportionately with that index, and (D) such investments must not
be subject to liquidation prior to their maturity;

(vi)

debt obligations with maturities of not more than 365 days and at all times
rated by each Rating Agency (or, if not rated by all Rating Agencies, rated by
at least one Rating Agency and otherwise acceptable to each other Rating Agency,
as confirmed in writing that such investment would not, in and of itself, result
in a downgrade, qualification or withdrawal of the initial, or, if higher, then
current ratings assigned to the Securities) in its highest long-term unsecured
rating category; provided, however, that the investments described in this
clause must (A) have a predetermined fixed dollar of principal due at maturity
that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

(vii)

commercial paper (including both non-interest-bearing discount obligations and
interest-bearing obligations payable on demand or on a specified date not more
than one year after the date of issuance thereof) with maturities of not more
than 365 days and that at all times is rated by each Rating Agency (or, if not
rated by all Rating Agencies, rated by at least one Rating Agency and otherwise
acceptable to each other Rating Agency, as confirmed in writing that such
investment would not, in and of itself, result in a downgrade, qualification or
withdrawal of the initial, or, if higher, then current ratings assigned to the
Securities) in its highest short-term unsecured debt rating; provided, however,
that the investments described in this clause must (A) have a predetermined
fixed dollar of principal due at maturity that cannot vary or change, (B) if
rated by S&P, must not have an “r” highlighter affixed to their rating, (C) if
such investments have a variable rate of interest, such interest rate must be
tied to a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (D) such investments must not be subject to
liquidation prior to their maturity;

(viii)

units of taxable money market funds, which funds are regulated investment
companies, seek to maintain a constant net asset value per share and invest
solely in obligations backed by the full faith and credit of the United States,
which funds have the highest rating available from each Rating Agency (or, if
not rated by all Rating Agencies, rated by at least one Rating Agency and
otherwise acceptable to each other Rating Agency, as confirmed in writing that
such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities) for money market funds; and

(ix)

any other security, obligation or investment which has been approved as a
Permitted Investment in writing by (a) Lender and (b) each Rating Agency, as
evidenced by a written confirmation that the designation of such security,
obligation or investment as a Permitted Investment will not, in and of itself,
result in a downgrade, qualification or





15













withdrawal of the initial, or, if higher, then current ratings assigned to the
Securities by such Rating Agency;

provided, however, that no obligation or security shall be a Permitted
Investment if (A) such obligation or security evidences a right to receive only
interest payments or (B) the right to receive principal and interest payments on
such obligation or security are derived from an underlying investment that
provides a yield to maturity in excess of 120% of the yield to maturity at par
of such underlying investment.  

“Permitted Par Prepayment Date” shall mean any Business Day after the Payment
Date which is three (3) months prior to the Maturity Date.

“Permitted Paydown Amount” shall have the meaning set forth in Section 2.4.1(c)
hereof.

“Permitted Paydown Date” shall have the meaning set forth in Section 2.4.1(c)
hereof.

“Permitted Paydown Event” shall have the meaning set forth in Section 2.4.1(c)
hereof.

“Permitted Prepayment Date” shall mean the second (2nd) anniversary of the first
(1st) Payment Date (or, if such day is not a Business Day, the immediately
succeeding Business Day).  

“Permitted Transfer” shall mean any of the following:  (a) any transfer,
directly as a result of the death of a natural person, of stock, membership
interests, partnership interests or other ownership interests previously held by
the decedent in question to the Person or Persons lawfully entitled thereto and
(b) any transfer, directly as a result of the legal incapacity of a natural
person, of stock, membership interests, partnership interests or other ownership
interests previously held by such natural person to the Person or Persons
lawfully entitled thereto, (c) any public issuance of interests in IDIV, (d) any
private sale or transfer of non-controlling interests in IDIV through a
transaction brokered by a FINRA licensed broker dealer not affiliated with IDIV,
or (e) issuances of membership interests in Manager to employees or other
Persons affiliated with The Inland Group of Companies, Inc. or Manager pursuant
to employee compensation programs.

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

“Personal Property” shall have the meaning set forth in the granting clause of
the Mortgage.

“Physical Conditions Report” shall mean, with respect to the Property, a report
prepared by a company satisfactory to Lender regarding the physical condition of
such Property, satisfactory in form and substance to Lender in its sole
discretion, which report shall, among other things, (a) confirm that such
Property and its use complies, in all material respects, with all applicable
Legal Requirements (including, without limitation, zoning, subdivision and
building





16













laws) and (b) include a copy of a final certificate of occupancy with respect to
all Improvements on such Property.

“Policies” shall have the meaning specified in Section 6.1(b) hereof.

“Policy” shall have the meaning specified in Section 6.1(b) hereof.

“Prepayment Rate” shall mean the bond equivalent yield (in the secondary market)
on the United States Treasury Security that as of the Prepayment Rate
Determination Date has a remaining term to maturity closest to, but not
exceeding, the remaining term to the Maturity Date as most recently published in
“Statistical Release H.15 (519), Selected Interest Rates,” or any successor
publication, published by the Board of Governors of the Federal Reserve System,
or on the basis of such other publication or statistical guide as Lender may
reasonably select.   

“Prepayment Rate Determination Date” shall mean the date which is five (5)
Business Days prior to the date that such prepayment shall be applied in
accordance with the terms and provisions of Section 2.4.1 hereof.    

“Principal” shall mean the Special Purpose Entity that is the general partner of
Borrower, if Borrower is a limited partnership, managing member of Borrower, if
Borrower is a multi-member limited liability company, or beneficiary of
Borrower, if Borrower is a Delaware statutory trust.  If Borrower is a limited
liability company with only one member, there shall be no Principal.  

“Property” shall mean the parcel of real property, the Improvements thereon and
all personal property owned by Borrower and encumbered by the Mortgage, together
with all rights pertaining to such property and Improvements, as more
particularly described in the granting clauses of the Mortgage and referred to
therein as the “Property”.

“Provided Information” shall mean any and all financial and other information
provided at any time prepared by, or on behalf of, Borrower, Principal,
Guarantor and/or Manager.

“PSPB” shall have the meaning specified in Section 5.2.10(i) hereof.

“PSPB JV Transferee” shall have the meaning specified in Section 5.2.10(i)
hereof.

“Purchase Agreement” shall mean that certain Purchase Agreement, dated as of
December 23, 2010, by and between Seller and Inland Real Estate Acquisitions,
Inc., an Illinois corporation, as amended from time to time.

“Qualified Manager” shall mean a reputable and experienced management
organization reasonably satisfactory to Lender, which organization or its
principals possess at least ten (10) years experience in managing properties
similar in scope, size, use and value of the Property, provided that, (i) if a
Securitization has occurred, Borrower shall, at Lender’s option, obtain prior
written confirmation from the Rating Agencies that management of the Property by
such entity will not cause a downgrading, withdrawal or qualification of the
then current rating of the Securities issued pursuant to the Securitization, and
(ii) if a Securitization has not occurred,





17













Borrower shall have obtained the prior written consent of Lender.  Lender
acknowledges that on the Closing Date, Manager shall be deemed a Qualified
Manager.

“Rating Agencies” shall mean each of S&P, Moody’s, Fitch, and Realpoint or any
other nationally recognized statistical rating agency which has been approved by
Lender and designated by Lender to assign a rating to the Securities.

“Realpoint” shall mean Realpoint, LLC, a Pennsylvania limited liability company.

“Related Entities” shall have the meaning set forth in Section 5.2.10(e) hereof.

“Release” of any Hazardous Substance includes but is not limited to any release,
deposit, discharge, emission, leaking, spilling, seeping, migrating, injecting,
pumping, pouring, emptying, escaping, dumping, disposing or other movement of
Hazardous Substances.

“Relevant Leasing Threshold” shall mean any Lease for an amount of leaseable
square footage equal to or greater than ten thousand (10,000) square feet.

“Relevant Restoration Threshold” shall mean $250,000.00.

“Remediation” includes but is not limited to any response, remedial, removal, or
corrective action, any activity to cleanup, detoxify, decontaminate, contain or
otherwise remediate any Hazardous Substance, any actions to prevent, cure or
mitigate any Release of any Hazardous Substance, any action to comply with any
Environmental Laws or with any permits issued pursuant thereto, any inspection,
investigation, study, monitoring, assessment, audit, sampling and testing,
laboratory or other analysis, or evaluation relating to any Hazardous
Substances.

“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note.

“Rents” shall mean, all rents (including percentage rents), rent equivalents,
moneys payable as damages or in lieu of rent or rent equivalents, royalties
(including, without limitation, all oil and gas or other mineral royalties and
bonuses), income, receivables, receipts, revenues, deposits (including, without
limitation, security, utility and other deposits), accounts, cash, issues,
profits, charges for services rendered, all other amounts payable as rent under
any Lease or other agreement relating to the Property, including, without
limitation, charges for electricity, oil, gas, water, steam, heat, ventilation,
air-conditioning and any other energy, telecommunication, telephone, utility or
similar items or time use charges, HVAC equipment charges, sprinkler charges,
escalation charges, license fees, maintenance fees, charges for Taxes, operating
expenses or other reimbursables payable to Borrower (or to the Manager for the
account of Borrower) under any Lease, and other consideration of whatever form
or nature received by or paid to or for the account of or benefit of Borrower or
its agents or employees from any and all sources arising from or attributable to
the Property, and proceeds, if any, from business interruption or other loss of
income insurance.

“Replacement Management Agreement” shall mean, collectively, (a) either (i) a
management agreement with a Qualified Manager substantially in the same form and
substance





18













as the Management Agreement, or (ii) a management agreement with a Qualified
Manager, which management agreement shall be reasonably acceptable to Lender in
form and substance, provided, with respect to this subclause (ii), Lender, at
its option, may require that Borrower shall have obtained prior written
confirmation from the applicable Rating Agencies that such management agreement
will not cause a downgrade, withdrawal or qualification of the then current
rating of the Securities or any class thereof and (b) an assignment of
management agreement and subordination of management fees substantially in the
form executed in connection herewith (or of such other form and substance
reasonably acceptable to Lender), executed and delivered to Lender by Borrower
and such Qualified Manager at Borrower’s expense.

“Required Repair Account” shall have the meaning set forth in Section 7.1.1
hereof.

“Required Repair Fund” shall have the meaning set forth in Section 7.1.1 hereof.

“Required Repairs” shall have the meaning set forth in Section 7.1.1 hereof.

“Reserve Funds” shall mean, collectively, the Tax and Insurance Escrow Fund, the
Required Repair Fund, the Rollover Reserve Fund, the Excess Cash Flow Reserve
Fund and any other escrow fund established by the Loan Documents.

“Restoration” shall have the meaning set forth in Section 6.2 hereof.

“Restricted Party” shall mean collectively, (a) Borrower, Principal, and any
Guarantor, or (b) any shareholder, partner, member, non-member manager (other
than any Independent Director), any direct or indirect legal or beneficial owner
of, Borrower, Principal, or any Guarantor (other than any shareholder or any
other direct or indirect legal or beneficial owner of interests in IDIV and
other than Persons that are indirect legal or beneficial owners of Borrower or
Principal solely by being a shareholder of IDIV; provided, however, that any
shareholder or any other direct or indirect legal or beneficial owner of
interests in IDIV that owns nine and nine-tenths percent (9.9%) or more of the
outstanding stock of IDIV is deemed to be a Restricted Party).

“Rollover Reserve Account” shall have the meaning set forth in Section 7.4.1
hereof.

“Rollover Reserve Fund” shall have the meaning set forth in Section 7.4.1
hereof.

“Rollover Reserve Monthly Deposit” shall have the meaning set forth in Section
7.4.1 hereof.

“S&P” shall mean Standard & Poor’s Ratings Group, a division of the McGraw-Hill
Companies.

“Securities” shall have the meaning set forth in Section 9.1 hereof.

“Securitization” shall have the meaning set forth in Section 9.1 hereof.

“Securitization Date” shall have the meaning set forth in Section 2.4.1(c)
hereof.





19













“Seller” shall mean Prattcenter, LLC, an Alabama limited liability company.

“Servicer” shall have the meaning set forth in Section 9.5 hereof.

“Severed Loan Documents” shall have the meaning set forth in Section 8.2(c)
hereof.

“Special Purpose Entity” shall mean a corporation, limited partnership or
limited liability company that, at all times on and after the date hereof, has
complied with and shall at all times comply with the following requirements
unless it has received either prior consent to do otherwise from Lender or a
permitted administrative agent thereof, or, while the Loan is securitized,
confirmation from each of the applicable Rating Agencies that such noncompliance
would not result in the requalification, withdrawal, or downgrade of the ratings
of any Securities or any class thereof:

(i)

is and shall be organized solely for the purpose of (A) in the case of Borrower,
acquiring, developing, owning, holding, selling, leasing, transferring,
exchanging, managing and operating the Property, entering into and performing
its obligations under the Loan Documents with Lender, refinancing the Property
in connection with a permitted repayment of the Loan, and transacting lawful
business that is incident, necessary and appropriate to accomplish the
foregoing; or (B) in the case of a Principal, acting as a general partner of the
limited partnership that owns the Property or as member of the limited liability
company that owns the Property and transacting lawful business that is incident,
necessary and appropriate to accomplish the foregoing;

(ii)

has not engaged and shall not engage in any business unrelated to (A) the
acquisition, development, ownership, management or operation of the Property, or
(B) in the case of a Principal, acting as general partner of the limited
partnership that owns the Property or acting as a member of the limited
liability company that owns the Property, as applicable;

(iii)

has not owned and shall not own any real property other than, in the case of
Borrower, the Property;

(iv)

does not have, shall not have and at no time had any assets other than (A) in
the case of Borrower, the Property and personal property necessary or incidental
to its ownership and operation of the Property or (B) in the case of a
Principal, its partnership interest in the limited partnership or the member
interest in the limited liability company that owns the Property and personal
property necessary or incidental to its ownership of such interests;

(v)

has not engaged in, sought, consented or permitted to and shall not engage in,
seek, consent to or permit (A) any dissolution, winding up, liquidation,
consolidation or merger, (B) any sale or other transfer of all or substantially
all of its assets or any sale of assets outside the ordinary course of its
business, except as permitted by the Loan Documents, or (C) in the case of a
Principal, any transfer of its partnership or membership interests;





20













(vi)

shall not cause, consent to or permit any amendment of its limited partnership
agreement, articles of incorporation, articles of organization, certificate of
formation, operating agreement or other formation document or organizational
document (as applicable) with respect to the matters set forth in this
definition;

(vii)

if such entity is a limited partnership, has and shall have at least one general
partner and has and shall have, as its only general partners, Special Purpose
Entities each of which (A) is a corporation or single-member Delaware limited
liability company, (B) has at least two (2) Independent Directors, and (C) holds
a direct interest as general partner in the limited partnership of not less than
0.5%;

(viii)

if such entity is a corporation, has and shall have at least two (2) Independent
Directors, and shall not cause or permit the board of directors of such entity
to take any Material Action either with respect to itself or, if the corporation
is a Principal, with respect to Borrower or any action requiring the unanimous
affirmative vote of one hundred percent (100%) of the members of its board of
directors unless the Independent Director(s) shall have participated in such
vote and shall have voted in favor of such action;

(ix)

if such entity is a limited liability company (other than a limited liability
company meeting all of the requirements applicable to a single-member limited
liability company set forth in this definition of “Special Purpose Entity”), has
and shall have at least one (1) member that is a Special Purpose Entity, that is
a corporation, that has at least two (2) Independent Directors and that directly
owns at least one-half-of-one percent (0.5%) of the equity of the limited
liability company;

(x)

if such entity is a single-member limited liability company, (A) is and shall be
a Delaware limited liability company, (B) has and shall have at least two (2)
Independent Directors serving as manager of such company, (C) shall not take any
Material Action and shall not cause or permit the members or managers of such
entity to take any Material Action, either with respect to itself or, if the
company is a Principal, with respect to Borrower, in each case unless the
Independent Director(s) then serving as managers of the company shall have
consented in writing to such action, and (D) has and shall have either (1) a
member which owns no economic interest in the company, has signed the company’s
limited liability company agreement and has no obligation to make capital
contributions to the company, or (2) two natural persons or one entity that is
not a member of the company, that has signed its limited liability company
agreement and that, under the terms of such limited liability company agreement
becomes a member of the company immediately prior to the withdrawal or
dissolution of the last remaining member of the company;

(xi)

has not and shall not (and, if such entity is (a) a limited liability company,
has and shall have a limited liability agreement or an operating agreement, as
applicable, (b) a limited partnership, has a limited partnership agreement, or
(c) a corporation, has a certificate of incorporation or articles that, in each
case, provide that such entity shall not) (1) dissolve, merge, liquidate,
consolidate; (2) sell all or substantially all of its assets; (3) amend its
organizational documents with respect to the matters set forth in this
definition





21













without the consent of Lender; or (4) without the affirmative vote of the
Independent Directors of itself or the consent of a Principal that is a member
or general partner in it:  (A) file or consent to the filing of any bankruptcy,
insolvency or reorganization case or proceeding, institute any proceedings under
any applicable insolvency law or otherwise seek relief under any laws relating
to the relief from debts or the protection of debtors generally, file a
bankruptcy or insolvency petition or otherwise institute insolvency proceedings;
(B) seek or consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator, custodian or any similar official for the entity or a
substantial portion of its property; (C) make an assignment for the benefit of
the creditors of the entity; or (D) take any action in furtherance of any of the
foregoing;

(xii)

is solvent and pays its debts and liabilities (including, as applicable, shared
personnel and overhead expenses) from its assets as the same become due, and is
maintaining adequate capital for the normal obligations reasonably foreseeable
in a business of its size and character and in light of its contemplated
business operations (unless any such insolvency, or failure to pay its debts and
liabilities, or failure to maintain adequate capital is solely due to an
insufficiency in Gross Income from Operations); provided, however, that the
foregoing shall not require any member, partner or beneficiary to make
additional capital contributions;

(xiii)

has not failed and shall not fail to correct any known misunderstanding
regarding the separate identity of such entity and has not identified and shall
not identify itself as a division of any other Person;

(xiv)

has maintained and shall maintain its books of account, books and records, and
bank accounts (subject to clause (xvi) below) separate from those of any other
Person and, to the extent that it is required to file tax returns under
applicable law, has filed and shall file its own tax returns, except to the
extent that it is required by law to file consolidated tax returns and, if it is
a corporation, has not filed and shall not file a consolidated federal income
tax return with any other corporation, except to the extent that it is required
by law to file consolidated tax returns, or to the extent that the Borrower is
treated as a “disregarded entity” for tax purposes and is not required to file
tax returns under applicable law;

(xv)

has maintained and shall maintain its own records, books, resolutions and
agreements;

(xvi)

has not commingled and shall not commingle its funds or assets with those of any
other Person and has not participated and shall not participate in any cash
management system with any other Person, except as required by the Loan
Documents and except with respect to a custodial account maintained by the
Manager on behalf of Borrower and certain Affiliates of Borrower in which the
funds have been and are separately accounted, and will continue to be separately
accounted, for each item of income and expense applicable to the Property and
the Borrower;

(xvii)

has held and shall hold its assets in its own name;





22













(xviii)

has conducted and shall conduct its business in its name or in a name franchised
or licensed to it by an entity other than an Affiliate of itself or of Borrower,
except for business conducted on behalf of itself by another Person under a
business management services agreement that is on commercially-reasonable terms,
so long as the manager, or equivalent thereof, under such business management
services agreement holds itself out as an agent of Borrower;

(xix)

 (A) has maintained and shall maintain its financial statements, accounting
records and other entity documents separate from those of any other Person; (B)
has shown and shall show, in its financial statements, its asset and liabilities
separate and apart from those of any other Person; and (C) has not permitted and
shall not permit its assets to be listed as assets on the financial statement of
any of its Affiliates except as required by GAAP (or if such entity is
disregarded for federal tax purposes, permitted by GAAP); provided, however,
that any such consolidated financial statement contains a note indicating that
the Special Purpose Entity’s separate assets and credit are not available to pay
the debts of such Affiliate and that the Special Purpose Entity’s liabilities do
not  constitute obligations of the consolidated entity;

(xx)

has paid and shall pay its own liabilities and expenses, including the salaries
of its own employees, out of its own funds and assets, and has maintained and
shall maintain a sufficient number of employees in light of its contemplated
business operations, which may be none;

(xxi)

has observed and shall observe all partnership, corporate or limited liability
company formalities, as applicable;

(xxii)

has not incurred Indebtedness other than (i) acquisition financing with respect
to the Property; construction financing with respect to the Improvements and
certain off-site improvements required by municipal and other authorities as
conditions to the construction of the Improvements; and first mortgage
financings secured by the Property; and Indebtedness pursuant to letters of
credit, guaranties, interest rate protection agreements and other similar
instruments executed and delivered in connection with such financings, (ii)
unsecured trade payables and operational debt not evidenced by a note, and (iii)
Indebtedness incurred in the financing of equipment and other personal property
used on the Property;

(xxiii)

has and will have no Indebtedness (including loans (whether or not such loans
are evidenced by a written agreement) between Borrower and any Affiliates of
Borrower or relating to the management of funds in any segregated custodial
account maintained by Manager for the sole benefit of Borrower) other than (i)
the Loan, (ii) liabilities incurred in the ordinary course of business relating
to the ownership and operation of the Property and the routine administration of
the Borrower, which liabilities are (A) not more than sixty (60) days past the
date incurred (unless disputed in accordance with applicable law), (B) not
evidenced by a note, (C) paid when due, (D) normal and reasonable under the
circumstances, and (E) in an aggregate amount not exceeding three percent (3%)
of the outstanding balance of the Loan at any time, and (iii) such other
liabilities that are permitted pursuant to this Agreement;





23













(xxiv)

has not assumed, guaranteed or become obligated and shall not assume or
guarantee or become obligated for the debts of any other Person, has not held
out and shall not hold out its credit as being available to satisfy the
obligations of any other Person or has not pledged and shall not pledge its
assets for the benefit of any other Person, in each case except as permitted
pursuant to this Agreement;

(xxv)

has not acquired and shall not acquire obligations or securities of its
partners, members or shareholders or any other owner or Affiliate;

(xxvi)

has allocated and shall allocate fairly and reasonably any overhead expenses
that are shared with any of its Affiliates, constituents, or owners, or any
guarantors of any of their respective obligations, or any Affiliate of any of
the foregoing, including, but not limited to, paying for shared office space and
for services performed by any employee of an Affiliate;

(xxvii)

has maintained and used and shall maintain and use separate stationery, invoices
and checks bearing its name and not bearing the name of any other entity unless
such entity is clearly designated as being the Special Purpose Entity’s agent;

(xxviii)

has not pledged and shall not pledge its assets to or for the benefit of any
other Person other than with respect to loans secured by the Property and no
such pledge remains outstanding except to Lender to secure the Loan;

(xxix)

has held itself out and identified itself and shall hold itself out and identify
itself as a separate and distinct entity under its own name or in a name
franchised or licensed to it by an entity other than an Affiliate of Borrower
and not as a division or part of any other Person except as provided in (xvi)
above;

(xxx)

has maintained and shall maintain its assets in such a manner that it shall not
be costly or difficult to segregate, ascertain or identify its individual assets
from those of any other Person except as provided in (xvi) above;

(xxxi)

has not made and shall not make loans to any Person and has not held and shall
not hold evidence of indebtedness issued by any other Person or entity (other
than cash and investment-grade securities issued by an entity that is not an
Affiliate of or subject to common ownership with such entity);

(xxxii)

has not identified and shall not identify its partners, members or shareholders,
or any Affiliate of any of them, as a division or part of it, and has not
identified itself and shall not identify itself as a division of any other
Person;

(xxxiii)

other than capital contributions and distributions permitted under the terms of
its organizational documents, has not entered into or been a party to, and shall
not enter into or be a party to, any transaction with any of its partners,
members, shareholders or Affiliates except in the ordinary course of its
business and on terms which are commercially reasonable terms comparable to
those of an arm’s-length transaction with an unrelated third party;





24













(xxxiv)

has not had and shall not have any obligation to, and has not indemnified and
shall not indemnify its partners, officers, directors or members, as the case
may be, in each case unless such an obligation or indemnification is fully
subordinated to the Debt;

(xxxv)

has not had and shall not have any of its obligations guaranteed by any
Affiliate except as provided by the Loan Documents;

(xxxvi)

has not formed, acquired or held and shall not form, acquire or hold any
subsidiary, except that a Principal may acquire and hold its interest in
Borrower;

(xxxvii)

is in compliance with and shall comply with all of the terms and provisions
contained in its organizational documents.

(xxxviii)

has conducted and shall conduct its business so that each of the assumptions
made about it and each of the facts stated about it in the Insolvency Opinion
are true;

(xxxix)

has not permitted and shall not permit any Affiliate or constituent party
independent access to its bank accounts, except as provided in (xvi) above;

(xl)

is, has always been and shall continue to be duly formed, validly existing, and
in good standing in the state of its incorporation or formation and in all other
jurisdictions where it is qualified to do business;

(xli)

has paid all taxes which it owes;

(xlii)

has paid any and all judgments against it;

(xliii)

has no material contingent or actual obligations not related to the Property.

“State” shall mean, the State or Commonwealth in which the Property or any part
thereof is located.

“Survey” shall mean a survey of the Property prepared by a surveyor licensed in
the State and satisfactory to Lender and the company or companies issuing the
Title Insurance Policy, and containing a certification of such surveyor
satisfactory to Lender.

“Tax and Insurance Escrow Account” shall have the meaning set forth in
Section 7.2 hereof.

“Tax and Insurance Escrow Fund” shall have the meaning set forth in Section 7.2
hereof.

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against the Property or part thereof.

“Tenant” means the lessee of all or a portion of the Property under a Lease.





25













“Tenant Direction Letter” shall have the meaning set forth Section 2.7.1(b)
hereof.

“Threshold Amount” shall mean $250,000.

“Title Insurance Policy” shall mean the mortgagee title insurance policy issued
with respect to the Property and insuring the lien of the Mortgage.

“Transfer” shall have the meaning set forth in Section 5.2.10(a) hereof.

“Transferee” shall have the meaning set forth in Section 5.2.10(d)(i) hereof.

“Transferee’s Principals” shall mean collectively, (A) Transferee’s managing
members, general partners or principal shareholders and (B) such other members,
partners or shareholders which directly or indirectly shall own a fifty-one
percent (51%) or greater economic and voting interest in Transferee.

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State in which the Property is located.

“U.S. Obligations” shall mean non-redeemable securities evidencing an obligation
to timely pay principal and/or interest in a full and timely manner that are
(a) direct obligations of the United States of America for the payment of which
its full faith and credit is pledged, or (b) to the extent acceptable to the
Rating Agencies, other “government securities” within the meaning of
Section 2(a)(16) of the Investment Company Act of 1940, as amended.

“Yield Maintenance Default Premium” shall mean an amount equal to the greater of
(a) three percent (3%) of the outstanding principal balance of the Loan to be
prepaid or satisfied and (b) the excess, if any, of (i) the sum of the present
values of all then-scheduled payments of principal and interest under the Note
assuming that all scheduled payments are made timely and that the remaining
outstanding principal and interest on the Loan is paid on the Maturity Date
(with each such payment and assumed payment discounted to its present value at
the date of prepayment at the rate which, when compounded monthly, is equivalent
to the Prepayment Rate when compounded semi-annually and deducting from the sum
of such present values any short-term interest paid from the date of prepayment
to the next succeeding Payment Date in the event such payment is not made on a
Payment Date), over (ii) the principal amount being prepaid.

“Yield Maintenance Premium” shall mean an amount equal to the greater of (a) one
percent (1%) of the outstanding principal of the Loan to be prepaid or satisfied
and (b) the excess, if any, of (i) the sum of the present values of all
then-scheduled payments of principal and interest under the Note assuming that
all scheduled payments are made timely and that the remaining outstanding
principal and interest on the Loan is paid on the Maturity Date (with each such
payment and assumed payment discounted to its present value at the date of
prepayment at the rate which, when compounded monthly, is equivalent to the
Prepayment Rate when compounded semi-annually and deducting from the sum of such
present values any short-term interest paid from the date of prepayment to the
next succeeding Payment Date in the event such payment is not made on a Payment
Date), over (ii) the principal amount being prepaid.   





26













Section 1.2

Principles of Construction.

 All references to sections and schedules are to sections and schedules in or to
this Agreement unless otherwise specified.  All uses of the word “including”
shall mean “including, without limitation” unless the context shall indicate
otherwise.  Unless otherwise specified, the words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement.  Unless otherwise specified, all meanings attributed to defined terms
herein shall be equally applicable to both the singular and plural forms of the
terms so defined.

ARTICLE II - GENERAL TERMS

Section 2.1

Loan Commitment; Disbursement to Borrower.

2.1.1

Agreement to Lend and Borrow.

 Subject to and upon the terms and conditions set forth herein, Lender hereby
agrees to make and Borrower hereby agrees to accept the Loan on the Closing
Date.

2.1.2

Single Disbursement to Borrower.

 Borrower may request and receive only one (1) borrowing hereunder in respect of
the Loan and any amount borrowed and repaid hereunder in respect of the Loan may
not be reborrowed.  Borrower acknowledges and agrees that the Loan has been
fully funded as of the Closing Date.

2.1.3

The Note, Mortgage and Loan Documents.

 The Loan shall be evidenced by the Note and secured by the Mortgage and the
other Loan Documents.

2.1.4

Use of Proceeds.

 Borrower shall use the proceeds of the Loan to (a) acquire the Property or
repay and discharge any existing loans relating to the Property, (b) pay all
past-due basic carrying costs, if any, with respect to the Property, (c) make
deposits into the Reserve Funds on the Closing Date in the amounts provided
herein, (d) pay costs and expenses incurred in connection with the closing of
the Loan, as approved by Lender, (e) fund any working capital requirements of
the Property and (f) distribute the balance, if any, to Borrower.

Section 2.2

Interest Rate.

2.2.1

Interest Rate.

 Interest on the outstanding principal balance of the Loan shall accrue at the
Interest Rate or as otherwise set forth in this Agreement from (and including)
the Closing Date to but excluding the Maturity Date.

2.2.2

Interest Calculation.

 Interest on the outstanding principal balance of the Loan shall be calculated
by multiplying (a) the actual number of days elapsed in the relevant Accrual
Period by (b) a daily rate based on the Interest Rate and a three hundred
sixty (360) day year by (c) the outstanding principal balance of the Loan.  

2.2.3

Default Rate.

 In the event that, and for so long as, any Event of Default shall have occurred
and be continuing, the outstanding principal balance of the Loan and, to the
extent permitted by law, all accrued and unpaid interest in respect of the Loan
and any other amounts due pursuant to the Loan Documents, shall accrue interest
at the Default Rate, calculated from the date such payment was due without
regard to any grace or cure periods contained herein.





27













2.2.4

Usury Savings.

 This Agreement, the Note and the other Loan Documents are subject to the
express condition that at no time shall Borrower be obligated or required to pay
interest on the principal balance of the Loan at a rate which could subject
Lender to either civil or criminal liability as a result of being in excess of
the Maximum Legal Rate.  If, by the terms of this Agreement or the other Loan
Documents, Borrower is at any time required or obligated to pay interest on the
principal balance due hereunder at a rate in excess of the Maximum Legal Rate,
the Interest Rate or the Default Rate, as the case may be, shall be deemed to be
immediately reduced to the Maximum Legal Rate and all previous payments in
excess of the Maximum Legal Rate shall be deemed to have been payments in
reduction of principal and not on account of the interest due hereunder.  All
sums paid or agreed to be paid to Lender for the use, forbearance, or detention
of the sums due under the Loan, shall, to the extent permitted by applicable
law, be amortized, prorated, allocated, and spread throughout the full stated
term of the Loan until payment in full so that the rate or amount of interest on
account of the Loan does not exceed the Maximum Legal Rate of interest from time
to time in effect and applicable to the Loan for so long as the Loan is
outstanding.

Section 2.3

Loan Payment.

2.3.1

Monthly Debt Service Payments.

  Borrower shall pay to Lender (i) on the Closing Date, an amount equal to
interest only on the outstanding principal balance of the Loan for the initial
Accrual Period, (ii) on June 1, 2011, and on each Payment Date thereafter up to
and including the Maturity Date, the Monthly Debt Service Payment Amount, which
payments shall be applied first to accrued and unpaid interest and the balance
(if any) to principal.

2.3.2

Payments Generally.

  For purposes of making payments hereunder (including, without limitation,
payments due pursuant to Article VII below), but not for purposes of calculating
Accrual Periods, if the day on which such payment is due is not a Business Day,
then amounts due on such date shall be due on the immediately preceding Business
Day and with respect to payments of principal due on the Maturity Date, interest
shall be payable at the Interest Rate or the Default Rate, as the case may be,
through and including the day immediately preceding such Maturity Date.  All
amounts due under this Agreement and the other Loan Documents shall be payable
without setoff, counterclaim, defense or any other deduction whatsoever.

2.3.3

Payment on Maturity Date.

 Borrower shall pay to Lender on the Maturity Date the outstanding principal
balance of the Loan, all accrued and unpaid interest and all other amounts due
hereunder and under the Note, the Mortgage and the other Loan Documents.

2.3.4

Late Payment Charge.

 If any principal, interest or any other sums due under the Loan Documents are
not paid by Borrower on or prior to the date on which it is due (except, in the
case of Debt Service during a Cash Sweep Period, provided no Event of Default
shall then exist and there are sufficient funds in the Cash Management Account
to pay such Debt Service pursuant to the terms of the Cash Management
Agreement), Borrower shall pay to Lender upon demand an amount equal to the
lesser of five percent (5%) of such unpaid sum and the Maximum Legal Rate in
order to defray the expense incurred by Lender in handling and processing such
delinquent payment and to compensate Lender for the loss of the use of such
delinquent payment.  Any such amount shall be secured by the Mortgage and the
other Loan





28













Documents to the extent permitted by applicable law.  The foregoing late payment
charge shall not apply to the payment of all outstanding principal, interest and
other sums due on the Maturity Date.

2.3.5

Method and Place of Payment.

 Except as otherwise specifically provided herein, all payments and prepayments
under this Agreement and the Note shall be made to Lender not later than 11:00
A.M., New York City time, on the date when due and shall be made in lawful money
of the United States of America in immediately available funds at Lender’s
office or as otherwise directed by Lender, and any funds received by Lender
after such time shall, for all purposes hereof, be deemed to have been paid on
the next succeeding Business Day.  

Section 2.4

Prepayments.

2.4.1

Voluntary Prepayments.

 

(a)

Except as otherwise expressly provided in this Section 2.4, Borrower shall not
have the right to prepay the Loan in whole or in part prior to the Maturity
Date.  

(b)

On any Business Day after the Permitted Prepayment Date through the Maturity
Date, Borrower may, at its option, prepay the Debt in full (but not in part),
provided that (i) Borrower submits a notice to Lender setting forth the
projected date of prepayment, which date shall be no less than thirty (30) days
from the date of such notice, and (ii) Borrower pays to Lender (A) the unpaid
principal amount of the Note, (B) all interest accrued and unpaid on the
principal balance of the Note to and including the date of prepayment, (C) all
other sums due under the Note, this Agreement and the other Loan Documents, (D)
if such prepayment occurs prior to the Permitted Par Prepayment Date, the Yield
Maintenance Premium, and (E) if such prepayment is not paid on a regularly
scheduled Payment Date (or, if such day is not a Business Day, the immediately
preceding Business Day), interest for the full Accrual Period during which the
prepayment occurs.

(c)

Provided no Default or Event of Default has occurred and is continuing, on any
Business Day on or before October 1, 2011 (such date, the “Permitted Paydown
Date”), Borrower has a one-time right to prepay a portion of the Debt (such
amount, the “Permitted Paydown Amount”), without payment of any yield
maintenance or other premium, in an amount sufficient to reduce the outstanding
principal balance of the Loan to Fifteen Million Nine Hundred Thirty Thousand
and No/100 Dollars ($15,930,000.00) (a “Permitted Paydown Event”); provided,
however, Borrower shall be required to (A) pay, together with such Permitted
Paydown Amount, (i) interest accrued and unpaid on the outstanding principal
balance of the Loan to and including such Permitted Paydown Date, (ii) on or
after the Securitization Date, unless the Permitted Paydown Amount is tendered
on a Payment Date (or, if such day is not a Business Day, the immediately
preceding Business Day), an amount equal to the interest for the full Accrual
Period during which such prepayment occurs, and (iii) all other sums then due
under this Agreement, the Note, the Mortgages and the other Loan Documents, and
(B) reimburse Lender for any costs and expenses Lender incurs in connection with
the Permitted Paydown Event, including, but not limited to, reasonable
attorneys’ fees and expenses.  Borrower’s right to prepay the principal balance
of the Loan pursuant to this subsection shall be subject to (i) Borrower’s
submission of a notice to Lender setting forth the Permitted Paydown Date, which





29













date shall be no less than thirty (30) days from the date of such notice, and
(ii) Borrower’s actual payment to Lender of the amount of the Permitted Paydown
Amount and the other amounts required to be paid therewith under this Section
2.4.1(c).  For purposes hereof, the “Securitization Date” shall mean the date on
which the Securitization (which includes the Loan) of all or a portion of the
Loan closes.

2.4.2

Mandatory Prepayments.

 

(a)

On the next occurring Payment Date following the date on which Lender actually
receives any Net Proceeds (or, if such day is not a Business Day, the
immediately succeeding Business Day), if Lender is not obligated to make such
Net Proceeds available to Borrower for the Restoration of the Property or
otherwise remit such Net Proceeds to Borrower pursuant to Section 6.4 hereof,
Lender shall apply Net Proceeds as a prepayment of all or a portion of the
outstanding principal balance of the Loan together with accrued interest and any
other sums due hereunder in an amount equal to one hundred percent (100%) of
such Net Proceeds; provided, however, if an Event of Default has occurred and is
continuing, Lender may apply such Net Proceeds to the Debt (until paid in full)
in any order or priority in its sole discretion.  No yield maintenance premium
or other premium shall be due in connection with any prepayment made pursuant to
this Section 2.4.2.  Any partial prepayment under this Section 2.4.2 shall be
applied by Lender in such order and priority as Lender shall determine in its
sole and absolute discretion.

(b)

On the date on which Borrower tenders a Casualty/Condemnation Prepayment
pursuant to Section 6.4(e) hereof, such tender shall include (a) all accrued and
unpaid interest and the principal indebtedness being prepaid, including interest
on the outstanding principal amount of the Loan being prepaid through the last
day of the month within which such tender occurs, and (b) any other sums due
hereunder relating to the Loan.  No yield maintenance or other premium shall be
due in connection with any Casualty/Condemnation Prepayment.

2.4.3

Prepayments After Default.

 If following an Event of Default, payment of all or any part of the Debt is
tendered by Borrower or otherwise recovered by Lender, such tender or recovery
shall be (a) deemed made on the next occurring Payment Date together with the
Monthly Debt Service Payment, and (b) deemed a voluntary prepayment by Borrower
in violation of the prohibition against prepayment set forth in Section 2.4.1
hereof, and Borrower shall pay, in addition to the Debt, an amount equal to the
Yield Maintenance Default Premium which can be applied by Lender in such order
and priority as Lender shall determine in its sole and absolute discretion.

Section 2.5

Intentionally omitted.

Section 2.6

Release of Property.

 Except as set forth in this Section 2.6, no repayment or prepayment of all or
any portion of the Loan shall cause, give rise to a right to require, or
otherwise result in, the release of the Lien of the Mortgage on the Property.

2.6.1

Release of Property.

 

(a)

If Borrower has elected to prepay the entire Loan and the requirements of
Section 2.4 and this Section 2.6 have been satisfied, all of the Property shall
be released from the Lien of the Mortgage.





30













(b)

In connection with the release of the Mortgage, Borrower shall reimburse Lender
and Servicer for any costs and expenses Lender and Servicer incur arising from
such release (including reasonable attorneys’ fees and expenses) and Borrower
shall pay, in connection with such release, (i) all recording charges, filing
fees, taxes or other expenses payable in connection therewith, and (ii)  to any
Servicer, the current fee being assessed by such Servicer to effect such
release.  In addition, Borrower shall comply with Lender’s or Servicer’s
reasonable requirements in connection with such release.

2.6.2

Intentionally Deleted.  

Section 2.7

Lockbox Account/Cash Management.

2.7.1

Lockbox Account.

 

(a)

Borrower shall, simultaneously herewith, establish and maintain an account (the
“Lockbox Account”) with a Lockbox Bank acceptable to Lender and Agent in their
reasonable discretion in trust for the benefit of Lender, which Lockbox Account
shall be under the sole dominion and control of Lender.  The Lockbox Account
shall be entitled “Inland Diversified Prattville Legends, L.L.C., a Delaware
limited liability company, as Borrower and JPMorgan Chase Bank, National
Association, as Lender, pursuant to Loan Agreement dated as of April 29, 2011 –
Lockbox Account”.  Borrower, Lender and Lockbox Bank shall execute a Lockbox
Agreement in form and substance acceptable to Lender whereby Borrower shall
grant to Lender a first-priority security interest in the Lockbox Account and
all deposits at any time contained therein and the proceeds thereof and agrees
to take all actions necessary to maintain in favor of Lender a perfected first
priority security interest in the Lockbox Account, including, without
limitation, filing UCC-1 Financing Statements and continuations thereof.  Lender
(or Servicer on Lender’s behalf) shall have the sole right to make withdrawals
from the Lockbox Account and all costs and expenses for establishing and
maintaining the Lockbox Account shall be paid by Borrower.  All monies now or
hereafter deposited into the Lockbox Account shall be deemed additional security
for the Debt. The Lockbox Agreement and Lockbox Account shall remain in effect
until the Loan has been repaid in full.

(b)

Borrower shall, or shall cause Manager to, on or prior to the Closing Date,
deliver written notice to all Tenants under Leases directing such Tenants to
deliver all Rents payable thereunder directly to the Lockbox Account (a “Tenant
Direction Letter”).  In connection with each Lease executed after the date
hereof, Borrower shall, or shall cause Manager to, deliver to such Tenant a
Tenant Direction Letter.  Borrower shall, and shall cause Manager to, deposit
all amounts received by Borrower or Manager constituting Rents into the Lockbox
Account within two (2) Business Days after receipt thereof.

(c)

Prior to a Cash Sweep Event, funds in the Lockbox Account shall be transferred
daily to an account maintained by Borrower and under Borrower’s dominion and
control.  During a Cash Sweep Period, Lockbox Bank shall transfer to the Cash
Management Account in immediately available funds by federal wire transfer all
amounts on deposit in the Lockbox Account once every Business Day throughout the
term of the Loan.  Following a Cash Sweep Event Cure, such sweep to the Cash
Management Account shall be terminated and funds in the





31













Lockbox Account again shall be transferred to an account maintained by Borrower
and under Borrower’s dominion and control pursuant to Borrower’s written
instruction.

(d)

Intentionally omitted.

(e)

Upon the occurrence of an Event of Default, Lender may, in addition to any and
all other rights and remedies available to Lender, apply any sums then present
in the Lockbox Account to the payment of the Debt in any order in its sole
discretion.

(f)

The Lockbox Account shall not be commingled with other monies held by Borrower,
any Affiliate of Borrower, Manager or Lockbox Bank.

(g)

Borrower shall not further pledge, assign or grant any security interest in the
Lockbox Account or the monies deposited therein or permit any lien or
encumbrance to attach thereto, or any levy to be made thereon, or any UCC-1
Financing Statements, except those naming Lender as the secured party, to be
filed with respect thereto.

(h)

Borrower shall indemnify Lender and hold Lender harmless from and against any
and all actions, suits, claims, demands, liabilities, losses, damages,
obligations and costs and expenses (including litigation costs and reasonable
attorneys’ fees and expenses) arising from or in any way connected with the
Lockbox Account and/or the Lockbox Agreement (unless arising from the gross
negligence or willful misconduct of Lender) or the performance of the
obligations for which the Lockbox Account was established.

2.7.2

Cash Management Account.

 

(a)

Within five (5) Business Days of Borrower’s receipt of Lender’s notice that a
Cash Sweep Event has occurred, Borrower shall establish and maintain a
segregated Eligible Account (the “Cash Management Account”) to be held by Agent
in trust and for the benefit of Lender, which Cash Management Account shall be
under the sole dominion and control of Lender.  The Cash Management Account
shall be entitled “Inland Diversified Prattville Legends, L.L.C., a Delaware
limited liability company, as Borrower and JPMorgan Chase Bank, National
Association, as Lender, pursuant to Loan Agreement dated as of April 29, 2011 -
Cash Management Account.”  Borrower, Lender and Agent shall execute a Cash
Management Agreement whereby Borrower shall grant to Lender a first-priority
security interest in the Cash Management Account and all deposits at any time
contained therein and the proceeds thereof and will take all actions necessary
to maintain in favor of Lender a perfected first priority security interest in
the Cash Management Account, including, without limitation, filing UCC-1
Financing Statements and continuations thereof.  Borrower will not in any way
alter or modify the Cash Management Account and will notify Lender of the
account number thereof.  Lender (or Servicer on Lender’s behalf) shall have the
sole right to make withdrawals from the Cash Management Account and all costs
and expenses for establishing and maintaining the Cash Management Account shall
be paid by Borrower.  

(b)

The insufficiency of funds on deposit in the Cash Management Account shall not
relieve Borrower from the obligation to make any payments, as and when due
pursuant to this Agreement and the other Loan Documents, and such obligations
shall be separate and independent, and not conditioned on any event or
circumstance whatsoever.





32













(c)

All funds on deposit in the Cash Management Account following the occurrence of
an Event of Default may be applied by Lender in such order and priority as
Lender shall determine.

(d)

Borrower hereby agrees that Lender may modify the Cash Management Agreement for
the purpose of establishing additional sub-accounts in connection with any
payments otherwise required under this Agreement and the other Loan Documents
and Lender shall provide notice thereof to Borrower.

2.7.3

Payments Received under the Cash Management Agreement.

 

Notwithstanding anything to the contrary contained in this Agreement or the
other Loan Documents, and provided no Event of Default has occurred and is
continuing, Borrower’s obligations with respect to the payment of the Monthly
Debt Service Payment Amount and amounts required to be deposited into the
Reserve Funds, if any, shall be deemed satisfied to the extent sufficient
amounts are deposited in the Cash Management Account to satisfy such obligations
pursuant to this Agreement on the dates each such payment is required,
regardless of whether any of such amounts are so applied by Lender.

ARTICLE III - CONDITIONS PRECEDENT

Section 3.1

Conditions Precedent to Closing.

 The obligation of Lender to make the Loan hereunder is subject to the
fulfillment by Borrower or waiver by Lender of all of the conditions precedent
to closing set forth in the application or term sheet for the Loan delivered by
Borrower to Lender and the commitment or commitment rider, if any, to the
application or term sheet for the Loan issued by Lender.

ARTICLE IV - REPRESENTATIONS AND WARRANTIES

Section 4.1

Borrower Representations.

 Borrower represents and warrants as of the date hereof that:

4.1.1

Organization.

 Borrower has been duly organized and is validly existing and in good standing
with requisite power and authority to own the Property and to transact the
businesses in which it is now engaged.  Borrower is duly qualified to do
business and is in good standing in each jurisdiction where it is required to be
so qualified in connection with its businesses and operations.  Borrower
possesses all rights, licenses, permits and authorizations, governmental or
otherwise, necessary to entitle it to own the Property and to transact the
businesses in which it is now engaged, and the sole business of Borrower is the
ownership, management and operation of the Property.  The ownership interests in
Borrower are as set forth on the organizational chart attached hereto as
Schedule III.

4.1.2

Proceedings.

 Borrower has taken all necessary action to authorize the execution, delivery
and performance of this Agreement and the other Loan Documents.  This Agreement
and such other Loan Documents have been duly executed and delivered by or on
behalf of Borrower and constitute legal, valid and binding obligations of
Borrower enforceable against Borrower in accordance with their respective terms,
subject only to applicable bankruptcy, insolvency and similar laws affecting
rights of creditors generally, and subject, as to





33













enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

4.1.3

No Conflicts.

 The execution, delivery and performance of this Agreement and the other Loan
Documents by Borrower will not conflict with or result in a breach of any of the
terms or provisions of, or constitute a default under, or result in the creation
or imposition of any lien, charge or encumbrance (other than pursuant to the
Loan Documents) upon any of the property or assets of Borrower pursuant to the
terms of any indenture, mortgage, deed of trust, loan agreement, partnership
agreement, management agreement or other agreement or instrument to which
Borrower is a party or by which any of the Property or Borrower’s assets is
subject, nor will such action result in any violation of the provisions of any
statute or any order, rule or regulation of any Governmental Authority having
jurisdiction over Borrower or any of Borrower’s properties or assets, and any
consent, approval, authorization, order, registration or qualification of or
with any court or any such Governmental Authority required for the execution,
delivery and performance by Borrower of this Agreement or any other Loan
Documents has been obtained and is in full force and effect.

4.1.4

Litigation.

 There are no actions, suits or proceedings at law or in equity by or before any
Governmental Authority or other agency now pending or, to Borrower’s knowledge,
threatened against or affecting Borrower, Guarantor, Principal or the Property,
which actions, suits or proceedings, if determined against Borrower, Guarantor,
Principal or the Property, might materially adversely affect the condition
(financial or otherwise) or business of Borrower, Guarantor, Principal or the
condition or ownership of the Property.

4.1.5

Agreements.

 Except for those instruments and agreements set forth as Permitted Exceptions
in the Title Insurance Policy, Borrower is not a party to any agreement or
instrument or subject to any restriction which might materially and adversely
affect Borrower or the Property, or Borrower’s business, properties or assets,
operations or condition, financial or otherwise.  To Borrower’s knowledge,
Borrower is not in default in any material respect in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any agreement or instrument to which it is a party or by which
Borrower or the Property is bound.  Borrower has no material financial
obligation under any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which Borrower is a party or by which Borrower or the
Property is otherwise bound (including, but not limited to, the Purchase
Agreement), other than (a) obligations incurred in the ordinary course of the
operation of the Property as permitted pursuant to clause (xxiii) of the
definition of “Special Purpose Entity” set forth in Section 1.1 hereof and
(b) obligations under the Loan Documents. Any earn-out payments required to be
made to Seller pursuant to the Purchase Agreement shall be made by IDIV, and
shall not be the obligation of Borrower and shall not be secured by the
Property.

4.1.6

Title.

 Borrower has good, marketable and insurable fee simple title to the real
property comprising part of the Property and good title to the balance of the
Property, free and clear of all Liens whatsoever except the Permitted
Encumbrances, such other Liens as are permitted pursuant to the Loan Documents
and the Liens created by the Loan Documents. To the best of Borrower’s
knowledge, the Permitted Encumbrances in the aggregate do not materially and
adversely affect the value, operation or use of the Property (as currently used)
or Borrower’s ability to repay the Loan.  The Mortgage, when properly recorded
in the appropriate records,





34













together with any Uniform Commercial Code financing statements required to be
filed in connection therewith, will create (a) a valid, perfected first priority
lien on the Property, subject only to Permitted Encumbrances and the Liens
created by the Loan Documents and (b) perfected security interests in and to,
and perfected collateral assignments of, all personalty (including the Leases),
all in accordance with the terms thereof, in each case subject only to any
applicable Permitted Encumbrances, such other Liens as are permitted pursuant to
the Loan Documents and the Liens created by the Loan Documents.  To Borrower’s
actual knowledge after due inquiry, there are no claims for payment for work,
labor or materials affecting the Property which are or may become a Lien prior
to, or of equal priority with, the Liens created by the Loan Documents.

4.1.7

Solvency.

 Borrower has (a) not entered into this transaction or executed the Note, this
Agreement or any other Loan Documents with the actual intent to hinder, delay or
defraud any creditor and (b) received reasonably equivalent value in exchange
for its obligations under such Loan Documents.  Giving effect to the Loan, the
fair saleable value of Borrower’s assets exceeds and will, immediately following
the making of the Loan, exceed Borrower’s total liabilities, including, without
limitation, subordinated, unliquidated, disputed and contingent liabilities.
 The fair saleable value of Borrower’s assets is and will, immediately following
the making of the Loan, be greater than Borrower’s probable liabilities,
including the maximum amount of its contingent liabilities on its debts as such
debts become absolute and matured.  Borrower’s assets do not and, immediately
following the making of the Loan will not, constitute unreasonably small capital
to carry out its business as conducted or as proposed to be conducted.  Borrower
does not intend to, and does not believe that it will, incur debt and
liabilities (including contingent liabilities and other commitments) beyond its
ability to pay such debt and liabilities as they mature (taking into account the
timing and amounts of cash to be received by Borrower and the amounts to be
payable on or in respect of obligations of Borrower).  No petition in bankruptcy
has been filed against Borrower or, to the best of Borrower’s knowledge, any
Guarantor, Affiliate Manager or any shareholder, partner, member, non-member
manager (other than any Independent Director), or any other owner of a direct
interest in Borrower in the last seven (7) years, and neither Borrower nor, to
the best of Borrower’s knowledge, any Guarantor, Affiliate Manager or any
shareholder, partner, member, non-member manager (other than any Independent
Director), or any other owner of a direct interest in Borrower in the last
seven (7) years has ever made an assignment for the benefit of creditors or
taken advantage of any insolvency act for the benefit of debtors.  Neither
Borrower nor, to the best of Borrower’s knowledge, any Guarantor, Affiliate
Manager or any shareholder, partner, member, non-member manager (other than any
Independent Director), or any other owner of a direct interest in Borrower are
contemplating either the filing of a petition by it under any state or federal
bankruptcy or insolvency laws or the liquidation of all or a major portion of
Borrower’s assets or property, and to the best of Borrower’s knowledge, no
Guarantor, Affiliate Manager or any shareholder, partner, member, non-member
manager (other than any Independent Director), or any other owner of a direct
interest in Borrower contemplating the filing of any such petition against it or
such Guarantor, Affiliate Manager or any shareholder, partner, member,
non-member manager (other than any Independent Director), or any other direct
legal or beneficial owner of Borrower.

4.1.8

Full and Accurate Disclosure.

 To Borrower’s  knowledge, no statement of fact made by Borrower in this
Agreement or in any of the other Loan Documents contains any untrue statement of
a material fact or omits to state any material fact necessary to make statements





35













contained herein or therein not misleading.  There is no material fact presently
known to Borrower which has not been disclosed to Lender which adversely
affects, nor as far as Borrower can foresee, might adversely affect, the
Property or the business, operations or condition (financial or otherwise) of
Borrower.

4.1.9

No Plan Assets.

 Borrower does not sponsor, is not obligated to contribute to, and is not itself
an “employee benefit plan,” as defined in Section 3(3) of ERISA, subject to
Title I of ERISA or Section 4975 of the Code, and none of the assets of Borrower
constitutes or will constitute “plan assets” of one or more such plans within
the meaning of 29 C.F.R. Section 2510.3-101.  In addition, (a) Borrower is not a
“governmental plan” within the meaning of Section 3(32) of ERISA and
(b) transactions by or with Borrower are not subject to any state or other
statute , regulation or other restriction regulating investments of, or
fiduciary obligations with respect to, governmental plans within the meaning of
Section 3(32) of ERISA which is similar to the provisions of Section 406 of
ERISA or Section 4975 of the Code and which prohibit or otherwise restrict the
transactions contemplated by this Agreement, including but not limited to the
exercise by Lender of any of its rights under the Loan Documents.

4.1.10

Compliance.

 Except as disclosed in the zoning information delivered to Lender in connection
with the origination of the Loan (but only to the extent that Borrower has no
actual knowledge after due inquiry of any inconsistencies contained therein),
Borrower and the Property and the use thereof comply in all material respects
with all applicable Legal Requirements, including, without limitation, building
and zoning ordinances and codes.  Borrower is not in default or violation of any
order, writ, injunction, decree or demand of any Governmental Authority.  There
has not been committed by Borrower or, to Borrower’s actual knowledge after due
inquiry, any other Person in occupancy of or involved with the operation or use
of the Property any act or omission affording the federal government or any
other Governmental Authority the right of forfeiture as against the Property or
any part thereof or any monies paid in performance of Borrower’s obligations
under any of the Loan Documents.  To Borrower’s actual knowledge after due
inquiry, the Improvements at the Property were in material compliance with
applicable law on the Closing Date.

4.1.11

Financial Information.

 All financial data, including, without limitation, the statements of cash flow
and income and operating expense, that have been delivered to Lender in
connection with the Loan (a) are true, complete and correct in all material
respects, (b) accurately represent the financial condition of Borrower and the
Property, as applicable, as of the date of such reports, and (c) to the extent
prepared or audited by an independent certified public accounting firm, have
been prepared in accordance with GAAP throughout the periods covered, except as
disclosed therein; provided, however, that if any financial data is delivered to
Lender by any Person other than Borrower, Guarantor or any Affiliate of Borrower
or Guarantor, or if such financial data has been prepared by or at the direction
of any Person other than Borrower, Guarantor or any Affiliate of Borrower or
Guarantor, then the foregoing representations with respect to such financial
data shall be to the best of each of Borrower’s knowledge, after due inquiry.
 Except for Permitted Encumbrances, Borrower does not have any contingent
liabilities, liabilities for taxes, unusual forward or long-term commitments or
unrealized or anticipated losses from any unfavorable commitments that are known
to Borrower and reasonably likely to have a material adverse effect on the
Property or the operation thereof as retail property, except as referred to or
reflected in said financial statements.  Since the date of





36













such financial statements, there has been no material adverse change in the
financial condition, operations or business of Borrower from that set forth in
said financial statements.

4.1.12

Condemnation.

 No Condemnation or other similar proceeding has been commenced or, to
Borrower’s best knowledge, is threatened or contemplated with respect to all or
any portion of the Property or for the relocation of roadways providing access
to the Property.

4.1.13

Federal Reserve Regulations.

 No part of the proceeds of the Loan will be used for the purpose of purchasing
or acquiring any “margin stock” within the meaning of Regulation U of the Board
of Governors of the Federal Reserve System or for any other purpose which would
be inconsistent with such Regulation U or any other Regulations of such Board of
Governors, or for any purposes prohibited by Legal Requirements or by the terms
and conditions of this Agreement or the other Loan Documents.

4.1.14

Utilities and Public Access.

 The Property has rights of access to public ways and is served by water, sewer,
sanitary sewer and storm drain facilities adequate to service the Property for
its intended uses.  All public utilities necessary or convenient to the full use
and enjoyment of the Property are located either in the public right-of-way
abutting the Property (which are connected so as to serve the Property without
passing over other property) or in recorded easements serving the Property and
such easements are set forth in and insured by the Title Insurance Policy.  All
roads necessary for the use of the Property for its current purposes have been
completed and dedicated to public use and accepted by all Governmental
Authorities.

4.1.15

Not a Foreign Person.

 Borrower is not a “foreign person” within the meaning of §1445(f)(3) of the
Code.

4.1.16

Separate Lots.

 The Property is comprised of one (1) or more parcels which constitute a
separate tax lot or lots and does not constitute a portion of any other tax lot
not a part of the Property.

4.1.17

Assessments.

 There are no pending or, to Borrower’s knowledge, proposed special or other
assessments for public improvements or otherwise affecting the Property, nor are
there any contemplated improvements to the Property that may result in such
special or other assessments.

4.1.18

Enforceability.

 The Loan Documents are not subject to any right of rescission, set-off,
counterclaim or defense by Borrower or Guarantor, including the defense of
usury, nor would the operation of any of the terms of the Loan Documents, or the
exercise of any right thereunder, render the Loan Documents unenforceable
(subject to principles of equity and bankruptcy, insolvency and other laws
generally affecting creditors’ rights and the enforcement of debtors’
obligations), and neither Borrower nor Guarantor has asserted any right of
rescission, set-off, counterclaim or defense with respect thereto.  

4.1.19

No Prior Assignment.

 There are no prior assignments of the Leases or any portion of the Rents which
are presently outstanding.

4.1.20

Insurance.

 Borrower has obtained and has delivered to Lender certified copies of the
Policies reflecting the insurance coverages, amounts and other requirements set
forth in this





37













Agreement.  To the best of Borrower’s knowledge, no claims have been made or are
currently pending, outstanding or otherwise remain unsatisfied under any such
Policy, which would materially and adversely affect the value, operation or use
of the Property or Borrower’s ability to repay the Loan, and no Person,
including Borrower, has done, by act or omission, anything which would impair
the coverage of any such Policy.

4.1.21

Use of Property.

 The Property is used exclusively for retail purposes and other appurtenant and
related uses.

4.1.22

Certificate of Occupancy; Licenses.

 All certifications, permits, licenses and approvals, including without
limitation, certificates of completion and occupancy permits required to be
obtained by Borrower for the legal use, occupancy and operation of the Property
have been obtained and are in full force and effect, and to the best of
Borrower’s knowledge after due inquiry, all certifications, permits, licenses
and approvals, including without limitation, certificates of completion and
occupancy permits required to be obtained by any Person other than Borrower for
the legal use, occupancy and operation of the Property as a retail shopping
center, have been obtained and are in full force and effect.  The use being made
of the Property is in conformity with the certificate of occupancy issued for
the Property.

4.1.23

Flood Zone.

  None of the Improvements on the Property are located in an area as identified
by the Federal Emergency Management Agency as an area having special flood
hazards, or, if so located, the flood insurance required pursuant to
Section 6.1(a)(i) is in full force and effect with respect to the Property.

4.1.24

Physical Condition.

 Except as disclosed in the Physical Conditions Reports delivered to Lender in
connection with the Loan, to Borrower’s knowledge, the Property, including,
without limitation, all buildings, improvements, parking facilities, sidewalks,
storm drainage systems, roofs, plumbing systems, HVAC systems, fire protection
systems, electrical systems, equipment, elevators, exterior sidings and doors,
landscaping, irrigation systems and all structural components, are in good
condition, order and repair in all material respects; there exists no structural
or other material defects or damages in the Property, whether latent or
otherwise, and Borrower has not received notice from any insurance company or
bonding company of any defects or inadequacies in the Property, or any part
thereof, which would adversely affect the insurability of the same or cause the
imposition of extraordinary premiums or charges thereon or of any termination or
threatened termination of any policy of insurance or bond.  

4.1.25

Boundaries.

 To Borrower’s actual knowledge after due inquiry, all of the improvements which
were included in determining the appraised value of the Property lie wholly
within the boundaries and building restriction lines of the Property, and no
improvements on adjoining properties encroach upon the Property, and no
easements or other encumbrances upon the Property encroach upon any of the
Improvements, so as to affect the value or marketability of the Property except
those which are insured against by the Title Insurance Policy.

4.1.26

Leases.

 The Property is not subject to any Leases other than the Leases described in
the certified rent roll delivered to Lender in connection with the closing of
the Loan (the “Certified Rent Roll”), which rent roll is true, complete and
accurate in all respects as of the





38













Closing Date.  Borrower is the owner and lessor of landlord’s interest in the
Leases.  No Person has any possessory interest in the Property or right to
occupy the same except under and pursuant to the provisions of the Leases.  The
current Leases are in full force and effect, and, to Borrower’s knowledge after
due inquiry, there are no defaults thereunder by either party and there are no
conditions that, with the passage of time or the giving of notice, or both,
would constitute defaults thereunder.  No Rent has been paid more than one (1)
month in advance of its due date.  All security deposits are held by Borrower in
accordance with applicable law.  All work to be performed by Borrower under each
Lease has been performed as required and has been accepted by the applicable
Tenant, and any payments, free rent, partial rent, rebate of rent or other
payments, credits, allowances or abatements required to be given by Borrower to
any Tenant has already been received by such Tenant.  There has been no prior
sale, transfer or assignment, hypothecation or pledge of any Lease or of the
Rents received therein which is outstanding.  To Borrower’s knowledge after due
inquiry, no Tenant listed on the Certified Rent Roll has assigned its Lease or
sublet all or any portion of the premises demised thereby, no such Tenant holds
its leased premises under assignment or sublease, nor does anyone except such
Tenant and its employees occupy such leased premises.  Except as disclosed to
Lender in writing, no Tenant under any Lease has a right or option pursuant to
such Lease or otherwise to purchase all or any part of the leased premises or
the building of which the leased premises are a part.  No Tenant under any Lease
has any right or option for additional space in the Improvements.  

4.1.27

Survey.

 The Survey for the Property delivered to Lender in connection with this
Agreement does not fail to reflect any material matter affecting the Property or
the title thereto.

4.1.28

Inventory.

 Borrower is the owner of all of the Equipment, Fixtures and Personal Property
(as such terms are defined in the Mortgage) located on or at the Property, other
than Equipment, Fixtures and Personal Property owned by the Tenants under the
Leases, and shall not lease any Equipment, Fixtures or Personal Property other
than as permitted hereunder.  All of the Equipment, Fixtures and Personal
Property are sufficient to operate the Property in the manner required hereunder
and in the manner in which it is currently operated.

4.1.29

Filing and Recording Taxes.

 All transfer taxes, deed stamps, intangible taxes or other amounts in the
nature of transfer taxes required to be paid by any Person under applicable
Legal Requirements currently in effect in connection with the acquisition of the
Property by Borrower have been paid or are simultaneously being paid.  All
mortgage, mortgage recording, stamp, intangible or other similar tax required to
be paid by any Person under applicable Legal Requirements currently in effect in
connection with the execution, delivery, recordation, filing, registration,
perfection or enforcement of any of the Loan Documents, including, without
limitation, the Mortgage, have been paid.

4.1.30

Special Purpose Entity/Separateness.

 

(a)

Until the Debt has been paid in full, Borrower hereby represents, warrants and
covenants that (i) Borrower has been since its formation, is now, and shall
continue to be a Special Purpose Entity and (ii) Principal (if any) has been
since its formation, is now, and shall continue to be a Special Purpose Entity.





39













(b)

The representations, warranties and covenants set forth in Section 4.1.30(a)
shall survive for so long as the outstanding balance of the Loan remains unpaid.

(c)

Any and all of the stated facts and assumptions made in any Insolvency Opinion,
including, but not limited to, any exhibits attached thereto, will have been and
shall be true and correct in all respects, and Borrower and Principal will have
complied and will comply with all of the stated facts and assumptions made with
respect to it in any Insolvency Opinion.  Each entity other than Borrower and
Principal with respect to which an assumption is made or a fact stated in any
Insolvency Opinion will have complied and will comply with all of the
assumptions made and facts stated with respect to it in any such Insolvency
Opinion.  Borrower covenants that in connection with any Additional Insolvency
Opinion delivered in connection with this Agreement it shall provide an updated
certification regarding compliance with the facts and assumptions made therein.

(d)

Borrower covenants and agrees that Borrower shall provide Lender with thirty
(30) days’ prior written notice prior to the removal of an Independent Director
of any of Borrower and/or Principal.

(e)

Each amendment and each restatement of the organizational documents of Borrower
or Principal, if any, has been accomplished in accordance with, and was
permitted by, the relevant provisions of each such document prior to its
amendment or restatement from time-to-time.

4.1.31

Management Agreement.

 The Management Agreement is in full force and effect and there is no default
thereunder by any party thereto and no event has occurred that, with the passage
of time and/or the giving of notice would constitute a default thereunder.  The
Management Agreement was entered into on commercially reasonable terms.

4.1.32

Illegal Activity.

 No portion of the Property has been or will be purchased with proceeds of any
illegal activity.

4.1.33

No Change in Facts or Circumstances; Disclosure.

 All information submitted by and on behalf of Borrower to Lender and in all
financial statements, rent rolls (including the Certified Rent Roll), reports,
certificates and other documents submitted in connection with the Loan or in
satisfaction of the terms thereof and all statements of fact made by Borrower in
this Agreement or in any other Loan Document, are true, complete and correct in
all material respects, provided, however, that if such information was provided
to Borrower by non-affiliated third parties, Borrower represents that such
information is, to the best of its knowledge after due inquiry, true, complete
and correct in all material respects.  There has been no material adverse change
in any condition, fact, circumstance or event that would make any such
information inaccurate, incomplete or otherwise misleading in any material
respect or that otherwise materially and adversely affects or might materially
and adversely affect the use, operation or value of the Property or the business
operations or the financial condition of Borrower.  Borrower has disclosed to
Lender all material facts and has not failed to disclose any material fact that
could cause any Provided Information or representation or warranty made herein
to be materially misleading.   





40













4.1.34

Investment Company Act.

 Borrower is not (a) an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended; (b) a “holding company” or a “subsidiary company” of a “holding
company” or an “affiliate” of either a “holding company” or a “subsidiary
company” within the meaning of the Public Utility Holding Company Act of 1935,
as amended; or (c) subject to any other federal or state law or regulation which
purports to restrict or regulate its ability to borrow money.

4.1.35

Embargoed Person.

  As of the date hereof and at all times throughout the term of the Loan,
including after giving effect to any Transfers permitted pursuant to the Loan
Documents, (a) none of the funds or other assets of Borrower, Principal or
Guarantor constitute property of, or are beneficially owned, directly or
indirectly, by any Embargoed Person; (b) no Embargoed Person has any interest of
any nature whatsoever in Borrower, Principal or Guarantor, as applicable, with
the result that the investment in Borrower, Principal or Guarantor, as
applicable (whether directly or indirectly), is prohibited by law or the Loan is
in violation of law; and (c) none of the funds of Borrower, Principal or
Guarantor, as applicable, have been derived from any unlawful activity with the
result that the investment in Borrower, Principal or Guarantor, as applicable
(whether directly or indirectly), is prohibited by law or the Loan is in
violation of law. Notwithstanding the foregoing, to the extent that an Embargoed
Person acquires a non-controlling interest in IDIV, either (1) without the
knowledge of Borrower or IDIV, through a transaction brokered by a FINRA
licensed broker dealer not affiliated with IDIV, provided such broker dealer has
executed a dealer agreement or selling agreement with IDIV or an affiliate of
IDIV in which it covenants to, among other things,  comply with The USA PATRIOT
Act (or any successor legislation), or (2) without the knowledge of Borrower or
IDIV, after the initial sale or offering of such interests in IDIV, the
resulting breach of the foregoing representations shall be deemed to be
unintentional and not willful or grossly negligent for purposes of Section 9.3
hereof.

4.1.36

Principal Place of Business; State of Organization.

 Borrower’s principal place of business as of the date hereof is the address set
forth in the introductory paragraph of this Agreement.  The Borrower is
organized under the laws of the State of Delaware and its organizational
identification number is 4941578.  Borrower shall not change its principal place
of business set forth in the introductory paragraph of this Agreement without
first giving Lender thirty (30) days prior written notice.  Borrower shall not
change the place of its organization without the prior written consent of
Lender, which consent shall not be unreasonably withheld, conditioned or
delayed.  Upon Lender’s request, Borrower shall execute and deliver additional
financing statements, security agreements and other instruments which may be
necessary to effectively evidence or perfect Lender’s security interest in the
Property as a result of such change of principal place of business or place of
organization.

4.1.37

Environmental Representations and Warranties.

 Except as otherwise disclosed by that certain Phase I environmental report (or
Phase II environmental report, if required) delivered to Lender by Borrower in
connection with the origination of the Loan (such report is referred to below as
the “Environmental Report”), (a) there are no Hazardous Substances or
underground storage tanks in, on, or under the Property, except those that are
(i) in compliance with Environmental Laws and with permits issued pursuant
thereto (to the extent such permits are required under Environmental Law),
(ii) de-minimis amounts necessary to





41













operate the Property for the purposes set forth in the Loan Agreement which will
not result in an environmental condition in, on or under the Property and which
are otherwise permitted under and used in compliance with Environmental Law and
(iii) fully disclosed to Lender in writing pursuant the Environmental Report;
(b) to the best of Borrower’s knowledge, there are no past, present or
threatened Releases of Hazardous Substances in, on, under or from the Property
which has not been fully remediated in accordance with Environmental Law; (c) to
the best of Borrower’s knowledge, there is no threat of any Release of Hazardous
Substances migrating to the Property; (d) to the best of Borrower’s knowledge,
there is no past or present non-compliance with Environmental Laws, or with
permits issued pursuant thereto, in connection with the Property which has not
been fully remediated in accordance with Environmental Law; (e) Borrower does
not know of, and has not received, any written or oral notice or other
communication from any Person (including but not limited to a Governmental
Authority) relating to Hazardous Substances or Remediation thereof, of possible
liability of any Person pursuant to any Environmental Law, other environmental
conditions in connection with the Property, or any actual or potential
administrative or judicial proceedings in connection with any of the foregoing;
and (f) Borrower has truthfully and fully disclosed to Lender, in writing, any
and all information relating to environmental conditions in, on, under or from
the Property that is known to Borrower and has provided to Lender all
information that has been requested by Lender relating to Hazardous Substances
in, on, under or from the Property and/or to the environmental condition of the
Property, to the extent such is contained in Borrower’s files and records.  To
Borrower’s actual knowledge based on the Environmental Report delivered to
Lender in connection herewith, no hazardous wastes or toxic substances, as
defined by applicable federal, state or local statutes, rules and regulations,
have been disposed, stored or treated by any tenant under any Lease on or about
the leased premises nor does Borrower have any knowledge of any tenant’s
intention to use its leased premises for any activity which, directly or
indirectly, involves the use, generation, treatment, storage, disposal or
transportation of any petroleum product or any toxic or hazardous chemical,
material, substance or waste, except in either event, in compliance with
applicable federal, state or local statues, rules and regulations.

4.1.38

Cash Management

.  Borrower hereby represents and warrants to Lender that the Property is not
subject to any cash management system as of the date hereof, and any and all
existing tenant instruction letters issued in connection with any previous
financing have been duly terminated prior to the date hereof.

Section 4.2

Survival of Representations.

 Borrower agrees that all of the representations and warranties of Borrower set
forth in Section 4.1 hereof and elsewhere in this Agreement and in the other
Loan Documents shall survive for so long as any amount remains owing to Lender
under this Agreement or any of the other Loan Documents by Borrower.  All
representations, warranties, covenants and agreements made in this Agreement or
in the other Loan Documents by Borrower shall be deemed to have been relied upon
by Lender notwithstanding any investigation heretofore or hereafter made by
Lender or on its behalf.





42













ARTICLE V - BORROWER COVENANTS

Section 5.1

Affirmative Covenants.

 From the date hereof and until payment and performance in full of all
obligations of Borrower under the Loan Documents or the earlier release of the
Lien of the Mortgage encumbering the Property (and all related obligations) in
accordance with the terms of this Agreement and the other Loan Documents,
Borrower hereby covenants and agrees with Lender that:

5.1.1

Existence; Compliance with Legal Requirements.

 Borrower shall do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its existence, rights, licenses, permits and
franchises and comply with all Legal Requirements applicable to it and the
Property, including, without limitation, building and zoning codes and
certificates of occupancy.  There shall never be committed by Borrower, and
Borrower shall never permit any other Person in occupancy of or involved with
the operation or use of the Property to commit any act or omission affording the
federal government or any state or local government the right of forfeiture
against the Property or any part thereof or any monies paid in performance of
Borrower’s obligations under any of the Loan Documents.  Borrower hereby
covenants and agrees not to commit, permit or suffer to exist any act or
omission affording such right of forfeiture.  Borrower shall at all times
maintain, preserve and protect all franchises and trade names and preserve all
the remainder of its property used or useful in the conduct of its business and
shall keep the Property in good working order and repair, and from time to time
make, or cause to be made, all reasonably necessary repairs, renewals,
replacements, betterments and improvements thereto, all as more fully provided
in the Loan Documents.  Borrower shall keep the Property insured at all times by
financially sound and reputable insurers, to such extent and against such risks,
and maintain liability and such other insurance, as is more fully provided in
this Agreement.  After prior written notice to Lender, Borrower, at its own
expense, may contest by appropriate legal proceeding promptly initiated and
conducted in good faith and with due diligence, the validity of any Legal
Requirement, the applicability of any Legal Requirement to Borrower or the
Property or any alleged violation of any Legal Requirement, provided that
(i) such proceeding shall be permitted under and be conducted in accordance with
the provisions of any instrument to which Borrower is subject and shall not
constitute a default thereunder and such proceeding shall be conducted in
accordance with all applicable statutes, laws and ordinances; (ii) neither the
Property nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, cancelled or lost; (iii) Borrower shall promptly
upon final determination thereof comply with any such Legal Requirement
determined to be valid or applicable or cure any violation of any Legal
Requirement; (iv) such proceeding shall suspend the enforcement of the contested
Legal Requirement against Borrower or the Property; and (v) Borrower shall
furnish such security as may be required in the proceeding, or as may be
requested by Lender, to insure compliance with such Legal Requirement, together
with all interest and penalties payable in connection therewith.  Lender may
apply any such security, as necessary to cause compliance with such Legal
Requirement at any time when, in the reasonable judgment of Lender, the
validity, applicability or violation of such Legal Requirement is finally
established or the Property (or any part thereof or interest therein) shall be
in danger of being sold, forfeited, terminated, cancelled or lost.

5.1.2

Taxes and Other Charges.

 Borrower shall pay or cause to be paid all Taxes and Other Charges now or
hereafter levied or assessed or imposed against the Property or any part





43













thereof as the same become due and payable; provided, however, Borrower’s
obligation to directly pay Taxes shall be suspended for so long as Borrower
escrows taxes in accordance with the terms and provisions of Section 7.2 hereof.
 Borrower will deliver to Lender receipts for payment or other evidence
satisfactory to Lender that the Taxes and Other Charges have been so paid or are
not then delinquent no later than ten (10) days prior to the date on which the
Taxes and/or Other Charges would otherwise be delinquent if not paid (provided,
however, Borrower is not required to furnish such receipts for payment of Taxes
in the event that such Taxes have been paid by Lender pursuant to Section 7.2
hereof).  If Borrower pays or causes to be paid all Taxes and Other Charges and
provides a copy of the receipt evidencing the payment thereof to Lender, then
Lender shall reimburse Borrower provided that there are then sufficient proceeds
in the Tax and Insurance Escrow Fund.  Upon written request of Borrower, if
Lender has paid such Taxes pursuant to Section 7.2 hereof, Lender shall provide
Borrower with evidence that such Taxes have been paid.  Borrower shall not
suffer and shall promptly cause to be paid and discharged any Lien or charge
whatsoever which may be or become a Lien or charge against the Property, and
shall promptly pay for all utility services provided to the Property.  After
prior written notice to Lender, Borrower, at its own expense, may contest by
appropriate legal proceeding, promptly initiated and conducted in good faith and
with due diligence, the amount or validity or application in whole or in part of
any Taxes or Other Charges, provided that (i) [intentionally omitted]; (ii) such
proceeding shall be permitted under and be conducted in accordance with the
provisions of any other instrument to which Borrower is subject and shall not
constitute a default thereunder and such proceeding shall be conducted in
accordance with all applicable statutes, laws and ordinances; (iii) neither the
Property nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, cancelled or lost; (iv) Borrower shall promptly
upon final determination thereof pay the amount of any such Taxes or Other
Charges, together with all costs, interest and penalties which may be payable in
connection therewith; (v) such proceeding shall suspend the collection of such
contested Taxes or Other Charges from the Property; and (vi) Borrower shall
furnish such security as may be required in the proceeding, or as may be
requested by Lender, to insure the payment of any such Taxes or Other Charges,
together with all interest and penalties thereon.  Lender may pay over any such
cash deposit or part thereof held by Lender to the claimant entitled thereto at
any time when, in the reasonable judgment of Lender, the entitlement of such
claimant is established or the Property (or part thereof or interest therein)
shall be in danger of being sold, forfeited, terminated, cancelled or lost or
there shall be any danger of the Lien of the Mortgage being primed by any
related Lien.

5.1.3

Litigation.

 Borrower shall give prompt written notice to Lender of any litigation or
governmental proceedings pending or threatened against Borrower and/or Guarantor
which might materially adversely affect Borrower’s or Guarantor’s condition
(financial or otherwise) or business or the Property.

5.1.4

Access to Property.

 Borrower shall permit agents, representatives and employees of Lender to
inspect the Property or any part thereof at reasonable hours upon reasonable
advance notice, subject to the rights of Tenants under their respective Leases.

5.1.5

Notice of Default.

 Borrower shall promptly advise Lender of any material adverse change in
Borrower’s or Guarantor’s condition, financial or otherwise, or of the
occurrence of any Default or Event of Default of which Borrower has knowledge.





44













5.1.6

Cooperate in Legal Proceedings.

 Borrower shall cooperate fully with Lender with respect to any proceedings
before any court, board or other Governmental Authority which may in any way
affect the rights of Lender hereunder or any rights obtained by Lender under any
of the other Loan Documents and, in connection therewith, permit Lender, at its
election, to participate in any such proceedings.  

5.1.7

Perform Loan Documents.

 Borrower shall observe, perform and satisfy all the terms, provisions,
covenants and conditions of, and shall pay when due all costs, fees and expenses
to the extent required under the Loan Documents executed and delivered by, or
applicable to, Borrower.

5.1.8

Award and Insurance Benefits.

 Borrower shall cooperate with Lender in obtaining for Lender the benefits of
any Awards or Insurance Proceeds lawfully or equitably payable in connection
with the Property, and Lender shall be reimbursed for any expenses incurred in
connection therewith (including reasonable attorneys’ fees and disbursements,
and the payment by Borrower of the expense of an appraisal on behalf of Lender
in case of Casualty or Condemnation affecting the Property or any part thereof)
out of such Insurance Proceeds.

5.1.9

Further Assurances.

 Borrower shall, at Borrower’s sole cost and expense:

(a)

furnish to Lender all instruments, documents, boundary surveys, footing or
foundation surveys, certificates, plans and specifications, appraisals, title
and other insurance reports and agreements, and each and every other document,
certificate, agreement and instrument required to be furnished by Borrower
pursuant to the terms of the Loan Documents or which are reasonably requested by
Lender in connection therewith;

(b)

execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts necessary or desirable,
to evidence, preserve and/or protect the collateral at any time securing or
intended to secure the obligations of Borrower under the Loan Documents, as
Lender may reasonably require; and

(c)

do and execute all and such further lawful and reasonable acts, conveyances and
assurances for the better and more effective carrying out of the intents and
purposes of this Agreement and the other Loan Documents, as Lender shall
reasonably require from time to time.

5.1.10

Principal Place of Business, State of Organization.

 Borrower will not cause or permit any change to be made in its name, identity
(including its trade name or names), place of organization or formation (as set
forth in Section 4.1.36 hereof) or Borrower’s corporate or partnership or other
structure unless Borrower shall have first notified Lender in writing of such
change at least thirty (30) days prior to the effective date of such change, and
shall have first taken all action required by Lender for the purpose of
perfecting or protecting the lien and security interests of Lender pursuant to
this Agreement, and the other Loan Documents and, in the case of a change in
Borrower’s structure, without first obtaining the prior written consent of
Lender, which consent may given or denied in Lender’s sole discretion.  Upon
Lender’s request, Borrower shall, at Borrower’s sole cost and expense, execute
and deliver additional security agreements and other instruments which may be
necessary to effectively evidence or perfect Lender’s security interest in the
Property as a result of such change of principal place of business





45













or place of organization.  Borrower’s principal place of business and chief
executive office, and the place where Borrower keeps its books and records,
including recorded data of any kind or nature, regardless of the medium or
recording, including software, writings, plans, specifications and schematics,
has been for the preceding four months (or, if less, the entire period of the
existence of Borrower) and will continue to be the address of Borrower set forth
at the introductory paragraph of this Agreement (unless Borrower notifies Lender
in writing at least thirty (30) days prior to the date of such change).
 Borrower shall promptly notify Lender of any change in its organizational
identification number.  If Borrower does not now have an organizational
identification number and later obtains one, Borrower promptly shall notify
Lender of such organizational identification number.

5.1.11

Financial Reporting.

 

(a)

Borrower will keep and maintain or will cause to be kept and maintained on a
Fiscal Year basis, in accordance with the requirements for a Special Purpose
Entity set forth herein and GAAP (or such other accounting basis acceptable to
Lender), proper and accurate books, records and accounts reflecting all of the
financial affairs of Borrower and all items of income and expense in connection
with the operation of the Property.  Lender shall have the right from time to
time at all times during normal business hours upon reasonable notice to examine
such books, records and accounts at the office of Borrower or any other Person
maintaining such books, records and accounts and to make such copies or extracts
thereof as Lender shall desire.  After the occurrence and during the continuance
of an Event of Default, Borrower shall pay any costs and expenses incurred by
Lender to examine Borrower’s accounting records with respect to the Property, as
Lender shall reasonably determine to be necessary or appropriate in the
protection of Lender’s interest.

(b)

Borrower will furnish, or cause to be furnished, to Lender annually, within
ninety (90) days following the end of each Fiscal Year a consolidated and
annotated annual financial statement of Borrower, Guarantor, and Principal (if
any) audited by an accounting firm or other independent certified public
accountant reasonably acceptable to Lender in accordance with GAAP covering the
Property for such Fiscal Year, together with unaudited financial statements
relating to Borrower and the Property.  Such financial statements for the
Property for such Fiscal Year shall contain statements of profit and loss for
Borrower and the Property and a balance sheet for Borrower.  Such statements
shall set forth the financial condition and the results of operations for the
Property for such Fiscal Year, and shall include, but not be limited to, amounts
representing annual Net Cash Flow, Net Operating Income, Gross Income from
Operations and Operating Expenses. Borrower’s annual financial statements shall
be accompanied by (i) a comparison of the budgeted income and expenses and the
actual income and expenses for the prior Fiscal Year, (ii) an Officer’s
Certificate stating that each such annual financial statement presents fairly
the financial condition and the results of operations of Borrower and the
Property and has been prepared in accordance with GAAP, (iii) an unqualified
opinion of an accounting firm or other independent certified public accountant
reasonably acceptable to Lender that Guarantor’s annual financial statement
presents fairly the financial condition and the results of operations of
Guarantor, (iv) a certified rent roll containing current rent, lease expiration
dates and the square footage occupied by each tenant, (v) an Officer’s
Certificate with a schedule certified reconciling Net Operating Income to Net
Cash Flow (the “Net Cash Flow Schedule”), which shall itemize all adjustments
made to Net Operating Income to arrive at Net Cash Flow





46













deemed material by the certifying officer of Borrower.  Together with Borrower’s
annual financial statements, Borrower shall furnish to Lender an Officer’s
Certificate certifying as of the date thereof whether there exists an event or
circumstance which constitutes a Default or Event of Default under the Loan
Documents executed and delivered by, or applicable to, Borrower, and if such
Default or Event of Default exists, the nature thereof, the period of time it
has existed and the action then being taken to remedy the same.

(c)

Borrower will furnish, or cause to be furnished, to Lender on or before forty
five (45) days after the end of each calendar quarter the following items,
accompanied by an Officer’s Certificate stating that such items are true,
correct, accurate, and complete and fairly present the financial condition and
results of the operations of Borrower and the Property (subject to normal
year-end adjustments) as applicable:  (i) a rent roll for the subject months;
(ii) quarterly and year-to-date operating statements (including Capital
Expenditures) prepared for each calendar quarter, noting Net Operating Income,
Gross Income from Operations, and Operating Expenses (not including any
contributions to any reserves required hereunder) and other information
necessary and sufficient to fairly represent the financial position and results
of operation of the Property during such calendar quarter, and containing a
comparison of budgeted income and expenses and the actual income and expenses
together with a detailed explanation of any variances of five percent (5%) or
more between budgeted and actual amounts for such periods, all in form
satisfactory to Lender; (iii) a calculation reflecting the annual Debt Service
Coverage Ratio for the immediately preceding three (3) month, six (6) month and
twelve (12) month periods, respectively, as of the last day of each such period;
and (iv) a Net Cash Flow Schedule.  In addition, such certificate shall also be
accompanied by an Officer’s Certificate stating that the representations and
warranties of Borrower set forth in Section 4.1.30(a) are true and correct as of
the date of such certificate.  

(d)

For the partial year period commencing on the date hereof and for each Fiscal
Year thereafter, Borrower shall submit to Lender an Annual Budget not later than
thirty (30) days prior to the commencement of such period or Fiscal Year in form
reasonably satisfactory to Lender; provided, that if no Event of Default or Cash
Sweep Event then exists, Borrower shall have an additional sixty (60) days
(i.e., for thirty (30) days after the commencement of such period or Fiscal
Year) within which to submit the Annual Budget, and until the approval of such
submitted Annual Budget, the Annual Budget for the immediately preceding period
or Fiscal Year shall be utilized for all purposes set forth herein.  The Annual
Budget shall be subject to Lender’s written approval (each such Annual Budget,
an “Approved Annual Budget”).  In the event that Lender objects to a proposed
Annual Budget submitted by Borrower, Lender shall advise Borrower of such
objections within fifteen (15) days after receipt thereof (and deliver to
Borrower a reasonably detailed description of such objections) and Borrower
shall promptly revise such Annual Budget and resubmit the same to Lender.
 Lender shall advise Borrower of any objections to such revised Annual Budget
within ten (10) days after receipt thereof (and deliver to Borrower a reasonably
detailed description of such objections) and Borrower shall promptly revise the
same in accordance with the process described in this Section 5.1.11(d) until
Lender approves the Annual Budget.  Until such time that Lender approves a
proposed Annual Budget, the most recently Approved Annual Budget shall apply;
provided, that, such Approved Annual Budget shall be adjusted to reflect actual
increases in Taxes, Insurance Premiums and Other Charges.  





47













(e)

Borrower shall furnish to Lender, within ten (10) Business Days after request
(or as soon thereafter as may be reasonably possible), such further detailed
information with respect to the operation of the Property and the financial
affairs of Borrower as may be reasonably requested by Lender.

(f)

Borrower shall furnish to Lender, within ten (10) Business Days after Lender’s
request (or as soon thereafter as may be reasonably possible), financial and
sales information from any Tenant designated by Lender (to the extent such
financial and sales information is required to be provided under the applicable
Lease and same is received by Borrower after request therefor).

(g)

Borrower will cause Guarantor to furnish to Lender annually, within one hundred
twenty (120) days following the end of each Fiscal Year of Guarantor, financial
statements audited by an independent certified public accountant, which shall
include an annual balance sheet and profit and loss statement of Guarantor, in
the form reasonably required by Lender.

(h)

Any reports, statements or other information required to be delivered under this
Agreement shall be delivered (i) in electronic form or (ii) in any other format
reasonably requested by Lender.  Borrower agrees that Lender may disclose
information regarding the Property and Borrower that is provided to Lender
pursuant to this Section 5.1.11(h) in connection with the Securitization to such
parties requesting such information in connection with such Securitization.

5.1.12

Business and Operations.

 Borrower will continue to engage in the businesses presently conducted by it as
and to the extent the same are necessary for the ownership, maintenance,
management and operation of the Property.  Borrower will qualify to do business
and will remain in good standing under the laws of the jurisdiction of its
formation as and to the extent the same are required for the ownership,
maintenance, management and operation of the Property. Borrower shall at all
times during the term of the Loan, continue to own the Personal Property which
are necessary to operate the Property in the manner required hereunder and in
the manner in which it is currently operated.

5.1.13

Title to the Property.

 Borrower will warrant and defend (a) the title to the Property and every part
thereof, subject only to Liens permitted hereunder (including Permitted
Encumbrances) and (b) the validity and priority of the Lien of the Mortgage on
the Property, subject only to Liens permitted hereunder (including Permitted
Encumbrances), in each case against the claims of all Persons whomsoever.
 Borrower shall reimburse Lender for any losses, costs, damages or expenses
(including reasonable attorneys’ fees and expenses) incurred by Lender if an
interest in the Property, other than as permitted hereunder, is claimed by
another Person.

5.1.14

Costs of Enforcement.

 In the event (a) that the Mortgage is foreclosed in whole or in part or that
the Mortgage is put into the hands of an attorney for collection, suit, action
or foreclosure, (b) of the foreclosure of any mortgage encumbering the Property
prior to or subsequent to the Mortgage in which proceeding Lender is made a
party, or (c) of the bankruptcy, insolvency, rehabilitation or other similar
proceeding in respect of Borrower or any of its constituent Persons or an
assignment by Borrower or any of its constituent Persons for the





48













benefit of its creditors, Borrower, its successors or assigns, shall be
chargeable with and agrees to pay all costs of collection and defense, including
reasonable attorneys’ fees and expenses, incurred by Lender or Borrower in
connection therewith and in connection with any appellate proceeding or
post-judgment action involved therein, together with all required service or use
taxes.

5.1.15

Estoppel Statement.

 

(a)

After request by Lender, Borrower shall within ten (10) days furnish Lender with
a statement, duly acknowledged and certified, setting forth (i)  the original
principal amount of the Note, (ii) the unpaid principal amount of the Note,
(iii) the Interest Rate of the Note, (iv) the date installments of interest
and/or principal were last paid, (v) any offsets or defenses to the payment of
the Debt, if any, claimed by Borrower, and (vi) that the Note, this Agreement,
the Mortgage and the other Loan Documents are valid, legal and binding
obligations and have not been modified or if modified, giving particulars of
such modification.

(b)

Borrower shall use commercially reasonable efforts to deliver to Lender upon
request, tenant estoppel certificates from each commercial Tenant leasing space
at the Property in form and substance reasonably satisfactory to Lender provided
that Borrower shall not be required to deliver such certificates more frequently
than two (2) times in any calendar year.

(c)

Within thirty (30) days of a written request by Borrower, Lender shall deliver
to Borrower a statement setting forth the items described at (a)(i), (ii), (iii)
and (iv) of this Section 5.1.15 provided that Lender shall not be required to
deliver such certificates more frequently than two (2) times in any calendar
year.

5.1.16

Loan Proceeds.

 Borrower shall use the proceeds of the Loan received by it on the Closing Date
only for the purposes set forth in Section 2.1.4 hereof.

5.1.17

Performance by Borrower.

 Borrower shall in a timely manner observe, perform and fulfill each and every
covenant, term and provision of each Loan Document executed and delivered by, or
applicable to, Borrower, and shall not enter into or otherwise suffer or permit
any amendment, waiver, supplement, termination or other modification of any Loan
Document executed and delivered by, or applicable to, Borrower without the prior
written consent of Lender.

5.1.18

Confirmation of Representations.

 Borrower shall deliver, in connection with any Securitization, (a) one (1) or
more Officer’s Certificates certifying as to the accuracy of all representations
made by Borrower in the Loan Documents as of the date of the closing of such
Securitization, and (b) certificates of the relevant Governmental Authorities in
all relevant jurisdictions indicating the good standing and qualification of
Borrower, Principal and Guarantor as of the date of the Securitization.

5.1.19

Environmental Covenants.

 

(a)

Borrower covenants and agrees that:  (i) all uses and operations on or of the
Property, whether by Borrower or any other person or entity, shall be in
compliance with all Environmental Laws and permits issued pursuant thereto; (ii)
there shall be no Releases of





49













Hazardous Substances in, on, under or from the Property; (iii) there shall be no
Hazardous Substances in, on, or under the Property, except those that are (A) in
compliance with all Environmental Laws and with permits issued pursuant thereto,
and (B) in de-minimis amounts necessary to operate the Property for the purposes
set forth in the Loan Agreement which will not result in an environmental
condition in, on or under the Property and which are otherwise permitted under
and used in compliance with Environmental Law; (iv) subject to a right to
contest under applicable environmental law, provided any such contest stays any
enforcement proceeding by the applicable authority, Borrower shall keep the
Property free and clear of all liens and other encumbrances imposed pursuant to
any Environmental Law, whether due to any act or omission of Borrower or any
other person or entity (the “Environmental Liens”); (v) Borrower shall, at its
sole cost and expense, fully and expeditiously cooperate in all activities
pursuant to subsection (b) below, including but not limited to providing all
relevant information and making knowledgeable persons available for interviews;
(vi) Borrower shall, at its sole cost and expense, perform any environmental
site assessment or other investigation of environmental conditions in connection
with the Property, pursuant to any reasonable written request of Lender made in
the event that Lender has a good faith reason to believe based upon credible
evidence or information that an environmental hazard exists on or affects the
Property (including but not limited to sampling, testing and analysis of soil,
water, air, building materials, and other materials and substances whether
solid, liquid or gas), and share with Lender the reports and other results
thereof, and Lender and other Indemnified Parties shall be entitled to rely on
such reports and other results thereof; (vii) Borrower shall, at its sole cost
and expense, comply with all reasonable written requests of Lender made in the
event that Lender has a good faith reason to believe based on credible evidence
or information that an environmental hazard exists on or affects the Property to
(A) reasonably effectuate Remediation of any condition (including but not
limited to a Release of a Hazardous Substance) in, on, under or from the
Property; (B) comply with any Environmental Law; (C) comply with any directive
from any Governmental Authority; and (D) take any other reasonable action
necessary or appropriate for protection of human health or the environment;
(viii) Borrower shall not do or allow any tenant or other user of the Property
to do any act that materially increases the dangers to human health or the
environment, poses an unreasonable risk of harm to any Person (whether on or off
the Property), impairs or may impair the value of the Property, is contrary to
any requirement of any insurer, involves Hazardous Substances or an
environmental condition and constitutes a public or private nuisance, involves
Hazardous Substances or an environmental condition and constitutes waste, or
involves Hazardous Substances or an environmental condition and constitutes and
violates any covenant, condition, agreement or easement applicable to the
Property; and (ix) Borrower shall immediately notify Lender in writing of (A)
any presence or Releases or threatened Releases of Hazardous Substances in, on,
under, from or migrating towards the Property; (B) any non-compliance with any
Environmental Laws related in any way to the Property; (C) any actual or
potential Environmental Lien; (D) any required or proposed Remediation of
environmental conditions relating to the Property; and (E) any written or oral
notice or other communication of which any Borrower becomes aware from any
source whatsoever (including but not limited to a governmental entity) relating
in any way to Hazardous Substances or Remediation thereof, possible liability of
any Person pursuant to any Environmental Law, other environmental conditions in
connection with the Property, or any actual or potential administrative or
judicial proceedings in connection with anything referred to in this Section.





50













(b)

In the event that Lender has reason to believe that an environmental hazard
exists on the Property that may, in Lender’s sole discretion, endanger any
Tenants or other occupants of the Property or their guests or the general
public, or may materially and adversely affect the value of the Property, upon
reasonable notice from Lender, Borrower shall, at Borrower’s expense, promptly
cause an engineer or consultant satisfactory to Lender to conduct an
environmental assessment or audit (the scope of which shall be determined in
Lender’s sole and absolute discretion) and take any samples of soil, groundwater
or other water, air, or building materials or any other invasive testing
requested by Lender and promptly deliver the results of any such assessment,
audit, sampling or other testing; provided, however, if such results are not
delivered to Lender within a reasonable period or if Lender has reason to
believe that an environmental hazard exists on the Property that, in Lender’s
sole judgment, endangers any Tenant or other occupant of the Property or their
guests or the general public or may materially and adversely affect the value of
the Property, upon reasonable notice to Borrower, Lender and any other Person
designated by Lender, including but not limited to any receiver, any
representative of a governmental entity, and any environmental consultant, shall
have the right, but not the obligation, to enter upon the Property at all
reasonable times to assess any and all aspects of the environmental condition of
the Property and its use, including but not limited to conducting any
environmental assessment or audit (the scope of which shall be determined in
Lender’s sole and absolute discretion) and taking samples of soil, groundwater
or other water, air, or building materials, and reasonably conducting other
invasive testing.  Borrower shall cooperate with and provide Lender and any such
Person designated by Lender with access to the Property.

5.1.20

Leasing Matters.

(a)

Borrower may enter into Leases or modify existing Leases demising a portion of
the Property less than or equal to the Relevant Leasing Threshold without
Lender’s prior written approval provided such Leases are to unaffiliated,
third-party tenants and shall be on commercially reasonable terms and shall not
contain any terms which would materially affect Lender’s rights under the Loan
Documents, and further provided that such Leases shall provide that (x) they are
subordinate to the Mortgage encumbering the Property, and (y) the tenant
thereunder agrees to attorn to Lender or any purchaser at a sale by foreclosure
or power of sale.  

(b)

Borrower may not enter into a Lease or modify an existing Lease covering all or
substantially all of the Property without the prior written approval of Lender,
which approval may be given or withheld in the sole discretion of Lender.  

(c)

Borrower may not enter into Leases or modify existing Leases demising a portion
of the Property greater than the Relevant Leasing Threshold, but less than all
or substantially all of the Property, without the prior written approval of
Lender, provided, however, Lender shall not withhold such approval if Borrower
delivers to Lender, together with its request for approval, an abstract or
summary of the proposed Lease terms and an Officer’s Certificate certifying that
the Leasing Conditions have been satisfied.  With respect to the approval of a
Lease (or modification of an existing Lease) demising a portion of the Property
greater than the Relevant Leasing Threshold, (i) the failure to satisfy one or
more of the Leasing Conditions shall not, in an





51













of itself, be a basis for disapproval, and (ii) Lender shall taken into
consideration current market conditions when determining whether to approve such
a Lease (or modification).

(d)

To the extent Lender’s written approval is required pursuant to this Section
5.1.20 to any Lease or modification (excluding a Lease for all or substantially
all of the Property, the approval of which is required pursuant to Section
5.1.20(b) hereof), Borrower’s written request therefor shall be delivered
together with such materials reasonably requested by Lender in order to evaluate
such request (it being acknowledged and agreed that no request for consent shall
be effective unless and until such materials have been delivered to Lender) and
shall conspicuously state, in large bold type, that “PURSUANT TO SECTION 5.1.20
OF THE LOAN AGREEMENT, THIS IS A REQUEST FOR LENDER’S CONSENT.  LENDER’S
RESPONSE IS REQUESTED WITHIN TEN (10) BUSINESS DAYS.  LENDER’S FAILURE TO
RESPOND WITHIN SUCH TIME PERIOD WILL ENABLE BORROWER TO DELIVER A SECOND NOTICE
REQUESTING LENDER’S CONSENT”.  In the event Lender fails to approve or
disapprove to such request within ten (10) Business Days’ of the effective date
of such initial request, Borrower may deliver to Lender a second written request
for approval, which second written request for approval shall conspicuously
state, in large bold type, that “THIS IS A REQUEST FOR LENDER’S CONSENT.
 LENDER’S CONSENT IS REQUESTED WITHIN FIVE (5) BUSINESS DAYS.  THE LEASE SHALL
BE DEEMED APPROVED IF LENDER DOES NOT RESPOND TO THE CONTRARY WITHIN FIVE (5)
BUSINESS DAYS’ OF LENDER’S RECEIPT OF THIS WRITTEN NOTICE”.  In the event that
Lender fails to approve or disapprove the second written request within such
five (5) Business Day period, then Lender’s consent shall be deemed to have been
granted.

(e)

Borrower shall furnish Lender with executed copies of all Leases and a copy of
the executed Tenant Direction Letter signed by Borrower and to the extent
available, the tenant.

(f)

Borrower (i) shall observe and perform the obligations imposed upon the lessor
under the Leases in a commercially reasonable manner; (ii) shall enforce the
terms, covenants and conditions contained in the Leases upon the part of the
tenant thereunder to be observed or performed in a commercially reasonable
manner and in a manner not to impair the value of the Property involved except
that, subject to the terms of this Section 5.1.20, no termination by Borrower or
acceptance of surrender by a tenant of any Lease shall be permitted without the
written consent of Lender which consent may be withheld in the sole discretion
of Lender; (iii) shall not collect any of the rents more than one (1) month in
advance (other than security deposits); (iv) shall not execute any other
assignment of lessor’s interest in the Leases or the Rents (except as
contemplated by the Loan Documents); (v) shall not alter, modify or change the
terms of the Leases in a manner inconsistent with the provisions of the Loan
Documents; and (vi) shall execute and deliver at the request of Lender all such
further assurances, confirmations and assignments in connection with the Leases
as Lender shall from time to time reasonably require.  Notwithstanding the
foregoing, Borrower may, without the prior written consent of Lender, terminate
(or accept a surrender of) any Lease which demises less than the Relevant
Leasing Threshold under any of the following circumstances:  (i) the tenant
under said Lease is in default beyond any applicable grace and cure period, and
Borrower has the right to terminate such Lease; (ii) such termination is
permitted by the terms of the Lease in question and Borrower has secured an
obligation from a third party to lease the space under the Lease to be
terminated at





52













a rental equal to or higher than the rental due under the Lease to be
terminated; and (iii) if the tenant under the Lease to be terminated has
executed a right under said Lease to terminate its Lease upon payment of a
termination fee to Borrower and has in fact terminated its Lease and paid said
fee, Borrower may accept said termination.  Notwithstanding anything to the
contrary contained herein, all new Leases and all amendments, modifications,
extensions, and renewals of existing Leases with Tenants that are Affiliates of
Borrower shall be subject to the prior written consent of Lender.

5.1.21

Alterations.

Subject to the rights of tenants to make alterations pursuant to the terms of
their respective Leases, Borrower shall obtain Lender’s prior written consent to
any alterations to any Improvements, which consent shall not be unreasonably
withheld or delayed except with respect to alterations that may have a material
adverse effect on Borrower’s financial condition, the value of the Property or
the Property’s Net Operating Income.  Notwithstanding the foregoing, Lender’s
consent shall not be required in connection with any alterations that will not
have a material adverse effect on Borrower’s financial condition, the value of
the Property or the Property’s Net Operating Income, provided that such
alterations are made in connection with (a) tenant improvement work performed
pursuant to the terms of any Lease executed on or before the date hereof, or any
Lease executed after the date hereof to a Lessee that is not an Affiliate of
Borrower for which Lender’s approval was not required or was given, (b) tenant
improvement work performed pursuant to the terms and provisions of a Lease and
not adversely affecting any structural component of any Improvements, any
utility or HVAC system contained in any Improvements or the exterior of any
building constituting a part of any Improvements, (c) alterations performed in
connection with the Restoration of the Property after the occurrence of a
Casualty or Condemnation in accordance with the terms and provisions of this
Agreement, or (d) any alteration which costs less than the Threshold Amount (in
the aggregate for all current alterations at the Property), provided that, in
all of the foregoing clauses (a) through (d), Borrower complies with the
Alteration Conditions.  If the total unpaid amounts due and payable with respect
to alterations to the Improvements at the Property (other than such amounts to
be paid or reimbursed by Tenants under the Leases) shall at any time exceed the
Threshold Amount, Borrower shall promptly deliver to Lender as security for the
payment of such amounts and as additional security for Borrower’s obligations
under the Loan Documents any of the following:  (A) cash, (B) U.S. Obligations,
(C) other securities having a rating acceptable to Lender and that, at Lender’s
option, the applicable Rating Agencies have confirmed in writing will not, in
and of itself, result in a downgrade, withdrawal or qualification of the
initial, or, if higher, then current ratings assigned to any Securities or any
class thereof in connection with any Securitization or (D) a completion bond or
an irrevocable letter of credit (payable on sight draft only) issued by a
financial institution having a rating by S&P of not less than “A-1+” if the term
of such bond or letter of credit is no longer than three (3) months or, if such
term is in excess of three (3) months, issued by a financial institution having
a rating that is acceptable to Lender and that, at Lender’s option, the
applicable Rating Agencies have confirmed in writing will not, in and of itself,
result in a downgrade, withdrawal or qualification of the initial, or, if
higher, then current ratings assigned to any Securities or class thereof in
connection with any Securitization.  Such security shall be in an amount equal
to the excess of the total unpaid amounts with respect to alterations to the
Improvements on the Property (other than such amounts to be paid or reimbursed
by





53













Tenants under the Leases) over the Threshold Amount and Lender may apply such
security from time to time at the option of Lender to pay for such alterations.

5.1.22

Operation of Property.

 

(a)

Borrower shall cause the Property to be operated, in all material respects, in
accordance with the Management Agreement (or Replacement Management Agreement)
as applicable.  In the event that the Management Agreement expires or is
terminated (without limiting any obligation of Borrower to obtain Lender’s
consent to any termination or modification of the Management Agreement in
accordance with the terms and provisions of this Agreement), Borrower shall
promptly enter into a Replacement Management Agreement with Manager or another
Qualified Manager, as applicable.  If such new Qualified Manager is an Affiliate
of Borrower, Borrower shall provide an Additional Insolvency Opinion (if an
Insolvency Opinion was issued in connection with the Closing).

(b)

Borrower shall:  (i) promptly perform and/or observe, in all material respects,
all of the covenants and agreements required to be performed and observed by it
under the Management Agreement and do all things necessary to preserve and to
keep unimpaired its material rights thereunder; (ii) promptly notify Lender of
any material default under the Management Agreement  of which it is aware; and
(iii) enforce the performance and observance of all of the covenants and
agreements required to be performed and/or observed by Manager under the
Management Agreement, in a commercially reasonable manner.

5.1.23

Embargoed Person.

  Borrower has performed and shall perform reasonable due diligence to insure
that at all times throughout the term of the Loan, including after giving effect
to any Transfers permitted pursuant to the Loan Documents, (a) none of the funds
or other assets of Borrower, Principal and Guarantor constitute property of, or
are beneficially owned, directly or indirectly, by any Embargoed Person; (b) no
Embargoed Person has any interest of any nature whatsoever in Borrower,
Principal or Guarantor, as applicable, with the result that the investment in
Borrower, Principal or Guarantor, as applicable (whether directly or
indirectly), is prohibited by law or the Loan is in violation of law; and (c)
none of the funds of Borrower, Principal or Guarantor, as applicable, have been
derived from, or are the proceeds of, any unlawful activity, including money
laundering, terrorism or terrorism activities, with the result that the
investment in Borrower, Principal or Guarantor, as applicable (whether directly
or indirectly), is prohibited by law or the Loan is in violation of law, or may
cause the Property to be subject to forfeiture or seizure. Notwithstanding the
foregoing, to the extent that an Embargoed Person acquires a non-controlling
interest in IDIV, either (1) without the knowledge of Borrower or IDIV, through
a transaction brokered by a FINRA licensed broker dealer not affiliated with
IDIV, provided such broker dealer has executed a dealer agreement or selling
agreement with IDIV or an affiliate of IDIV in which it covenants to, among
other things,  comply with The USA PATRIOT Act (or any successor legislation),
or (2) provided Borrower performs reasonable due diligence, without the
knowledge of Borrower or IDIV, after the initial sale or offering of such
interests in IDIV,  the resulting breach of the foregoing representations shall
be deemed to be unintentional and not willfully or grossly negligent for
purposes of Section 9.3 hereof.

Section 5.2

Negative Covenants.

 From the date hereof until payment and performance in full of all obligations
of Borrower under the Loan Documents or the earlier





54













release of the Lien of the Mortgage and any other collateral in accordance with
the terms of this Agreement and the other Loan Documents, Borrower covenants and
agrees with Lender that it will not do, directly or indirectly, any of the
following:

5.2.1

Operation of Property.

  Borrower shall not, without Lender’s prior written consent (which consent
shall not be unreasonably withheld): (i) surrender, terminate, cancel, amend or
modify the Management Agreement; provided, that Borrower may, without Lender’s
consent, replace the Manager so long as the replacement manager is a Qualified
Manager pursuant to a Replacement Management Agreement; (ii) reduce or consent
to the reduction of the term of the Management Agreement; (iii) increase or
consent to the increase of the amount of any charges under the Management
Agreement, or (iv) otherwise modify, change, supplement, alter or amend, or
waive or release any of its rights and remedies under, the Management Agreement
in any material respect.

5.2.2

Liens.

 Borrower shall not create, incur, assume or suffer to exist any Lien on any
portion of the Property or permit any such action to be taken, except for
Permitted Encumbrances.

5.2.3

Dissolution.

 Borrower shall not (a) engage in any dissolution, liquidation or consolidation
or merger with or into any other business entity, (b) engage in any business
activity not related to the ownership and operation of the Property,
(c) transfer, lease or sell, in one transaction or any combination of
transactions, the assets or all or substantially all of the properties or assets
of Borrower except to the extent permitted by the Loan Documents, (d) modify,
amend, waive or terminate its organizational documents or its qualification and
good standing in any jurisdiction or (e) cause the Principal to (i) dissolve,
wind up or liquidate or take any action, or omit to take an action, as a result
of which the Principal would be dissolved, wound up or liquidated in whole or in
part, or (ii) amend, modify, waive or terminate the organizational documents of
the Principal, in each case, without obtaining the prior written consent of
Lender or Lender’s designee.

5.2.4

Change In Business.

 Borrower shall not enter into any line of business other than the ownership and
operation of the Property, or make any material change in the scope or nature of
its business objectives, purposes or operations, or undertake or participate in
activities other than the continuance of its present business.  Nothing
contained in this Section 5.2.4 is intended to expand the rights of Borrower
contained in Section 5.2.10(d) hereof.

5.2.5

Debt Cancellation.

 Borrower shall not cancel or otherwise forgive or release any claim or debt
(other than termination of Leases in accordance herewith) owed to Borrower by
any Person, except for adequate consideration and in the ordinary course of
Borrower’s business.

5.2.6

Zoning.

 Borrower shall not initiate or consent to any zoning reclassification of any
portion of the Property or seek any variance under any existing zoning ordinance
or use or permit the use of any portion of the Property in any manner that could
result in such use becoming a non-conforming use under any zoning ordinance or
any other applicable land use law, rule or regulation, without the prior written
consent of Lender.





55













5.2.7

No Joint Assessment.

 Borrower shall not suffer, permit or initiate the joint assessment of the
Property (a) with any other real property constituting a tax lot separate from
the Property, and (b) any portion of the Property which may be deemed to
constitute personal property, or any other procedure whereby the lien of any
taxes which may be levied against such personal property shall be assessed or
levied or charged to such real property portion of the Property.

5.2.8

Intentionally Omitted.

5.2.9

ERISA.

 

(a)

Borrower shall not engage in any transaction which would cause any obligation,
or action taken or to be taken, hereunder (or the exercise by Lender of any of
its rights under the Note, this Agreement or the other Loan Documents) to be a
non-exempt (under a statutory or administrative class exemption) prohibited
transaction under ERISA.

(b)

Borrower further covenants and agrees to deliver to Lender such certifications
or other evidence from time to time throughout the term of the Loan, as
requested by Lender in its sole discretion, that (A) Borrower is not and does
not maintain an “employee benefit plan” as defined in Section 3(3) of ERISA,
which is subject to Title I of ERISA, or a “governmental plan” within the
meaning of Section 3(32) of ERISA; (B) Borrower is not subject to any state
statute regulating investment of, or fiduciary obligations with respect to
governmental plans and (C) one or more of the following circumstances is true:

(i)

Equity interests in Borrower are publicly offered securities, within the meaning
of 29 C.F.R. §2510.3-101(b)(2);

(ii)

Less than twenty-five percent (25%) of each outstanding class of equity
interests in Borrower are held by “benefit plan investors” within the meaning of
29 C.F.R. §2510.3-101(f)(2); or

(iii)

Borrower qualifies as an “operating company” or a “real estate operating
company” within the meaning of 29 C.F.R. §2510.3-101(c) or (e).

5.2.10

Transfers.

(a)

Borrower acknowledges that Lender has examined and relied on the
creditworthiness and experience of Borrower and its general partner, managing
member, limited partners, members and beneficial owners, as applicable, in
owning and operating properties such as the Property in agreeing to make the
loan secured by the Mortgage, and that Lender will continue to rely on
Borrower’s ownership of the Property as a means of maintaining the value of the
Property as security for repayment of the Debt.  Borrower shall not without
Lender’s prior written consent and except as otherwise expressly provided in
this Section 5.2.10: (i) sell, assign, convey, mortgage, grant, pledge, assign,
grant options with respect to, transfer or otherwise dispose of its legal or
beneficial interests in the Property or any part thereof other than pursuant to
Leases permitted under, and entered into in accordance with, Section 5.1.20
hereof, (ii) permit any owner, directly or indirectly, of an ownership interest
the Property, to transfer or dispose of such interest, whether by transfer of
stock or other interest in a Restricted Party, or otherwise,





56













(iii) incur Indebtedness (other than the Indebtedness permitted pursuant to the
terms of this Agreement), (iv) mortgage, hypothecate or otherwise encumber or
grant a security interest in the Property or any part thereof, (v) sell, assign,
convey, transfer, mortgage, encumber, grant a security interest in, or otherwise
transfer or dispose of any direct or indirect ownership interest in any
Restricted Party, or permit any Restricted Party that owns an interest in
another Restricted Party to do the same, or (vi) file a declaration of
condominium with respect to the Property (any of the foregoing transactions, a
“Transfer”).  Notwithstanding the foregoing, for purposes hereof, a “Transfer”
shall not include Permitted Transfers.

(b)

Notwithstanding Section 5.2.10(a), at any time other than the period commencing
thirty (30) days prior to a Securitization and ending thirty (30) days after a
Securitization, Lender’s consent shall not be required in connection with one or
a series of Transfers, of up to forty-nine percent (49%) of the stock, limited
partnership interests or membership interests (as the case may be) in a
Restricted Party; provided, however, no such Transfer shall result in the change
of Control in such Restricted Party, and as a condition to each such Transfer,
Lender shall receive not less than thirty (30) days prior written notice of such
proposed Transfer.  In addition, at all times, Guarantor must continue to (i)
Control the applicable Restricted Party, and (ii) own, directly or indirectly,
not less than fifty-one percent (51%) of the legal and beneficial interest in
the applicable Restricted Party.

(c)

Notwithstanding Section 5.2.10(a), at any time other than the period commencing
thirty (30) days prior to a Securitization and ending thirty (30) days after a
Securitization, Lender shall not withhold its consent to a Transfer of the
entire Property or all of the outstanding ownership interests in Borrower in a
single transaction to one newly-formed Special Purpose Entity which shall be a
wholly-owned subsidiary of IDIV (“Permitted Affiliate Transferee”) which shall
be approved by Lender in its reasonable discretion (“Permitted Affiliate
Transfer”), provided (1) no Event of Default shall have occurred and be
continuing, (2) the creditworthiness of IDIV, as applicable, has not
deteriorated, in the sole discretion of Lender, from the Closing Date to the
date of the proposed Transfer, and (3) Borrower shall have paid all reasonable
and customary third party expenses (including reasonable attorneys’ fees and
disbursements) actually incurred by Lender in connection with such Transfer (but
not any assumption or processing fee).

(d)

Notwithstanding Section 5.2.10(a), at any time after other than during the
period that is thirty (30) days prior to and thirty (30) days after a
Securitization, Lender shall not withhold its consent to a Transfer of the
Property and assumption of the Loan, provided that Lender receives thirty (30)
days’ prior written notice of such Transfer and further provided that the
following additional requirements are satisfied:

(i)

the proposed transferee of the Property shall be a Special Purpose Entity (the
“Transferee”) which at the time of such transfer will be in compliance with, and
must be able to satisfy all of, the representations, warranties and covenants
contained in Section 4.1.30, Section 4.1.35, Section 5.1.23 and Section 5.2.9
and which shall have assumed in writing (subject to the terms of Section 9.3
hereof) and agreed to comply with all the terms, covenants and conditions set
forth in this Loan Agreement and the other Loan Documents, expressly including,
without limitation the representations, warranties





57













and covenants contained in Section 4.1.30, Section 4.1.35, Section 5.1.1 and
Section 5.1.23 hereof;

(ii)

Borrower shall deliver confirmation in writing from the Rating Agencies that
such proposed Transfer will not cause a downgrading, withdrawal, reduction or
qualification of the ratings in effect immediately prior to such Transfer for
the Securities, or any class thereof, issued in connection with a Securitization
which are then outstanding;

(iii)

Transferee and Transferee’s Principals shall, as of the date of such transfer,
have an aggregate net worth and liquidity not worse than the net worth and
liquidity of Borrower and its Principals as of the date hereof or an aggregate
net worth and liquidity otherwise reasonably acceptable to Lender;

(iv)

Transferee or Transferee’s Principals must have demonstrated expertise in owning
and operating properties similar in location, size, class and operation to the
Property, which expertise shall be reasonably determined by Lender;

(v)

Transferee, Transferee’s Principals and all other entities which may be owned or
Controlled directly or indirectly by Transferee’s Principals (“Related
Entities”) must not have been party to any bankruptcy proceedings, voluntary or
involuntary, made an assignment for the benefit of creditors or taken advantage
of any insolvency act, or any act for the benefit of debtors within seven (7)
years prior to the date of the proposed Transfer;

(vi)

Transferee shall assume all of the obligations of Borrower under the Loan
Documents in a manner satisfactory to Lender in all respects, including, without
limitation, by entering into an assumption agreement in form and substance
reasonably satisfactory to Lender;

(vii)

there shall be no material litigation or regulatory action pending or threatened
against Transferee, Transferee’s Principals or Related Entities which is not
reasonably acceptable to Lender;

(viii)

the Property shall be managed by a Qualified Manager pursuant to a Replacement
Management Agreement;

(ix)

Transferee, Transferee’s Principals and Related Entities shall not have
defaulted under its or their obligations with respect to any other Indebtedness
in a manner which is not reasonably acceptable to Lender;

(x)

no Event of Default shall have occurred and be continuing and no Default or
Event of Default shall otherwise occur as a result of such Transfer;

(xi)

Borrower shall deliver, at its sole cost and expense, an endorsement to each
existing Title Insurance Policy insuring the related Mortgage, as modified by
the assumption agreement, as a valid first lien on the Property and naming
Transferee as owner of the fee estate (or leasehold estate, as applicable) of
the Property, which





58













endorsement shall insure that, as of the date of the recording of the assumption
agreement, such Property shall not be subject to any additional exceptions or
liens other than those contained in such Title Insurance Policy issued on the
date hereof and the Permitted Encumbrances relating thereto;

(xii)

Borrower or Transferee, at its sole cost and expense, shall deliver to Lender an
Additional Insolvency Opinion (if an Insolvency Opinion was issued in connection
with the Closing) reflecting such Transfer satisfactory in form and substance to
Lender, which Additional Insolvency Opinion may be relied upon by Lender, the
Rating Agencies and their respective counsel, agents and representatives with
respect to the proposed transaction, including, without limitation, Transferee;

(xiii)

Intentionally omitted;

(xiv)

Transferee, at its sole cost and expense, shall deliver opinions regarding
existence, authority and enforceability, which opinions may be relied upon by
Lender, the Rating Agencies and their respective counsel, agents and
representatives with respect to the proposed transaction;

(xv)

Transferee and Transferee’s Principals shall deliver (1) all organizational
documentation reasonably requested by Lender, which shall be reasonably
acceptable to Lender, and (2) all certificates, agreements and covenants
reasonably required by Lender;

(xvi)

Prior to any release of Guarantor, one (1) or more substitute guarantors
reasonably acceptable to Lender shall have assumed all of the liabilities and
obligations of Guarantor under the Guaranty and Environmental Indemnity (if any)
executed by Guarantor or execute a replacement guaranty and environmental
indemnity (if applicable) reasonably satisfactory to Lender;

(xvii)

Borrower shall have paid an assumption fee equal to one-half of one percent
(0.5%) of the then outstanding principal balance of the Loan in connection with
the first such Transfer, and an assumption fee equal to one percent (1.0%) of
the then outstanding principal balance of the Loan in connection with each
subsequent Transfer, provided, however, no such assumption fee shall be payable
if the Transferee is wholly owned by an Identified Affiliate; and;

(xviii)

Borrower shall pay (or cause to be paid) any and all reasonable out-of-pocket
costs actually incurred by Lender in connection with such Transfer (including,
without limitation, Lender’s reasonable counsel fees and disbursements) and all
recording fees, title insurance premiums and mortgage and intangible taxes and
the fees and expenses of the Rating Agencies (if any) pursuant to clause (ii)
above.

(e)

Notwithstanding Section 5.2.10(a), at any time after other than during the
period that is thirty (30) days prior to and thirty (30) days after a
Securitization, Lender shall not withhold its consent to a Transfer of all of
the outstanding ownership interests in Borrower in a single transaction to an
Identified Affiliate, provided that Lender receives thirty (30) days’ prior
written notice of such Transfer and further provided that the following
additional requirements are satisfied:





59













(i)

Borrower shall deliver confirmation in writing from the Rating Agencies that
such proposed Transfer will not cause a downgrading, withdrawal, reduction or
qualification of the ratings in effect immediately prior to such Transfer for
the Securities, or any class thereof, issued in connection with a Securitization
which are then outstanding;

(II)

 THE IDENTIFIED AFFILIATE SHALL, AS OF THE DATE OF SUCH TRANSFER, HAVE AN
AGGREGATE NET WORTH AND LIQUIDITY NOT WORSE THAN THE NET WORTH AND LIQUIDITY OF
IDIV AS OF THE DATE HEREOF OR AN AGGREGATE NET WORTH AND LIQUIDITY OTHERWISE
REASONABLY ACCEPTABLE TO LENDER;

(III)

THE IDENTIFIED AFFILIATE AND ALL OTHER ENTITIES WHICH MAY BE OWNED OR CONTROLLED
DIRECTLY OR INDIRECTLY BY THE IDENTIFIED AFFILIATE (“IDENTIFIED AFFILIATE
RELATED ENTITIES”) MUST NOT HAVE BEEN PARTY TO ANY BANKRUPTCY PROCEEDINGS,
VOLUNTARY OR INVOLUNTARY, MADE AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS OR
TAKEN ADVANTAGE OF ANY INSOLVENCY ACT, OR ANY ACT FOR THE BENEFIT OF DEBTORS
WITHIN SEVEN (7) YEARS PRIOR TO THE DATE OF THE PROPOSED TRANSFER;

(IV)

THERE SHALL BE NO MATERIAL LITIGATION OR REGULATORY ACTION PENDING OR THREATENED
AGAINST THE IDENTIFIED AFFILIATE OR IDENTIFIED AFFILIATE RELATED ENTITIES WHICH
IS NOT REASONABLY ACCEPTABLE TO LENDER;

(V)

THE PROPERTY SHALL CONTINUE TO BE MANAGED BY MANAGER OR BE MANAGED BY A
QUALIFIED MANAGER PURSUANT TO A REPLACEMENT MANAGEMENT AGREEMENT;

(VI)

NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AND NO DEFAULT OR
EVENT OF DEFAULT SHALL OTHERWISE OCCUR AS A RESULT OF SUCH TRANSFER;

(VII)

BORROWER OR THE IDENTIFIED AFFILIATE, AT ITS SOLE COST AND EXPENSE, SHALL
DELIVER TO LENDER AN ADDITIONAL INSOLVENCY OPINION (IF AN INSOLVENCY OPINION WAS
ISSUED IN CONNECTION WITH THE CLOSING) REFLECTING SUCH TRANSFER SATISFACTORY IN
FORM AND SUBSTANCE TO LENDER, WHICH ADDITIONAL INSOLVENCY OPINION MAY BE RELIED
UPON BY LENDER, THE RATING AGENCIES AND THEIR RESPECTIVE COUNSEL, AGENTS AND
REPRESENTATIVES WITH RESPECT TO THE PROPOSED TRANSACTION, INCLUDING, WITHOUT
LIMITATION, THE IDENTIFIED AFFILIATE;

(VIII)

THE IDENTIFIED AFFILIATE, AT ITS SOLE COST AND EXPENSE, SHALL DELIVER OPINIONS
REGARDING EXISTENCE, AUTHORITY AND ENFORCEABILITY, WHICH OPINIONS MAY BE RELIED
UPON BY LENDER, THE RATING AGENCIES AND THEIR RESPECTIVE COUNSEL, AGENTS AND
REPRESENTATIVES WITH RESPECT TO THE PROPOSED TRANSACTION;

(IX)

THE IDENTIFIED AFFILIATE SHALL DELIVER (A) ALL ORGANIZATIONAL DOCUMENTATION
REASONABLY REQUESTED BY LENDER, WHICH SHALL BE REASONABLY ACCEPTABLE TO LENDER,
AND (B) ALL CERTIFICATES, AGREEMENTS AND COVENANTS REASONABLY REQUIRED BY
LENDER;

(X)

PRIOR TO ANY RELEASE OF GUARANTOR, THE IDENTIFIED AFFILIATE SHALL HAVE ASSUMED
ALL OF THE LIABILITIES AND OBLIGATIONS OF GUARANTOR UNDER THE GUARANTY AND
ENVIRONMENTAL INDEMNITY (IF ANY) EXECUTED BY GUARANTOR OR EXECUTE A REPLACEMENT





60













GUARANTY AND ENVIRONMENTAL INDEMNITY (IF APPLICABLE) REASONABLY SATISFACTORY TO
LENDER; AND

(XI)

BORROWER SHALL PAY ALL OF LENDER’S REASONABLE AND CUSTOMARY THIRD-PARTY EXPENSES
(INCLUDING REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS) ACTUALLY INCURRED BY
LENDER IN CONNECTION WITH SUCH TRANSFER AND A PROCESSING FEE EQUAL TO $5,000 AND
ALL EXPENSES OF THE RATING AGENCIES (IF ANY) PURSUANT TO CLAUSE (I) ABOVE.




(f)

Notwithstanding Section 5.2.10(a), Lender’s consent shall not be required with
respect to the merger of IDIV with any other Identified Affiliate; provided that
 (i) Lender shall receive not less than thirty (30) days prior written notice of
any such proposed merger, (ii) no Event of Default shall have occurred and be
continuing, (iii) the net worth of the entity surviving such merger shall equal
or exceed the net worth of IDIV immediately prior to such merger, and (iv)
immediately following such merger, the entity surviving the merger shall be
publicly registered with the Securities and Exchange Commission.

(g)

Notwithstanding Section 5.2.10(a), at any time other than the period commencing
thirty (30) days prior to a Securitization and ending thirty (30) days after a
Securitization, Lender’s consent shall not be required in connection with the
acquisition by IDIV of any entity whether by merger, stock purchase, asset
purchase or any other manner; provided that: (i) Lender shall receive not less
than thirty (30) days prior written notice of any such proposed transaction,
(ii) no Event of Default shall have occurred and be continuing, (iii) IDIV is
the surviving entity following such a transaction, and (iv) the net worth of
IDIV after the transaction shall equal or exceed the net worth of IDIV
immediately prior to such a transaction.

(h)

Notwithstanding Section 5.2.10(a), at any time other than the period that is
thirty (30) days prior to and thirty (30) days after a Securitization, Lender
shall not withhold its consent to, and shall not charge an assumption fee in
connection, with a Transfer by IDIV of one hundred percent (100%) of the
membership interests in Borrower to a joint venture in which IDIV owns at least
twenty-five percent (25%) of the stock, partnership interests or membership
interests (“JV Transferee”), provided that (i) Lender receives at least thirty
(30) days’ prior written notice of such Transfer, (ii) no Event of Default shall
have occurred and be continuing at the time of such written notice or the
Transfer, (iii) IDIV maintains operational and managerial control of the JV
Transferee, (iv) IDIV continues to be Guarantor, (v) IDIV’s partner in the JV
Transferee (the “JV Partner”) or the JV Partner’s parent entity shall have at
least $350,000,000.00 in assets, (vi) the JV Partner or the JV Partner’s parent
entity shall have a net worth of at least $175,000,000.00; (vii) neither the JV
Partner nor any of its Affiliates shall have been a party to any bankruptcy
proceedings, voluntary or involuntary, made an assignment for the benefit of
creditors or taken advantage of any insolvency act, or any act for the benefit
of debtors within seven (7) years prior to the date of the proposed Transfer,
(viii) Borrower shall pay all of Lender’s reasonable and customary third-party
expenses (including reasonable attorneys’ fees and disbursements) actually
incurred by Lender in connection with such Transfer and a processing fee equal
to $5,000, and (ix)  if required or requested by any of the Rating Agencies,
Borrower shall deliver a substantive non-consolidation opinion with respect to
such Transfer to the JV Transferee.





61













(i)

Notwithstanding Section 5.2.10(a) and Section 5.2.10(i), at any time other than
the period that is thirty (30) days prior to and thirty (30) days after a
Securitization, Lender shall not withhold its consent to, and shall not charge
an assumption fee in connection, with a Transfer by IDIV of one hundred percent
(100%) of the membership interests in Borrower to a joint venture with Public
Section Pension Board, a Canadian crown corporation (“PSPB”) (the “PSPB JV
Transferee”), provided that (i) IDIV owns at least fifty-five percent (55%) of
the stock, partnership interests or membership interests in PSPB JV Transferee ,
(ii) PSPB owns no more than forty-five percent (45%) of the stock, partnership
interests or membership interests in the PSPB JV Transferee, (iiii) Lender
receives at least thirty (30) days’ prior written notice of such Transfer, (iv)
no Event of Default shall have occurred and be continuing at the time of such
written notice or the Transfer, (v) IDIV maintains operational and managerial
control of the  PSPB JV Transferee, (vi) IDIV continues to be Guarantor, (vii)
the Property shall continue to be managed by Manager or be managed by a
Qualified Manager pursuant to a Replacement Management Agreement, (viii) neither
PSPB nor any of its Affiliates shall have been a party to any bankruptcy
proceedings, voluntary or involuntary, made an assignment for the benefit of
creditors or taken advantage of any insolvency act, or any act for the benefit
of debtors within seven (7) years prior to the date of the proposed Transfer,
(ix) Borrower shall pay all of Lender’s reasonable and customary third-party
expenses (including reasonable attorneys’ fees and disbursements) actually
incurred by Lender in connection with such Transfer and a processing fee equal
to $5,000, and (x) if required or requested by any of the Rating Agencies,
Borrower shall deliver a substantive non-consolidation opinion with respect to
such Transfer to the PSPB JV Transferee.

(j)

Lender shall approve or disapprove any proposed Transfer governed by this
Section 5.2.10 within thirty (30) days of Lender’s receipt of a written notice
from Borrower requesting Lender’s approval, provided such notice includes all
information necessary to make such decision, and further provided that such
written notice from Borrower shall conspicuously state, in large bold type, that
“PURSUANT TO SECTION 5.2.10 OF THE LOAN AGREEMENT, A RESPONSE IS REQUIRED WITHIN
THIRTY (30) DAYS’ OF LENDER’S RECEIPT OF THIS WRITTEN NOTICE”.  If Lender fails
to disapprove any proposed Transfer within such period, Borrower shall provide a
second written notice requesting approval, which written notice shall
conspicuously state, in large bold type, that “PURSUANT TO SECTION 5.2.10 OF THE
LOAN AGREEMENT, THE MATTER DESCRIBED HEREIN SHALL BE DEEMED APPROVED IF LENDER
DOES NOT RESPOND TO THE CONTRARY WITHIN FIFTEEN (15) BUSINESS DAYS’ OF LENDER’S
RECEIPT OF THIS WRITTEN NOTICE”.  Thereafter, if Lender does not disapprove the
proposed Transfer within said fifteen (15) Business Day period, Lender's consent
to the proposed Transfer shall be deemed to have been given; provided, however,
and notwithstanding the foregoing, no such consent to the proposed Transfer
shall be deemed given unless and until Borrower shall have delivered
confirmation in writing from the Rating Agencies that such proposed Transfer
will not cause a downgrading, withdrawal, reduction or qualification of the
ratings in effect immediately prior to such Transfer for the Securities, or any
class thereof, issued in connection with a Securitization which are then
outstanding, or Lender has determined that Rating Agency confirmation is not
required.

(k)

Borrower, without the consent of Lender, may grant easements, restrictions,
covenants, reservations and right of way in the ordinary course of business for
access, parking,





62













water and sewer lines, telephone and telegraph lines, electric lines and other
utilities or for other similar purposes, provided that no such transfer,
conveyance or encumbrance shall materially impair the utility and operation of
the Property or materially adversely affect the value of such Property or the
Net Operating Income of such Property.  In connection with any transfer,
conveyance or encumbrance permitted in the immediately preceding sentence, the
Lender shall execute and deliver any instrument reasonably necessary or
appropriate to evidence its consent to said action or to subordinate the Lien of
the Mortgage to such easements, restrictions, covenants, reservations and rights
of way or other similar grants upon receipt by the Lender of: (A) a copy of the
instrument of transfer; and (B) an Officer’s Certificate stating with respect to
any transfer described above, that such transfer does not materially impair the
utility and operation of the Property or materially reduce the value of such
Property or the Net Operating Income of such Property.  If Borrower shall
receive any consideration in connection with any of said described transfers or
conveyances, Borrower shall have the right to use any such proceeds in
connection with any alterations performed in connection therewith, or required
thereby, provided, however, to the extent any such proceeds are not used in
connection with alterations (or any such proceeds exceeds the amount required to
perform the related alterations), Borrower shall immediately deposit such amount
or the remainder thereof, as the case may be, into the Lockbox Account.    

(l)

Except as set forth herein, no sale, conveyance, alienation, mortgage,
encumbrance, pledge or transfer all or any part of the Property, shall be
permitted during the term of the Loan without Lender’s prior written approval.
 Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default hereunder in order to declare the Debt
immediately due and payable upon Borrower’s sale, conveyance, alienation,
mortgage, encumbrance, pledge or transfer of the Property without Lender’s
consent if such consent is required herein. This provision shall apply to every
sale, conveyance, alienation, mortgage, encumbrance, pledge or transfer of the
Property regardless of whether voluntary or not, or whether or not Lender has
consented to any previous sale, conveyance, alienation, mortgage, encumbrance,
pledge or transfer of the Property.

(m)

Lender’s consent to any sale, conveyance, alienation, mortgage, encumbrance,
pledge or transfer of the Property shall not be deemed to be a waiver of
Lender’s right to require such consent in the future. Any sale, conveyance,
alienation, mortgage, encumbrance, pledge or transfer of the Property made in
contravention of this Section shall be null and void and of no force or effect.

(n)

Borrower agrees to bear and shall pay or reimburse Lender on demand for all
reasonable expenses (including, without limitation, Lender’s actual
out-of-pocket attorneys’ fees and disbursements, title search costs, rating
agency fees and title insurance endorsement premiums) incurred by Lender in
connection with the review, approval or disapproval, and documentation of any
such sale, conveyance, alienation, mortgage, encumbrance, pledge or transfer;
provided, however, that Borrower is not obligated to pay any administrative fee,
processing fee or other similar fee unless any such fee is specifically set
forth elsewhere in this Section 5.2.10.

ARTICLE VI - INSURANCE; CASUALTY; CONDEMNATION;

Section 6.1

Insurance.

 





63













(a)

Borrower shall obtain and maintain, or cause to be maintained, insurance for
Borrower and the Property providing at least the following coverages:  

(i)

comprehensive all risk “special form” insurance including, but not limited to,
loss caused by any type of windstorm or hail on the Improvements and the
Personal Property, including contingent liability from Operation of Building
Laws, Demolition Costs and Increased Cost of Construction Endorsements, in each
case (A) in an amount equal to one hundred percent (100%) of the “Full
Replacement Cost,” which for purposes of this Agreement shall mean actual
replacement value (exclusive of costs of excavations, foundations, underground
utilities and footings) with a waiver of depreciation; (B) containing an agreed
amount endorsement with respect to the Improvements and Personal Property
waiving all co insurance provisions; (C) providing for no deductible in excess
of  Ten Thousand and No/100 Dollars ($10,000.00) for flood coverage and no
deductible in excess of One Hundred Thousand and No/100 Dollars ($100,000) for
all such insurance coverage, provided however with respect to windstorm
coverage, and including loss caused directly by the peril of Flood occurring in
conjunction with a “Named Windstorm”, providing for no deductible in excess of
Two Hundred Fifty Thousand and No/100 Dollars ($250,000) or five percent (5%) of
total insurable value, whichever is higher; and (D) containing an “Ordinance or
Law Coverage” or “Enforcement” endorsement if any of the Improvements or the use
of the Property shall at any time constitute legal non conforming structures or
uses.  In addition, Borrower shall obtain:  (y) if any portion of the
Improvements is currently or at any time in the future located in a federally
designated “special flood hazard area”, flood hazard insurance in an amount
equal to the lesser of (1) the outstanding principal balance of the Note or (2)
the insurable value replacement costs (including, if applicable, the replacement
costs of any contents stored or located in the Improvements); and (z) earthquake
insurance in amounts and in form and substance satisfactory to Lender in the
event the Property is located in an area with a high degree of seismic activity,
provided that the insurance pursuant to clauses (y) and (z) hereof shall be on
terms consistent with the comprehensive all risk insurance policy required under
this subsection (i);

(ii)

commercial general liability insurance against claims for personal injury,
bodily injury, death or property damage occurring upon, in or about the
Property, such insurance (A) to be on the so called “occurrence” form with a
combined limit of not less than Two Million and No/100 Dollars ($2,000,000.00)
in the aggregate and One Million and No/100 Dollars ($1,000,000.00) per
occurrence; (B) to continue at not less than the aforesaid limit until required
to be changed by Lender in writing by reason of changed economic conditions
making such protection inadequate; and (C) to cover at least the following
hazards:  (1) premises and operations; (2) products and completed operations on
an “if any” basis; (3) independent contractors; (4) blanket contractual
liability for all legal contracts; and (5) contractual liability covering the
indemnities contained in Article 9 of the Mortgage to the extent the same is
available

(iii)

rental business income insurance (A) with loss payable to Lender; (B) covering
all risks required to be covered by the insurance provided for in subsection (i)
above; (C) covering rental losses or business interruption, as may be
applicable, for a period of at least twelve (12) months after the date of the
casualty and containing an





64













extended period of indemnity endorsement which provides that after the physical
loss to the Improvements and Personal Property has been repaired, the continued
loss of income will be insured until such income either returns to the same
level it was at prior to the loss, or the expiration of twelve (12) months from
the date that the Property is repaired or replaced and operations are resumed,
whichever first occurs, and notwithstanding that the policy may expire prior to
the end of such period; and (D) in an annual amount equal to one hundred percent
(100%) of the rents or projected gross revenues from the operation of the
Property (as reduced to reflect expenses not incurred during a period of
Restoration).  The amount of such business income insurance shall be determined
prior to the date hereof and at least once each year thereafter based on
Borrower’s reasonable estimate of the gross income from the Property for the
succeeding twelve (12) month period.  All proceeds payable to Lender pursuant to
this subsection shall be held by Lender and shall be applied in Lender’s sole
discretion to the obligations secured by the Loan Documents from time to time
due and payable hereunder and under the Note; provided, however, that nothing
herein contained shall be deemed to relieve Borrower of its obligation to pay
the obligations secured by the Loan Documents on the respective dates of payment
provided for in the Note and the other Loan Documents except to the extent such
amounts are actually paid out of the proceeds of such business income insurance;

(iv)

at all times during which structural construction, repairs or alterations are
being made with respect to the Improvements, and only if the Property coverage
form does not otherwise apply, (A) owner’s contingent or protective liability
insurance otherwise known as “Owner Contractor’s Protective Liability,” covering
claims not covered by or under the terms or provisions of the above mentioned
commercial general liability insurance policy; and (B) the insurance provided
for in subsection (i) above written in a so called builder’s risk completed
value form (1) on a non reporting basis, (2) against all risks insured against
pursuant to subsection (i) above, (3) including permission to occupy the
Property, and (4) with an agreed amount endorsement waiving co insurance
provisions;

(v)

comprehensive boiler and machinery insurance, if steam boilers or other pressure
fixed vessels are in operation, in amounts as shall be reasonably required by
Lender on terms consistent with the commercial property insurance policy
required under subsection (i) above;

(vi)

automobile liability coverage for all owned and non-owned vehicles, including
rented and leased vehicles containing minimum limits per occurrence of One
Million Dollars and 00/100 Dollars ($1,000,000.00), if applicable;

(vii)

worker’s compensation and employer’s liability subject to the worker’s
compensation laws of the applicable state, if applicable;

(viii)

umbrella and excess liability insurance in an amount not less than Fifty Million
and No/100 Dollars ($50,000,000.00) per occurrence on terms consistent with the
commercial general liability insurance policy required under subsection (ii)
above, including, but not limited to, supplemental coverage for employer
liability and





65













automobile liability, if applicable, which umbrella liability coverage shall
apply in excess of the automobile liability coverage in subsection (vi) above;

(ix)

the insurance required under this Section 6.1(a) shall cover perils of terrorism
and acts of terrorism (including, without limitation, domestic, foreign,
certified and uncertified as set forth in TRIA) and Borrower shall maintain
insurance for loss resulting from perils and acts of terrorism on terms
(including amounts) consistent with those required under this Sections 6.1(a) at
all times during the term of the Loan; and

(x)

upon sixty (60) days’ written notice, such other reasonable insurance including,
but not limited to, sinkhole or land subsidence insurance, and in such
reasonable amounts as Lender from time to time may reasonably request against
such other insurable hazards which at the time are commonly insured against for
property similar to the Property located in or around the region in which such
Property is located.

(b)

All insurance provided for in Section 6.1(a) above shall be obtained under valid
and enforceable policies (collectively, the “Policies” or in the singular, the
“Policy”), and shall be subject to the approval of Lender as to insurance
companies, amounts, deductibles, loss payees and insureds.  The Policies shall
be issued by financially sound and responsible insurance companies authorized to
do business in the State and having a rating of “A:X” or better in the current
Best’s Insurance Reports and a claims paying ability rating of “A” or better by
S&P.  The Policies described in Section 6.1 (other than those strictly limited
to liability protection) shall designate Lender as loss payee.  Not less than
thirty (30) days prior to the expiration dates of the Policies theretofore
furnished to Lender, certificates of insurance evidencing the Policies
accompanied by evidence satisfactory to Lender of payment of the premiums due
thereunder (the “Insurance Premiums”), shall be delivered by Borrower to Lender.

(c)

Any blanket insurance Policy shall specifically allocate to the Property the
amount of coverage from time to time required hereunder and shall otherwise
provide the same protection as would a separate Policy insuring only the
Property in compliance with the provisions of Section 6.1(a) hereof.

(d)

All Policies of insurance provided for or contemplated by Section 6.1(a), except
for the Policy referenced in Section 6.1(a)(vii), shall name Borrower as the
insured and Lender as the additional insured, as its interests may appear, and
in the case of property damage, boiler and machinery, flood and earthquake
insurance, shall contain a so called New York standard non-contributing
mortgagee clause in favor of Lender providing that the loss thereunder shall be
payable to Lender.

(e)

All Policies shall contain clauses or endorsements to the effect that:

(i)

no act or negligence of Borrower, or anyone acting for Borrower, or of any
Tenant or other occupant, or failure to comply with the provisions of any
Policy, which might otherwise result in a forfeiture of the insurance or any
part thereof, shall in any way affect the validity or enforceability of the
insurance insofar as Lender is concerned;





66













(ii)

the Policy shall not be materially changed (other than to increase the coverage
provided thereby) or canceled without at least thirty (30) days written notice
to Lender and any other party named therein as an additional insured;

(iii)

the issuers thereof shall give written notice to Lender if the Policy has not
been renewed thirty (30) days prior to its expiration; and

(iv)

Lender shall not be liable for any Insurance Premiums thereon or subject to any
assessments thereunder.

(f)

If at any time Lender is not in receipt of written evidence that all insurance
required hereunder is in full force and effect, Lender shall have the right,
after five (5) Business Days written notice to Borrower, to take such action as
Lender deems necessary to protect its interest in the Property, including,
without limitation, the obtaining of such insurance coverage as Lender in its
sole discretion deems appropriate.  All premiums incurred by Lender in
connection with such action or in obtaining such insurance and keeping it in
effect shall be paid by Borrower to Lender upon demand and, until paid, shall be
secured by the Mortgage and shall bear interest at the Default Rate.

(g)

Intentionally omitted.  

Section 6.2

Casualty.

 If the Property shall be damaged or destroyed, in whole or in part, by fire or
other casualty (a “Casualty”), Borrower shall give prompt written notice of such
damage to Lender and shall promptly commence and diligently prosecute the
completion of the Restoration of the Property pursuant to Section 6.4 hereof as
nearly as possible to the condition the Property was in immediately prior to
such Casualty, with such alterations as may be reasonably approved by Lender and
otherwise in accordance with Section 6.4 hereof (a “Restoration”).  Borrower
shall pay all costs of such Restoration whether or not such costs are covered by
insurance.  Lender may, but shall not be obligated to make proof of loss if not
made promptly by Borrower.  In addition, Lender may participate in any
settlement discussions with any insurance companies (and shall approve the final
settlement, which approval shall not be unreasonably withheld or delayed) with
respect to any Casualty in which the Net Proceeds or the costs of completing the
Restoration are equal to or greater than the Relevant Restoration Threshold and
Borrower shall deliver to Lender all instruments required by Lender to permit
such participation.

Section 6.3

Condemnation.

 Borrower shall promptly give Lender notice of the actual or threatened
commencement of any proceeding for the Condemnation of the Property and shall
deliver to Lender copies of any and all papers served in connection with such
proceedings.  Lender may participate in any such proceedings, and Borrower shall
from time to time deliver to Lender all instruments requested by it to permit
such participation.  Borrower shall, at its expense, diligently prosecute any
such proceedings, and shall consult with Lender, its attorneys and experts, and
cooperate with them in the carrying on or defense of any such proceedings.
 Notwithstanding any taking by any public or quasi-public authority through
Condemnation or otherwise (including, but not limited to, any transfer made in
lieu of or in anticipation of the exercise of such taking), Borrower shall
continue to pay the Debt at the time and in the manner provided for its payment
in the Note and in this Agreement and the Debt shall not be reduced





67













until any Award shall have been actually received and applied by Lender, after
the deduction of expenses of collection, to the reduction or discharge of the
Debt.  Lender shall not be limited to the interest paid on the Award by the
condemning authority but shall be entitled to receive out of the Award interest
at the rate or rates provided herein or in the Note.  If any portion of the
Property is taken by a condemning authority, Borrower shall promptly commence
and diligently prosecute the Restoration of the Property pursuant to Section 6.4
hereof and otherwise comply with the provisions of Section 6.4 hereof.  If the
Property is sold, through foreclosure or otherwise, prior to the receipt by
Lender of the Award, Lender shall have the right, whether or not a deficiency
judgment on the Note shall have been sought, recovered or denied, to receive the
Award, or a portion thereof sufficient to pay the Debt.  

Notwithstanding the foregoing provisions of this Section 6.3, and Section 6.4
hereof, if the Loan or any portion thereof is included in a REMIC Trust and,
immediately following a release of any portion of the Lien of the Mortgage in
connection with a Condemnation (but taking into account any proposed Restoration
on the remaining portion of the Property), the Loan to Value Ratio is greater
than 125% (such value to be determined, in Lender’s sole discretion, by any
commercially reasonable method permitted to a REMIC Trust), the principal
balance of the Loan must be paid down by the least of the following amounts:
 (i) the net Condemnation Proceeds, (ii) the fair market value of the released
property at the time of the release, or (iii) an amount such that the Loan to
Value Ratio (as so determined by Lender) does not increase after the release,
unless the Lender receives an opinion of counsel that if such amount is not
paid, the Securitization will not fail to maintain its status as a REMIC Trust
as a result of the related release of such portion of the Lien of the Mortgage.

Section 6.4

Restoration.

 The following provisions shall apply in connection with the Restoration of the
Property:

(a)

If the Net Proceeds shall be less than the Relevant Restoration Threshold and
the costs of completing the Restoration shall be less than the Relevant
Restoration Threshold, the Net Proceeds will be disbursed by Lender to Borrower
upon receipt, provided that all of the conditions set forth in Section 6.4(b)(i)
hereof are met and Borrower delivers to Lender a written undertaking to
expeditiously commence and to satisfactorily complete with due diligence the
Restoration in accordance with the terms of this Agreement.

(b)

If the Net Proceeds are equal to or greater than the Relevant Restoration
Threshold or the costs of completing the Restoration is equal to or greater than
the Relevant Restoration Threshold, Lender shall make the Net Proceeds available
for the Restoration in accordance with the provisions of this Section 6.4.  The
term “Net Proceeds” for purposes of this Section 6.4 shall mean:  (1) the net
amount of all insurance proceeds received by Lender pursuant to Section 6.1
(a)(i), (iv), (ix) and (x) as a result of such damage or destruction, after
deduction of its reasonable costs and expenses (including, but not limited to,
reasonable counsel fees), if any, in collecting same (“Insurance Proceeds”), or
(2) the net amount of the Award, after deduction of its reasonable costs and
expenses (including, but not limited to, reasonable counsel fees), if any, in
collecting same (“Condemnation Proceeds”), whichever the case may be.





68













(i)

The Net Proceeds shall be made available to Borrower for Restoration provided
that each of the following conditions are met:

(A)

no Event of Default shall have occurred and be continuing;

(B)

(1) in the event the Net Proceeds are Insurance Proceeds, and (x) less than
twenty-five percent (25%) of the total floor area of the Improvements on the
Property has been damaged, destroyed or rendered unusable as a result of such
Casualty or (y) Borrower is required under a Lease exceeding the Relevant
Leasing Threshold to use the Net Proceeds for the Restoration of the Property,
or (2) in the event the Net Proceeds are Condemnation Proceeds, and (x) less
than ten percent (10%) of the land constituting the Property is taken, and such
land is located along the perimeter or periphery of the Property, and no portion
of the Improvements is located on such land, or (y) Borrower is required under a
Lease exceeding the Relevant Leasing Threshold to use the Net Proceeds for the
Restoration of the Property;

(C)

Leases demising in the aggregate a percentage amount equal to or greater than
the Rentable Space Percentage of the total rentable space in the Property which
has been demised under executed and delivered Leases in effect as of the date of
the occurrence of such Casualty or Condemnation, whichever the case may be,
shall remain in full force and effect during and after the completion of the
Restoration, notwithstanding the occurrence of any such Casualty or
Condemnation, whichever the case may be, and Borrower and/or Tenant, as
applicable under the respective Lease, will make all necessary repairs and
restorations thereto at their sole cost and expense.  The term “Rentable Space
Percentage” shall mean (1) in the event the Net Proceeds are Insurance Proceeds,
a percentage amount equal to fifty percent (50%) and (2) in the event the Net
Proceeds are Condemnation Proceeds, a percentage amount equal to fifty percent
(50%);

(D)

Borrower shall commence the Restoration as soon as reasonably practicable (but
in no event later than ninety (90) days after such Casualty or Condemnation,
whichever the case may be, occurs) and shall diligently pursue the same to
satisfactory completion;

(E)

Lender shall be satisfied that any operating deficits, including all scheduled
payments of principal and interest under the Note, which will be incurred with
respect to the Property as a result of the occurrence of any such Casualty or
Condemnation, whichever the case may be, will be covered out of (1) the Net
Proceeds, (2) the insurance coverage referred to in Section 6.1(a)(iii) hereof,
if applicable, or (3) by other funds of Borrower;

(F)

Lender shall be satisfied that the Restoration will be completed on or before
the earliest to occur of (1) six (6) months prior to the Maturity Date, (2) the
earliest date required for such completion under the terms of any Leases,
(3) such time as may be required under all applicable Legal Requirements in
order





69













to repair and restore the Property to the condition it was in immediately prior
to such Casualty or to as nearly as possible the condition it was in immediately
prior to such Condemnation, as applicable, or (4) the expiration of the
insurance coverage referred to in Section 6.1(a)(ii) hereof;

(G)

the Property and the use thereof after the Restoration will be in compliance
with and permitted under all applicable Legal Requirements;

(H)

the Restoration shall be done and completed by Borrower in an expeditious and
diligent fashion and in compliance with all applicable Legal Requirements;

(I)

such Casualty or Condemnation, as applicable, does not result in the loss of
access to the Property or the Improvements;

(J)

the Debt Service Coverage Ratio for the Property, after giving effect to the
Restoration, based on the trailing six (6) month period immediately preceding
the date of determination, shall be equal to or greater than 1.60 to 1.0
(assuming amortization);

(K)

Borrower shall deliver, or cause to be delivered, to Lender a signed detailed
budget approved in writing by Borrower’s architect or engineer stating the
entire cost of completing the Restoration, which budget should be consistent
with restoration budgets of similar retail properties then owned and operated by
nationally recognized owners and operators of retail properties located in the
areas in which the Property is located; and

(L)

the Net Proceeds together with any cash or cash equivalent deposited by Borrower
with Lender are sufficient in Lender’s discretion to cover the cost of the
Restoration.

(ii)

The Net Proceeds shall be held by Lender in an interest-bearing Eligible Account
and, until disbursed in accordance with the provisions of this Section 6.4(b),
shall constitute additional security for the Debt and Other Obligations under
the Loan Documents.  The Net Proceeds shall be disbursed by Lender to, or as
directed by, Borrower from time to time during the course of the Restoration,
upon receipt of evidence satisfactory to Lender that (A) all materials installed
and work and labor performed (except to the extent that they are to be paid for
out of the requested disbursement) in connection with the Restoration have been
paid for in full, and (B) there exist no notices of pendency, stop orders,
mechanic’s or materialman’s liens or notices of intention to file same, or any
other liens or encumbrances of any nature whatsoever on the Property which have
not either been fully bonded to the satisfaction of Lender and discharged of
record or in the alternative fully insured to the satisfaction of Lender by the
title company issuing the Title Insurance Policy.

(iii)

All plans and specifications required in connection with the Restoration shall
be subject to prior review and acceptance in all respects by Lender and by an
independent consulting engineer selected by Lender (the “Casualty Consultant”),
such





70













review and acceptance not to be unreasonably withheld or delayed.  Lender shall
have the use of the plans and specifications and all permits, licenses and
approvals required or obtained in connection with the Restoration.  The identity
of the contractors, subcontractors and materialmen engaged in the Restoration,
as well as the contracts under which they have been engaged, shall be subject to
prior review and approval by Lender and the Casualty Consultant, such review and
acceptance not to be unreasonably withheld or delayed.  All costs and expenses
incurred by Lender in connection with making the Net Proceeds available for the
Restoration including, without limitation, reasonable counsel fees and
disbursements and the Casualty Consultant’s fees, shall be paid by Borrower.

(iv)

In no event shall Lender be obligated to make disbursements of the Net Proceeds
in excess of an amount equal to the costs actually incurred from time to time
for work in place as part of the Restoration, as certified by the Casualty
Consultant, minus the Casualty Retainage.  The term “Casualty Retainage” shall
mean an amount equal to ten percent (10%) of the costs actually incurred for
work in place as part of the Restoration, as certified by the Casualty
Consultant, until the Restoration has been completed.  The Casualty Retainage
shall in no event, and notwithstanding anything to the contrary set forth above
in this Section 6.4(b), be less than the amount actually held back by Borrower
from contractors, subcontractors and materialmen engaged in the Restoration.
 The Casualty Retainage shall not be released until the Casualty Consultant
certifies to Lender that the Restoration has been completed in accordance with
the provisions of this Section 6.4(b) and that all approvals necessary for the
re-occupancy and use of the Property have been obtained from all appropriate
governmental and quasi-governmental authorities, and Lender receives evidence
satisfactory to Lender that the costs of the Restoration have been paid in full
or will be paid in full out of the Casualty Retainage; provided, however, that
Lender will release the portion of the Casualty Retainage being held with
respect to any contractor, subcontractor or materialman engaged in the
Restoration as of the date upon which the Casualty Consultant certifies to
Lender that the contractor, subcontractor or materialman has satisfactorily
completed all work and has supplied all materials in accordance with the
provisions of the contractor’s, subcontractor’s or materialman’s contract, the
contractor, subcontractor or materialman delivers the lien waivers and evidence
of payment in full of all sums due to the contractor, subcontractor or
materialman as may be reasonably requested by Lender or by the title company
issuing the Title Insurance Policy, and Lender receives an endorsement to the
Title Insurance Policy insuring the continued priority of the lien of the
Mortgage and evidence of payment of any premium payable for such endorsement.
 If required by Lender, the release of any such portion of the Casualty
Retainage shall be approved by the surety company, if any, which has issued a
payment or performance bond with respect to the contractor, subcontractor or
materialman.

(v)

Lender shall not be obligated to make disbursements of the Net Proceeds more
frequently than once every calendar month.

(vi)

If at any time the Net Proceeds or the undisbursed balance thereof shall not, in
the reasonable opinion of Lender in consultation with the Casualty Consultant,
be sufficient to pay in full the balance of the costs which are estimated by the
Casualty





71













Consultant to be incurred in connection with the completion of the Restoration,
Borrower shall deposit the deficiency (the “Net Proceeds Deficiency”) with
Lender before any further disbursement of the Net Proceeds shall be made.  The
Net Proceeds Deficiency deposited with Lender shall be held by Lender and shall
be disbursed for costs actually incurred in connection with the Restoration on
the same conditions applicable to the disbursement of the Net Proceeds, and
until so disbursed pursuant to this Section 6.4(b) shall constitute additional
security for the Debt and Other Obligations under the Loan Documents.

(vii)

The excess, if any, of the Net Proceeds (and the remaining balance, if any, of
the Net Proceeds Deficiency) deposited with Lender after the Casualty Consultant
certifies to Lender that the Restoration has been completed in accordance with
the provisions of this Section 6.4(b), and the receipt by Lender of evidence
satisfactory to Lender that all costs incurred in connection with the
Restoration have been paid in full, shall be deposited in the Cash Management
Account to be disbursed in accordance with this Agreement, provided no Event of
Default shall have occurred and shall be continuing under the Note, this
Agreement or any of the other Loan Documents.

(c)

All Net Proceeds not required (i) to be made available for the Restoration or
(ii) to be returned to Borrower as excess Net Proceeds pursuant to
Section 6.4(b)(vii) hereof may be retained and applied by Lender toward the
payment of the Debt in accordance with Section 2.4.2 hereof, whether or not then
due and payable in such order, priority and proportions as Lender in its sole
discretion shall deem proper (provided no Event of Default exists, Borrower
shall not be required to pay any yield maintenance in connection with such
payment), or, at the discretion of Lender, the same may be paid, either in whole
or in part, to Borrower for such purposes as Lender shall approve, in its
discretion.

(d)

Notwithstanding anything in Section 6.4(a), (b) or (c) above, if immediately
after giving effect to the release of portion of the Property taken through
Condemnation, the loan-to-value ratio of the remaining Property, as determined
by Lender in its sole discretion using any commercially reasonable valuation
method, exceeds 125%, all Condemnation Proceeds shall be retained and applied by
Lender toward the payment of the Debt in accordance with Section 2.4.2 hereof,
whether or not then due and payable in such order, priority and proportions as
Lender in its sole discretion shall deem proper.

(e)

In the event of foreclosure of the Mortgage, or other transfer of title to the
Property in extinguishment in whole or in part of the Debt all right, title and
interest of Borrower in and to the Policies that are not blanket Policies then
in force concerning the Property and all proceeds payable thereunder shall
thereupon vest in the purchaser at such foreclosure or Lender or other
transferee in the event of such other transfer of title.

(f)

Lender shall with reasonable promptness following any Casualty or Condemnation
notify Borrower whether or not Net Proceeds are required to be made available to
Borrower for Restoration pursuant to this Section 6.4.  All Net Proceeds not
required to be made available for Restoration shall be retained and applied by
Lender in accordance with Section 2.4.2(a) hereof (a “Net Proceeds Prepayment”).
 If such Net Proceeds Prepayment with respect to any Casualty or Condemnation
shall be equal to or greater than sixty percent (60%) of the





72













original amount of the Note, Borrower shall have the right to elect to prepay
the Loan in whole, but not in part (a “Casualty/Condemnation Prepayment”) in
accordance with Section 2.4.2(b) hereof upon satisfaction of the following
conditions:  (i) within thirty (30) days following the proposed date of the
intended Net Proceeds Prepayment, Borrower shall provide Lender with written
notice of Borrower’s intention to prepay the Loan less the amount of the Net
Proceeds Prepayment, (ii) Borrower shall prepay the Loan in accordance with
Section 2.4.2(b) hereof on or before the second Payment Date (or, if such day is
not a Business Day, the immediately succeeding Business Day) occurring following
the proposed date of the intended Net Proceeds Prepayment, and (iii) no Event of
Default shall exist on the date of such Casualty/Condemnation Prepayment.
 Notwithstanding anything in Section 6.2 or Section 6.3 to the contrary,
Borrower shall not have any obligation to commence Restoration of the Property
upon delivery of the written notice set forth in clause (i) of the preceding
sentence (unless Borrower subsequently shall fail to satisfy the requirement of
clause (ii) of the preceding sentence).

ARTICLE VII - RESERVE FUNDS

Section 7.1

Required Repairs.  

7.1.1

Deposits.

 Borrower shall perform (or cause to be performed by Seller or otherwise) the
repairs at the Property as more particularly set forth on Schedule II hereto
(such repairs hereinafter referred to as “Required Repairs”), and shall provide
to Lender photographic evidence and an Officer’s Certificate certifying that the
Required Repairs have been completed on or before the required deadline for each
repair as set forth on Schedule II.  With respect to Required Repairs set forth
on Schedule II that are designated as “life and safety repairs” (whether the
responsibility of Borrower, Seller, a Tenant or any other person) (collectively,
the “Life and Safety Repairs”), Borrower shall deposit with Lender on the date
hereof the amount set forth on Schedule II.  Borrower shall repair the Required
Repairs set forth on Schedule II (or cause such repairs to be performed by
Seller or otherwise) that are not designated as “life and safety repairs” and
are the responsibility of Seller or Tenant and either (x) have been deemed
likely to cause a material adverse effect upon Borrower or the Property, as
determined by Lender, or (y) relate to a violation of applicable law or
regulation applicable to Borrower or the Property (collectively, the “Non-Life
and Safety Repairs”). Borrower shall complete, or cause to be completed by
Seller or otherwise, the Non-Life and Safety Repairs within six (6) months after
the Closing Date; provided, however, if Borrower is diligently pursuing
completion of the Non-Life and Safety Repairs, Lender shall extend such six (6)
month period for such time as is reasonably necessary for Borrower to complete
(or cause to be completed by Seller or otherwise) the Non-Life and Safety
Repairs, such extension period not to exceed an additional six (6) months.  If
Borrower has not delivered to Lender, on or before the date that is six (6)
months from the Closing Date (or, if Borrower is diligently pursuing completion
of the Non-Life and Safety Repairs and Lender has granted an extension pursuant
to the immediately preceding sentence, on or before the date that is twelve (12)
months from the Closing Date), photographic evidence and an Officer’s
Certificate certifying that the Non-Life and Safety Repairs have been completed,
Borrower shall immediately deposit with Lender the amount for the Non-Life and
Safety Repairs set forth on such Schedule II hereto.  Amounts deposited with
Lender under this Section 7.1.1 shall be held by Lender in accordance with
Section 7.6 hereof and disbursed in accordance with Section 7.1.2 hereof.
 Amounts so deposited shall hereinafter be referred to as Borrower’s “Required
Repair Fund” and the account in which such amounts are held shall





73













hereinafter be referred to as Borrower’s “Required Repair Account”.  Lender, at
its option, may withdraw all Required Repair Funds from the Required Repair
Account and apply such funds to completion of the Required Repairs.  Upon the
occurrence of an Event of Default, Lender, at its option, may withdraw all
Required Repair Funds from the Required Repair Account and Lender may apply such
funds either to completion of the Required Repairs or toward payment of the Debt
in such order, proportion and priority as Lender may determine in its sole
discretion.  Lender’s right to withdraw and apply Required Repair Funds shall be
in addition to all other rights and remedies provided to Lender under this
Agreement and the other Loan Documents.

7.1.2

Release of Required Repair Funds.

 Lender shall disburse to Borrower the Required Repair Funds from the Required
Repair Account from time to time upon satisfaction by Borrower of each of the
following conditions:  (a) Borrower shall submit a written request for payment
to Lender at least fifteen (15) days prior to the date on which Borrower
requests such payment be made and specifies the Required Repairs to be paid,
(b) on the date such request is received by Lender and on the date such payment
is to be made, no Default or Event of Default shall exist and remain uncured,
(c) Lender shall have received an Officer’s Certificate (i) stating that all
Required Repairs to be funded by the requested disbursement have been completed
in good and workmanlike manner and in accordance with all applicable federal,
state and local laws, rules and regulations, such certificate to be accompanied
by a copy of any license, permit or other approval by any Governmental Authority
required to commence and/or complete the Required Repairs (or a statement that
none are required), (ii) identifying each Person that supplied materials or
labor in connection with the Required Repairs to be funded by the requested
disbursement under a contract in excess of $50,000, and (iii) stating that each
such Person who has supplied materials or labor in connection with the Required
Repairs to be funded by the requested disbursement has been paid in full or will
be paid in full upon such disbursement, (d) Borrower shall provide to Lender a
copy of an invoice (and if applicable, a check) or other evidence of payment
demonstrating that each Person that is not an Affiliate who has supplied
materials or labor in connection with the Required Repairs to be funded by the
requested disbursement has been paid in full or will be paid in full upon such
disbursement, and (e) Lender shall have received photographic evidence that the
Required Repairs to be funded by the requested disbursement have been completed
and are paid for or will be paid upon such disbursement to Borrower.  Lender
shall not be required to make disbursements from the Required Repair Account
with respect to the Property (i) more than once a calendar month and (ii) unless
such requested disbursement is in an amount greater than $5,000.00 (or a lesser
amount if the total amount in the Required Repair Account is less than
$5,000.00), in which case only one disbursement of the amount remaining in the
account shall be made) and such disbursement shall be made only upon
satisfaction of each condition contained in this Section 7.1.2.  Upon
satisfaction of the requirements of this Section 7.1.2, Lender shall release all
sums in the Required Repair Account.

Section 7.2

Tax and Insurance Escrow Fund.

 Borrower shall pay to Lender (a) on the Closing Date an initial deposit and (b)
on each Payment Date thereafter (i) one-twelfth (1/12) of the Taxes and Other
Charges that Lender estimates will be payable during the next ensuing
twelve (12) months in order to accumulate with Lender sufficient funds to pay
all such Taxes and Other Charges at least thirty (30) days prior to their
respective due dates, and (ii) one-twelfth (1/12) of the Insurance Premiums that
Lender estimates will be payable for the renewal of the





74













coverage afforded by the Policies upon the expiration thereof in order to
accumulate with Lender sufficient funds to pay all such Insurance Premiums at
least thirty (30) days prior to the expiration of the Policies (said amounts in
(a) and (b) above hereinafter called the “Tax and Insurance Escrow Fund” and the
account in which such amounts are held shall hereinafter be referred to as
Borrower’s “Tax and Insurance Escrow Account”).  Lender will apply the Tax and
Insurance Escrow Fund to payments of Taxes and Insurance Premiums required to be
made by Borrower pursuant to Section 5.1.2 hereof and under the Mortgage.  In
making any payment relating to the Tax and Insurance Escrow Fund, Lender may do
so according to any bill, statement or estimate procured from the appropriate
public office (with respect to Taxes) or insurer or agent (with respect to
Insurance Premiums), without inquiry into the accuracy of such bill, statement
or estimate or into the validity of any tax, assessment, sale, forfeiture, tax
lien or title or claim thereof; provided, however, Lender shall use reasonable
efforts to pay such real property taxes sufficiently early to obtain the benefit
of any available discounts to which it has knowledge.  If the amount of the Tax
and Insurance Escrow Fund shall exceed the amounts due for Taxes, Other Charges
and Insurance Premiums pursuant to Section 5.1.2 hereof, Lender shall, in its
sole discretion, return any excess to Borrower or credit such excess against
future payments to be made to the Tax and Insurance Escrow Fund.  The Tax and
Insurance Escrow Fund shall be held by Lender in an interest-bearing account and
shall at Lender’s option be held in Eligible Account at an Eligible Institution.
 If at any time Lender reasonably determines that the Tax and Insurance Escrow
Fund is not or will not be sufficient to pay Taxes, Other Charges and Insurance
Premiums by the dates set forth in (a) and (b) above, Lender shall notify
Borrower of such determination and Borrower shall increase its monthly payments
to Lender by the amount that Lender estimates is sufficient to make up the
deficiency at least thirty (30) days prior to the due date of the Taxes and
Other Charges and/or thirty (30) days prior to expiration of the Policies, as
the case may be.

Notwithstanding anything to the contrary hereinbefore contained, Lender shall
waive the requirement set forth herein for Borrower to make deposits for the
payment of Insurance Premiums into the Tax and Insurance Escrow Fund so long as
(a) no Event of Default then exists, and (b) Borrower shall have provided Lender
with satisfactory evidence (as determined by Lender) that the Property is
insured in accordance with Section 6.1 of this Agreement pursuant to a blanket
insurance Policy covering substantially all real property owned directly or
indirectly by Guarantor, including, without limitation, the Property.

Further notwithstanding anything to the contrary hereinbefore contained, Lender
shall waive the requirement set forth herein for Borrower to make deposits for
the payment of Taxes into the Tax and Insurance Escrow Fund so long as (a) no
Event of Default exists, (b) Borrower provides to Lender, at least ten (10) days
prior to the date on which such Taxes would be delinquent, evidence satisfactory
(as determined by Lender) that such Taxes have been paid, and (c) a DSCR Tax
Escrow Trigger Event shall not have occurred.

Section 7.3

Intentionally Deleted.

Section 7.4

Rollover Reserve.

7.4.1

Deposits to Rollover Reserve Fund.

  Commencing on the Payment Date on May 1, 2015, and on each Payment Date
thereafter, Borrower shall pay to Lender $8,916.67 (the “Rollover Reserve
Monthly Deposit”), which amounts shall be deposited with and held by





75













Lender for tenant improvement and leasing commission obligations incurred
following such date.  Amounts so deposited shall hereinafter be referred to as
the “Rollover Reserve Fund” and the account to which such amounts are held shall
hereinafter be referred to as the “Rollover Reserve Account”.  Notwithstanding
the aforementioned, the aggregate amount of the Rollover Reserve Fund shall not
exceed $321,000.00 in the aggregate (the “Rollover Reserve Cap”) on any Payment
Date (after giving effect to the payment of the Rollover Reserve Monthly
Deposit) and accordingly, to the extent a Rollover Reserve Monthly Deposit would
result in the aggregate amount of Rollover Reserve Funds in the Rollover Reserve
Account to exceed the Rollover Reserve Cap, such Rollover Reserve Monthly
Deposit shall be decreased by an amount equal to such excess.

7.4.2

Withdrawal of Rollover Reserve Funds.

   Provided no Event of Default exists, Lender shall make disbursements from the
Rollover Reserve Account for tenant improvement and leasing commission
obligations incurred by Borrower.  All such expenses shall be approved by Lender
in its sole discretion.  Lender shall make disbursements as requested by
Borrower on a quarterly basis in increments of no less than $5,000.00 upon
delivery by Borrower of a draw request accompanied by copies of paid invoices
for the amounts requested and, if required by Lender, lien waivers and releases
from all parties furnishing materials and/or services in connection with the
requested payment.  Lender may require an inspection of the Property at
Borrower’s expense prior to making a quarterly disbursement in order to verify
completion of improvements for which reimbursement is sought.  

Section 7.5

Excess Cash Flow Reserve Fund.

7.5.1

Deposits to Excess Cash Flow Reserve Fund.

  During a Cash Sweep Period, Borrower shall deposit with Lender all Excess Cash
Flow in the Cash Management Account, which shall be held by Lender as additional
security for the Loan and amounts so held shall be hereinafter referred to as
the “Excess Cash Flow Reserve Funds” and the account to which such amounts are
held shall hereinafter be referred to as the “Excess Cash Flow Reserve Account”.

7.5.2

Release of Excess Cash Flow Reserve Funds.

  Upon the occurrence of a Cash Sweep Event Cure, all Excess Cash Flow Reserve
Funds shall be deposited into the Lockbox Account to be disbursed in accordance
with Section 2.7.1 hereof.  Any Excess Cash Flow Reserve Funds remaining after
the Debt has been paid in full shall be paid to Borrower.

Section 7.6

Reserve Funds, Generally.

  

(a)

Borrower grants to Lender a first-priority perfected security interest in each
of the Reserve Funds and any and all monies now or hereafter deposited in each
Reserve Fund as additional security for payment of the Debt.  Until expended or
applied in accordance herewith, the Reserve Funds shall constitute additional
security for the Debt.  

(b)

Upon the occurrence of an Event of Default, Lender may, in addition to any and
all other rights and remedies available to Lender, apply any sums then present
in any or all of the Reserve Funds to the payment of the Debt in any order in
its sole discretion.  In addition, if an Event of Default shall exist, Borrower
shall not be entitled to disbursements from any Reserve Fund.





76













(c)

The Reserve Funds shall not constitute trust funds and may be commingled with
other monies held by Lender.  The Reserve Funds shall be held in an Eligible
Account in Permitted Investments as directed by Lender or Lender’s Servicer.
 All interest on a Reserve Fund other than the Excess Cash Flow Reserve Fund
(which shall accrue for the benefit of Lender) shall be added to and become a
part thereof and shall be disbursed in accordance with the terms hereof.
 Borrower shall be responsible for payment of any federal, state or local income
or other tax applicable to the interest earned on the Reserve Funds credited or
paid to Borrower.  

(d)

Borrower shall not, without obtaining the prior written consent of Lender,
further pledge, assign or grant any security interest in any Reserve Fund or the
monies deposited therein or permit any lien or encumbrance to attach thereto, or
any levy to be made thereon, or any UCC-1 Financing Statements, except those
naming Lender as the secured party, to be filed with respect thereto.  

(e)

Neither Lender nor Lender’s Servicer shall be liable for any loss sustained on
the investment of any funds constituting the Reserve Funds unless occasioned by
the gross negligence or willful misconduct of Lender and/or Lender’s Servicer,
as applicable.  Borrower shall indemnify Lender and Servicer and hold Lender and
Servicer harmless from and against any and all actions, suits, claims, demands,
liabilities, losses, damages, obligations and costs and expenses (including
litigation costs and reasonable attorneys’ fees and expenses) arising from or in
any way connected with the Reserve Funds or the performance of the obligations
for which the Reserve Funds were established unless occasioned by the gross
negligence or willful misconduct of Lender and/or Lender’s Servicer, as
applicable, provided, however, it being acknowledged and agreed that any default
in the payment under a Permitted Investment shall not constitute the gross
negligence or willful misconduct of Lender and/or Lender’s Servicer.  Borrower
shall assign to Lender all rights and claims Borrower may have against all
persons or entities supplying labor, materials or other services which are to be
paid from or secured by the Reserve Funds; provided, however, that Lender may
not pursue any such right or claim unless an Event of Default has occurred and
remains uncured.

(f)

The required monthly deposits into the Reserve Funds and the Monthly Debt
Service Payment Amount, shall be added together and shall be paid as an
aggregate sum by Borrower to Lender.  

(g)

Any amount remaining in the Reserve Funds after the Debt has been paid in full
shall be returned to Borrower.  

ARTICLE VIII - DEFAULTS

Section 8.1

Event of Default.

 

(a)

Each of the following events shall constitute an event of default hereunder (an
“Event of Default”):

(i)

if any portion of the Debt is not paid when due, except, with respect to the
payment of the Monthly Debt Service Payment Amount during a Cash Sweep Period
caused solely by a DSCR Trigger, to the extent there are sufficient funds in the
Cash Management Account to pay such Monthly Debt Service Payment Amount when
due;





77













(ii)

if any of the Taxes or Other Charges are not paid prior to the date when the
same become delinquent, except to the extent that (x) Borrower is contesting the
same in accordance with the terms of Section 5.1.2 hereof, or (y) during a Cash
Sweep Period caused solely by a DSCR Trigger, there are sufficient funds in the
Tax and Insurance Escrow Account (after deducting funds deposited into such
account in respect of Premiums) to pay such Taxes or Other Charges and Lender
fails to or refuses to pay the same to the extent required under this Agreement;

(iii)

if the Policies are not kept in full force and effect, or if certified copies of
the Policies are not delivered to Lender within ten (10) days of request;

(iv)

if Borrower Transfers or otherwise encumbers any portion of the Property without
Lender’s prior written consent (to extent such consent is required) or otherwise
violates any of the provisions of this Agreement and Article 6 of the Mortgage;

(v)

if any representation or warranty made by Borrower herein or in any other Loan
Document, or in any report, certificate, financial statement or other
instrument, agreement or document furnished to Lender shall have been false or
misleading in any material respect as of the date the representation or warranty
was made;

(vi)

if Borrower or Principal shall make an assignment for the benefit of creditors;

(vii)

if a receiver, liquidator or trustee shall be appointed for Borrower or
Principal or any other guarantor under any guarantee issued in connection with
the Loan or if Borrower or Principal shall be adjudicated a bankrupt or
insolvent, or if any petition for bankruptcy, reorganization or arrangement
pursuant to federal bankruptcy law, or any similar federal or state law, shall
be filed by or against, consented to, or acquiesced in by, Borrower or
Principal, or if any proceeding for the dissolution or liquidation of Borrower
or Principal shall be instituted; provided, however, if such appointment,
adjudication, petition or proceeding was involuntary and not consented to by
Borrower or Principal upon the same not being discharged, stayed or dismissed
within ninety (90) days;

(viii)

if Borrower attempts to assign its rights under this Agreement or any of the
other Loan Documents or any interest herein or therein in contravention of the
Loan Documents;

(ix)

if Guarantor or any guarantor or indemnitor under any guaranty or indemnity
issued in connection with the Loan shall make an assignment for the benefit of
creditors or if a receiver, liquidator or trustee shall be appointed for
Guarantor or any guarantor or indemnitor under any guarantee or indemnity issued
in connection with the Loan or if Guarantor or such other guarantor or
indemnitor shall be adjudicated a bankrupt or insolvent, or if any petition for
bankruptcy, reorganization or arrangement pursuant to federal bankruptcy law, or
any similar federal or state law, shall be filed by or against, consented to, or
acquiesced in by, Guarantor or such other guarantor or indemnitor, or if any
proceeding for the dissolution or liquidation of Guarantor or such other
guarantor or indemnitor shall be instituted; provided, however, if such
appointment,





78













adjudication, petition or proceeding was involuntary and not consented to by
Guarantor or such other guarantor or indemnitor, upon the same not being
discharged, stayed or dismissed within ninety (90) days; provided, further,
however, it shall be at Lender’s option to determine whether any of the
foregoing shall be an Event of Default;

(x)

if Borrower breaches any covenant contained in Section 4.1.30 hereof or any
negative covenant contained in Section 5.2 hereof;

(xi)

with respect to any term, covenant or provision set forth herein which
specifically contains a notice requirement or grace period, if Borrower shall be
in default under such term, covenant or condition after the giving of such
notice or the expiration of such grace period;

(xii)

if any of the assumptions contained in any Insolvency Opinion delivered to
Lender in connection with the Loan, or in any Additional Insolvency Opinion
delivered subsequent to the closing of the Loan, is or shall become untrue in
any material respect;

(xiii)

intentionally omitted;

(xiv)

if Borrower shall continue to be in Default under any of the terms, covenants or
conditions of Section 9.1 hereof, or fails to cooperate with Lender in
connection with a Securitization pursuant to the provisions of Section 9.1
hereof, for five (5) days after notice to Borrower from Lender;

(xv)

if Borrower shall continue to be in Default under any of the other terms,
covenants or conditions of this Agreement not specified in subsections (i) to
(xiv) above, for ten (10) days after notice to Borrower from Lender, in the case
of any Default which can be cured by the payment of a sum of money, or for
thirty (30) days after notice from Lender in the case of any other Default;
provided, however, that if such non-monetary Default is susceptible of cure but
cannot reasonably be cured within such thirty (30) day period and provided
further that Borrower shall have commenced to cure such Default within such
thirty (30) day period and thereafter diligently and expeditiously proceeds to
cure the same, such thirty (30) day period shall be extended for such time as is
reasonably necessary for Borrower in the exercise of due diligence to cure such
Default, such additional period not to exceed one hundred twenty (120) days; or

(xvi)

if there shall be default under any of the other Loan Documents beyond any
applicable cure periods contained in such documents, whether as to Borrower or
the Property, or if any other such event shall occur or condition shall exist,
if the effect of such default, event or condition is to accelerate the maturity
of any portion of the Debt or to permit Lender to accelerate the maturity of all
or any portion of the Debt.

(b)

Upon the occurrence of an Event of Default (other than an Event of Default
described in clauses (vi), (vii) or (viii) above) and at any time thereafter, in
addition to any other rights or remedies available to it pursuant to this
Agreement and the other Loan Documents or at law or in equity, Lender may take
such action, without notice or demand, that Lender deems advisable to protect
and enforce its rights against Borrower and the Property, including, without





79













limitation, declaring the Debt to be immediately due and payable, and Lender may
enforce or avail itself of any or all rights or remedies provided in the Loan
Documents against Borrower and any or all of the Property, including, without
limitation, all rights or remedies available at law or in equity; and upon any
Event of Default described in clauses (vi), (vii) or (viii) above, the Debt and
Other Obligations of Borrower hereunder and under the other Loan Documents shall
immediately and automatically become due and payable, without notice or demand,
and Borrower hereby expressly waives any such notice or demand, anything
contained herein or in any other Loan Document to the contrary notwithstanding.

Section 8.2

Remedies.

 

(a)

Upon the occurrence of an Event of Default, all or any one or more of the
rights, powers, privileges and other remedies available to Lender against
Borrower under this Agreement or any of the other Loan Documents executed and
delivered by, or applicable to, Borrower or at law or in equity may be exercised
by Lender at any time and from time to time, whether or not all or any of the
Debt shall be declared due and payable, and whether or not Lender shall have
commenced any foreclosure proceeding or other action for the enforcement of its
rights and remedies under any of the Loan Documents with respect to all or any
part of the Property.  Any such actions taken by Lender shall be cumulative and
concurrent and may be pursued independently, singularly, successively, together
or otherwise, at such time and in such order as Lender may determine in its sole
discretion, to the fullest extent permitted by law, without impairing or
otherwise affecting the other rights and remedies of Lender permitted by law,
equity or contract or as set forth herein or in the other Loan Documents.
 Without limiting the generality of the foregoing, Borrower agrees that if an
Event of Default is continuing (i) Lender is not subject to any “one action” or
“election of remedies” law or rule, and (ii) all liens and other rights,
remedies or privileges provided to Lender shall remain in full force and effect
until Lender has exhausted all of its remedies against the Property and the
Mortgage has been foreclosed, sold and/or otherwise realized upon in
satisfaction of the Debt or the Debt has been paid in full.

(b)

With respect to Borrower and the Property, nothing contained herein or in any
other Loan Document shall be construed as requiring Lender to resort to the
Property for the satisfaction of any of the Debt in any preference or priority,
and Lender may seek satisfaction out of the Property, or any part thereof, in
its absolute discretion in respect of the Debt.  In addition, to the extent
permitted by applicable law, Lender shall have the right from time to time to
partially foreclose the Mortgage in any manner and for any amounts secured by
the Mortgage then due and payable as determined by Lender in its sole discretion
including, without limitation, the following circumstances:  (i) in the event
Borrower defaults beyond any applicable grace period in the payment of one or
more scheduled payments of principal and interest, Lender may foreclose the
Mortgage to recover such delinquent payments or (ii) in the event Lender elects
to accelerate less than the entire outstanding principal balance of the Loan,
Lender may foreclose the Mortgage to recover so much of the principal balance of
the Loan as Lender may accelerate and such other sums secured by the Mortgage as
Lender may elect.  Notwithstanding one or more partial foreclosures, the
Property shall remain subject to the Mortgage to secure payment of sums secured
by the Mortgage and not previously recovered.





80













(c)

Lender shall have the right from time to time to sever the Note and the other
Loan Documents into one or more separate notes, mortgages and other security
documents (the “Severed Loan Documents”) in such denominations as Lender shall
determine in its sole discretion for purposes of evidencing and enforcing its
rights and remedies provided hereunder.  Borrower shall execute and deliver to
Lender from time to time, promptly after the request of Lender, a severance
agreement and such other documents as Lender shall request in order to effect
the severance described in the preceding sentence, all in form and substance
reasonably satisfactory to Lender.  Borrower hereby absolutely and irrevocably
appoints Lender following the occurrence of an Event of Default as its true and
lawful attorney, coupled with an interest, in its name and stead to make and
execute all documents necessary or desirable to effect the aforesaid severance,
Borrower ratifying all that its said attorney shall do by virtue thereof;
provided, however, Lender shall not make or execute any such documents under
such power until three (3) days after notice has been given to Borrower by
Lender of Lender’s intent to exercise its rights under such power.  Borrower
shall be obligated to pay any costs or expenses incurred in connection with the
preparation, execution, recording or filing of the Severed Loan Documents and
the Severed Loan Documents shall not contain any representations, warranties or
covenants not contained in the Loan Documents and any such representations and
warranties contained in the Severed Loan Documents will be given by Borrower
only as of the Closing Date.

(d)

As used in this Section 8.2, a “foreclosure” shall to the extent permitted by
applicable law, include, without limitation, any sale by power of sale

Section 8.3

Remedies Cumulative; Waivers.

 The rights, powers and remedies of Lender under this Agreement shall be
cumulative and not exclusive of any other right, power or remedy which Lender
may have against Borrower pursuant to this Agreement or the other Loan
Documents, or existing at law or in equity or otherwise.  Lender’s rights,
powers and remedies may be pursued singularly, concurrently or otherwise, at
such time and in such order as Lender may determine in Lender’s sole discretion.
 No delay or omission to exercise any remedy, right or power accruing upon an
Event of Default shall impair any such remedy, right or power or shall be
construed as a waiver thereof, but any such remedy, right or power may be
exercised from time to time and as often as may be deemed expedient.  A waiver
of one Default or Event of Default with respect to Borrower shall not be
construed to be a waiver of any subsequent Default or Event of Default by
Borrower or to impair any remedy, right or power consequent thereon.

ARTICLE IX - SPECIAL PROVISIONS

Section 9.1

Securitization.

9.1.1

Sale of Notes and Securitization.

  

(a)

Borrower acknowledges and agrees that Lender may sell all or any portion of the
Loan and the Loan Documents, or issue one or more participations therein, or
consummate one or more private or public securitizations of rated single- or
multi-class securities (the “Securities”) secured by or evidencing ownership
interests in all or any portion of the Loan and





81













the Loan Documents or a pool of assets that include the Loan and the Loan
Documents (such sales, participations and/or securitizations, collectively, a
“Securitization”).  

(b)

At the request of Lender, and to the extent not already required to be provided
by or on behalf of Borrower under this Agreement, Borrower shall use reasonable
efforts to provide information not in the possession of Lender or which may be
reasonably required by Lender or take other actions reasonably required by
Lender, in each case in order to satisfy the market standards to which Lender
customarily adheres or which may be reasonably required by prospective investors
and/or the Rating Agencies in connection with any such Securitization.  Lender
shall have the right to provide to prospective investors and the Rating Agencies
any information in its possession, including, without limitation, financial
statements relating to Borrower, Guarantors, if any, Mezzanine Borrower, if any,
the Property and any Tenant of the Improvements.  Borrower acknowledges that
certain information regarding the Loan and the parties thereto and the Property
may be included in a private placement memorandum, prospectus or other
disclosure documents (the “Disclosure Documents”).  Borrower agrees that each of
Borrower, Principal, Guarantor, and their respective officers and
representatives, shall, at Lender’s request, at its sole cost and expense,
cooperate with Lender’s efforts to arrange for a Securitization in accordance
with the market standards to which Lender customarily adheres and/or which may
be required by prospective investors and/or the Rating Agencies in connection
with any such Securitization.  Borrower, Principal, Guarantor and Mezzanine
Borrower, if any, agree to review, at Lender’s request in connection with the
Securitization, the Disclosure Documents as such Disclosure Documents relate to
Borrower, Principal, Guarantor, the Mezzanine Borrower, if any, the Property and
the Loan, including without limitation, the sections entitled “Risk Factors,”
“Special Considerations,” “Description of the Mortgage,” “Description of the
Mortgage Loan and Mortgaged Property,” “The Manager,” “The Borrower,” and
“Certain Legal Aspects of the Mortgage Loan,” and at Lender’s request shall
confirm that the factual statements and representations contained in such
sections and such other information in the Disclosure Documents (to the extent
such information relates to, or is based on, or includes any information
regarding the Property, Borrower, Guarantor, the Mezzanine Borrower, if any,
Manager and/or the Loan) do not contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements made,
in the light of the circumstances under which they were made, not misleading.

(c)

Borrower agrees to make upon Lender’s written request, without limitation, all
structural or other changes to the Loan (including delivery of one or more new
component notes to replace the original note or modify the original note to
reflect multiple components of the Loan and such new notes or modified note may
have different interest rates and amortization schedules), modifications to any
documents evidencing or securing the Loan, creation of one or more mezzanine
loans (including amending Borrower’s organizational structure to provide for one
or more mezzanine borrowers), delivery of opinions of counsel acceptable to the
Rating Agencies or potential investors and addressing such matters as the Rating
Agencies or potential investors may require; provided, however, that in creating
such new notes or modified notes or mezzanine notes Borrower shall not be
required to modify (i) the overall interest rate of the Note at the time of the
creation of such new notes or modified notes or mezzanine notes (i.e. the
initial weighted average interest rate payable under such new notes or modified
notes or mezzanine notes shall equal the Interest Rate), (ii) the stated
maturity of the Note, (iii) the aggregate amortization of principal of the Note,
(iv) any other material economic term of the Loan, or (v)





82













decrease the time periods during which Borrower is permitted to perform its
obligations under the Loan Documents.  Notwithstanding Lender’s agreement that
the initial weighted average interest rate payable under the Note shall not
change, Borrower acknowledges (1) that such new notes or modified notes or
mezzanine notes may, in connection with the application of principal to such new
notes or modified note, subsequently cause the weighted average coupon of such
new notes or modified notes or mezzanine notes to change, and (2) that Lender
may apply principal, interest rates and amortization of the Loan between such
new components in a manner specified by Lender in its sole discretion such that
the pricing and marketability of the Securities and the size of each class of
Securities and the rating assigned to each such class by the Rating Agencies
shall provide the most favorable rating levels and achieve the optimum bond
execution for the Loan.  In connection with the foregoing, Borrower covenants
and agrees to modify the Cash Management Agreement to reflect the newly created
components and/or mezzanine loans.

(d)

Intentionally omitted.

(e)

If requested by Lender, Borrower shall provide Lender, promptly upon request,
with any financial statements, or financial, statistical or operating
information, as Lender shall determine to be required pursuant to Regulation AB
under the Securities Act of 1933, as amended, or the Securities Exchange Act of
1934, as amended (the “Exchange Act”), or any amendment, modification or
replacement thereto or other legal requirements in connection with any private
placement memorandum, prospectus or other disclosure documents or any filing
pursuant to the Exchange Act in connection with the Securitization or as shall
otherwise be reasonably requested by Lender.

9.1.2

Securitization Costs.

 All costs and expenses incurred by Borrower and Guarantor in connection with
this Section 9.1 will be paid by Borrower or Guarantor, respectively.
 Notwithstanding the foregoing, all reasonable third party out-of-pocket costs
and expenses incurred by Borrower and Guarantor in connection with requests made
under Section 9.1.1(b) or (c) (including, without limitation, the fees and
expenses of the Rating Agencies) shall be paid by Lender.

Section 9.2

Intentionally Omitted.

Section 9.3

Exculpation.

 Subject to the qualifications below, Lender shall not enforce the liability and
obligation of Borrower to perform and observe the obligations contained in the
Note, this Agreement, the Mortgage or the other Loan Documents by any action or
proceeding wherein a money judgment shall be sought against Borrower, except
that Lender may bring a foreclosure action, an action for specific performance
or any other appropriate action or proceeding to enable Lender to enforce and
realize upon its interest under the Note, this Agreement, the Mortgage and the
other Loan Documents, or in the Property, the Rents, or any other collateral
given to Lender pursuant to the Loan Documents; provided, however, that, except
as specifically provided herein, any judgment in any such action or proceeding
shall be enforceable against Borrower only to the extent of Borrower’s interest
in the Property, in the Rents and in any other collateral given to Lender, and
Lender, by accepting the Note, this Agreement, the Mortgage and the other Loan
Documents, agrees that it shall not sue for, seek or demand any deficiency
judgment against Borrower in any such action or proceeding under or by reason of
or under or in connection with the Note, this Agreement, the Mortgage or the
other





83













Loan Documents.  The provisions of this Section shall not, however,
(a) constitute a waiver, release or impairment of any obligation evidenced or
secured by any of the Loan Documents; (b) impair the right of Lender to name
Borrower as a party defendant in any action or suit for foreclosure and sale
under the Mortgage; (c) affect the validity or enforceability of or any guaranty
made in connection with the Loan or any of the rights and remedies of Lender
thereunder; (d) impair the right of Lender to obtain the appointment of a
receiver; (e) impair the enforcement of any assignment of leases contained in
the Mortgage; (f) constitute a prohibition against Lender to seek a deficiency
judgment against Borrower (but not Guarantor) in order to fully realize the
security granted by the Mortgage or to commence any other appropriate action or
proceeding in order for Lender to exercise its remedies against the Property; or
(g) constitute a waiver of the right of Lender to enforce the liability and
obligation of Borrower, by money judgment or otherwise, to the extent of any
loss, damage, cost, expense, liability, claim or other obligation incurred by
Lender (including attorneys’ fees and expenses reasonably incurred) arising out
of or in connection with the following:

(i)

fraud or intentional misrepresentation by Borrower, Principal or Guarantor in
connection with the Loan;

(ii)

the gross negligence or willful misconduct of Borrower, Principal or Guarantor;

(iii)

material physical waste of the Property;

(iv)

the removal or disposal of any portion of the Property after an Event of
Default;

(v)

the misapplication or conversion by Borrower, Principal or Guarantor of (A) any
Insurance Proceeds paid by reason of any loss, damage or destruction to the
Property which are not applied by Borrower in accordance with this Agreement,
(B) any Awards received in connection with a Condemnation of all or a portion of
the Property which are not applied by Borrower in accordance with this
Agreement, (C) any Rents following an Event of Default, or (D) any Rents paid
more than one month in advance;

(vi)

failure to pay charges for labor or materials or other charges or judgments
 that can create Liens on any portion of the Property (other than resulting from
Lender’s failure to pay Taxes from the Tax and Insurance Escrow Fund provided
that (A) no other Event of Default shall then exist, (B) each of Borrower has
performed all of its respective obligations under Sections 5.1.2 and 7.2 hereof,
and (C) sufficient funds are then on deposit therein and such funds are
allocated for the payment of such Taxes), provided, that, if (i) such Lien is
fully bonded to the satisfaction of Lender (which bond shall create no
obligations on the part of Borrower), and (ii) such Lien is discharged of
record, Borrower shall not have any liability to Lender for such Lien under this
Section 9.3;

(vii)

failure to appoint a new property manager upon the request of Lender as
permitted under this Agreement;

(viii)

any security deposits, advance deposits or any other deposits collected with
respect to the Property which are not delivered to Lender upon a foreclosure of
the





84













Property or action in lieu thereof, except to the extent any such security
deposits were applied in accordance with the terms and conditions of any of the
Leases prior to the occurrence of the Event of Default that gave rise to such
foreclosure or action in lieu thereof; or

(ix)

failure by Borrower to obtain a release of the Memorandum of Development
Agreement from Home Depot.

Notwithstanding anything to the contrary in this Agreement, the Note or any of
the Loan Documents, (A) Lender shall not be deemed to have waived any right
which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the Bankruptcy Code to file a claim for the full amount of the
Debt secured by the Mortgage or to require that all collateral shall continue to
secure all of the Debt owing to Lender in accordance with the Loan Documents,
and (B) the Debt shall be fully recourse to Borrower (i) in the event of:
(a) Borrower or Principal filing a voluntary petition under the Bankruptcy Code
or any other Federal or state bankruptcy or insolvency law; (b) the filing of an
involuntary petition against Borrower or Principal under the Bankruptcy Code or
any other Federal or state bankruptcy or insolvency law in which Borrower,
Principal or Guarantor colludes with, or otherwise assists such Person, or
solicits or causes to be solicited petitioning creditors for any involuntary
petition against Borrower or Principal from any Person; (c) Borrower or
Principal filing an answer consenting to or otherwise acquiescing in or joining
in any involuntary petition filed against it, by any other Person under the
Bankruptcy Code or any other Federal or state bankruptcy or insolvency law;
(d) Borrower or Principal consenting to or acquiescing in or joining in an
application for the appointment of a custodian, receiver, trustee, or examiner
for Borrower or Principal or any portion of the Property; (e) Borrower or
Principal making an assignment for the benefit of creditors, or admitting in
writing in any insolvency or bankruptcy proceeding, its insolvency or inability
to pay its debts as they become due; (ii) if the first full monthly payment
under the Note not being paid within five (5) days of notice that such payment
is late (provided, however, that such grace period relates only to the recourse
trigger described in this paragraph); (iii) if Borrower fails to permit on-site
inspections of the Property (subject to the rights of tenants), or fails to
provide financial information subject to any applicable cure period (except for
financial information required to be delivered by a tenant pursuant to the
applicable Lease that has not been delivered to Borrower, provided Borrower has
requested such financial information from such tenant); (iv) if Borrower fails
to maintain its status as a Special Purpose Entity, breaches any representation
or fails to comply with any warranty or covenant set forth in Section 4.1.30
hereof; (v) if Borrower or any Principal fails to obtain Lender’s prior written
consent (to extent such consent is required) to any Indebtedness or other
voluntary Lien; or (vi) if Borrower fails to obtain Lender’s prior written
consent (to extent such consent is required) to any Transfer as required by this
Agreement or the Mortgage.  Notwithstanding the provision set forth in clause
(v) of this paragraph, a voluntary Lien other than a Lien securing an extension
of credit filed against the Property shall not constitute a full recourse
trigger for purposes of this paragraph provided such Lien (A) is fully bonded to
the satisfaction of Lender and discharged of record within ninety (90) days of
filing, or (B) within such ninety (90) day period, Lender receives affirmative
title insurance from the title insurance company insuring the lien of the
Mortgage that such Lien is subject and subordinate to the lien of the Mortgage
and no enforcement action is commenced by the applicable Lien holder.  Upon the
satisfaction of the conditions set forth in the preceding sentence with respect
to the recourse trigger described in clause (v) above, or the acceptance by
Lender of any cure by





85













Borrower of a recourse trigger described in clauses (ii), (iii) or (vi) above
(which Lender is not obligated to accept and may reject or accept in its sole
and absolute discretion), the Debt shall no longer be fully recourse to Borrower
solely as a result of such trigger, provided, however, Borrower shall remain
liable to the extent of any loss, damage, cost, expense, liability, claim or
other obligation incurred by Lender (including attorneys’ fees and costs
reasonably incurred) arising out of or in connection with such trigger.
 Notwithstanding the foregoing, provided that any natural person serving as an
Independent Director has agreed in writing that it is not, and will not become,
a stockholder in Borrower, Guarantor or any Affiliate, the disqualification of
such person from serving as an Independent Director because (1) such person
became a stockholder in Guarantor or any publicly held Affiliate of Borrower or
Guarantor without the knowledge or consent of Borrower, Guarantor or the
applicable Affiliate, or (2) a member of such natural person’s immediate family
is, or became, a stockholder in Guarantor or any publicly traded Affiliate of
Borrower or Guarantor without the knowledge or consent of Borrower, Guarantor or
the applicable Affiliate, shall not trigger recourse under this Section 9.3
provided Borrower, upon obtaining knowledge of such person’s ineligibility to
serve as an Independent Director, promptly causes such person to resign and
replaces such person with an eligible Independent Director in accordance with
the terms hereof.

Section 9.4

Matters Concerning Manager.

  If (a) an Event of Default hereunder has occurred and remains uncured,
(b) Manager shall become subject to a Bankruptcy Action, or (c) a default occurs
under the Management Agreement (beyond any applicable cure period), Borrower
shall, at the request of Lender, terminate the Management Agreement and replace
the Manager with a Qualified Manager pursuant to a Replacement Management
Agreement, it being understood and agreed that the management fee for such
Qualified Manager shall not exceed then prevailing market rates.  In addition
and without limiting the rights of Lender hereunder or under any of the other
Loan Documents, in the event that (i) the Management Agreement is terminated,
(ii) the Manager no longer manages the Property, or (iii) a receiver, liquidator
or trustee shall be appointed for Manager or if Manager shall be adjudicated a
bankrupt or insolvent, or if any petition for bankruptcy, reorganization or
arrangement pursuant to federal bankruptcy law, or any similar federal or state
law, shall be filed by or against, consented to, or acquiesced in by, Manager,
or if any proceeding for the dissolution or liquidation of Manager shall be
instituted, then Borrower (at Borrower’s sole cost and expense) shall
immediately, in its name, establish new deposit accounts separate from any other
Person with a depository satisfactory to Lender into which all Rents and other
income from the Property shall be deposited and shall grant Lender a first
priority security interest in such account pursuant to documentation
satisfactory in form and substance to Lender.

Section 9.5

Servicer.

 At the option of Lender, the Loan may be serviced by a master servicer, primary
servicer, special servicer and/or trustee (any such master servicer, primary
servicer, special servicer, and trustee, together with its agents, nominees or
designees, are collectively referred to as “Servicer”) selected by Lender and
Lender may delegate all or any portion of its responsibilities under this
Agreement and the other Loan Documents to Servicer pursuant to a pooling and
servicing agreement, servicing agreement, special servicing agreement  or other
agreement providing for the servicing of one or more mortgage loans
(collectively, the “Servicing Agreement”) between Lender and Servicer.
 Notwithstanding the foregoing, Borrower shall promptly reimburse Lender on
demand for the following costs and expenses payable by Lender to Servicer as a
result of the Loan becoming specially serviced: (i) any





86













liquidation fees that are due and payable to Servicer under the Servicing
Agreement in connection with the exercise of any or all remedies permitted under
this Agreement, (ii) any workout fees and special servicing fees that are due
and payable to Servicer under the Servicing Agreement, which fees may be due and
payable under the Servicing Agreement  on a periodic or continuing basis, and
(iii) the costs of all property inspections and/or appraisals of the Property
(or any updates to any existing inspection or appraisal) that Servicer may be
required to obtain (other than the cost of regular annual inspections required
to be borne by Servicer under the Servicing Agreement).  Provided no Event of
Default shall exist, if Servicer proposes to transfer the servicing of the Loan
to a Servicer that is a special servicer based on Servicer’s judgment that a
Default in the payment of Debt Service is reasonably foreseeable, Servicer shall
use good faith efforts to consult with Borrower before transferring the
servicing of the Loan, except in those instances in which Servicer determines in
its sole discretion that the failure to so transfer the servicing of the Loan
would materially and adversely affect the holders of the Securities, and
Borrower acknowledges and agrees that any such consultation shall be conducted
on a non-binding basis and any decision by Servicer to transfer the Loan to a
special servicer shall be final and binding on, and shall not be subject to
challenge by, Borrower.

ARTICLE X - MISCELLANEOUS

Section 10.1

Survival.

 This Agreement and all covenants, agreements, representations and warranties
made herein and in the certificates delivered pursuant hereto shall survive the
making by Lender of the Loan and the execution and delivery to Lender of the
Note, and shall continue in full force and effect so long as all or any of the
Debt is outstanding and unpaid unless a longer period is expressly set forth
herein or in the other Loan Documents.  Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
legal representatives, successors and assigns of such party.  All covenants,
promises and agreements in this Agreement, by or on behalf of Borrower, shall
inure to the benefit of the legal representatives, successors and assigns of
Lender.

Section 10.2

Lender’s Discretion.

 Whenever pursuant to this Agreement, Lender exercises any right given to it to
approve or disapprove, or any arrangement or term is to be satisfactory to
Lender, the decision of Lender to approve or disapprove or to decide whether
arrangements or terms are satisfactory or not satisfactory shall (except as is
otherwise specifically herein provided) be in the sole discretion of Lender and
shall be final and conclusive.

Section 10.3

Governing Law.

  

(a)

THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, THE LOAN WAS MADE BY
LENDER AND ACCEPTED BY BORROWER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF
THE LOAN DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING,
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS
AND THE OBLIGATIONS ARISING HEREUNDER AND





87













THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE
(WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS) AND ANY APPLICABLE LAW OF
THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE
CREATION, PERFECTION, AND ENFORCEMENT OF THE LIEN AND SECURITY INTEREST CREATED
PURSUANT HERETO AND PURSUANT TO THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY
AND CONSTRUED ACCORDING TO THE LAW OF THE STATE IN WHICH THE PROPERTY IS
LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF
SUCH STATE, THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION,
VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS
ARISING HEREUNDER OR THEREUNDER.  TO THE FULLEST EXTENT PERMITTED BY LAW,
BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT
THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT, THE NOTE AND THE OTHER
LOAN DOCUMENTS, AND THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

(b)

ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS MAY AT LENDER’S OPTION
BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF
NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND
BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE
AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER
HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT,
ACTION OR PROCEEDING.  BORROWER DOES HEREBY DESIGNATE AND APPOINT:

The Corporation Trust Company

Corporation Trust Center

1209 Orange Street

Wilmington, Delaware 19801




AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF





88













NEW YORK.  BORROWER (I) SHALL GIVE PROMPT NOTICE TO LENDER OF ANY CHANGED
ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO
TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT (WHICH SUBSTITUTE AGENT AND OFFICE
SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND
(III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT IS
DISSOLVED WITHOUT LEAVING A SUCCESSOR.

Section 10.4

Modification, Waiver in Writing.

 No modification, amendment, extension, discharge, termination or waiver of any
provision of this Agreement, or of the Note, or of any other Loan Document, nor
consent to any departure by Borrower therefrom, shall in any event be effective
unless the same shall be in a writing signed by the party against whom
enforcement is sought, and then such waiver or consent shall be effective only
in the specific instance, and for the purpose, for which given.  Except as
otherwise expressly provided herein, no notice to, or demand on Borrower, shall
entitle Borrower to any other or future notice or demand in the same, similar or
other circumstances.

Section 10.5

Delay Not a Waiver.

 Neither any failure nor any delay on the part of Lender in insisting upon
strict performance of any term, condition, covenant or agreement, or exercising
any right, power, remedy or privilege hereunder, or under the Note or under any
other Loan Document, or any other instrument given as security therefor, shall
operate as or constitute a waiver thereof, nor shall a single or partial
exercise thereof preclude any other future exercise, or the exercise of any
other right, power, remedy or privilege.  In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable under
this Agreement, the Note or any other Loan Document, Lender shall not be deemed
to have waived any right either to require prompt payment when due of all other
amounts due under this Agreement, the Note or the other Loan Documents, or to
declare a default for failure to effect prompt payment of any such other amount.

Section 10.6

Notices.

 All notices, consents, approvals and requests required or permitted hereunder
or under any other Loan Document shall be given in writing and shall be
effective for all purposes if hand delivered or sent by (a) certified or
registered United States mail, postage prepaid, return receipt requested or
(b) expedited prepaid delivery service, either commercial or United States
Postal Service, with proof of attempted delivery, and by telecopier (with answer
back acknowledged), addressed as follows (or at such other address and Person as
shall be designated from time to time by any party hereto, as the case may be,
in a written notice to the other parties hereto in the manner provided for in
this Section):

If to Lender:

JPMorgan Chase Bank, National Association
383 Madison Avenue
New York, New York 10179
Attention:  Joseph E. Geoghan
Facsimile No.: (212) 834-6029

with a copy to:

JPMorgan Chase Bank, National Association
383 Madison Avenue
New York, New York 10179






89













Attention:  Nancy Alto
Facsimile No.: (212) 623-4779

with an additional copy to:

Katten Muchin Rosenman LLP
550 South Tryon Street, Ste. 2900
Charlotte, North Carolina  28202-4213
Attention:  Daniel S. Huffenus, Esq.
Facsimile No.:  (704) 344-3056

If to Borrower:

c/o Inland Diversified Real Estate Trust, Inc.
2901 Butterfield Road
Oak Brook, IL  60523
Attention:  Barry L. Lazarus
Facsimile No.:  (630) 645-2070

With a copy to:

The Inland Real Estate Group, Inc./Law Department.
2901 Butterfield Road
Oak Brook, IL  60523
Attention:  General Counsel
Facsimile No.:  (630) 218-4900

A notice shall be deemed to have been given:  in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery and telecopy, upon the first attempted delivery on a
Business Day; or in the case of telecopy, upon sender’s receipt of a
machine-generated confirmation of successful transmission after advice by
telephone to recipient that a telecopy notice is forthcoming.

Section 10.7

Trial by Jury.

  EACH OF BORROWER AND LENDER HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY
ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO
THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE
LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY EACH OF BORROWER AND LENDER, AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE.  EACH OF BORROWER AND LENDER IS HEREBY AUTHORIZED
TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF
THIS WAIVER BY THE OTHER PARTY.

Section 10.8

Headings.

 The Article and/or Section headings and the Table of Contents in this Agreement
are included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.





90













Section 10.9

Severability.

 Wherever possible, each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement shall be prohibited by or invalid under applicable
law, such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.

Section 10.10

Preferences.

 Lender shall have the continuing and exclusive right to apply or reverse and
reapply any and all payments by Borrower to any portion of the obligations of
Borrower hereunder.  To the extent Borrower makes a payment or payments to
Lender, which payment or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party under any bankruptcy law,
state or federal law, common law or equitable cause, then, to the extent of such
payment or proceeds received, the obligations hereunder or part thereof intended
to be satisfied shall be revived and continue in full force and effect, as if
such payment or proceeds had not been received by Lender.

Section 10.11

Waiver of Notice.

 Borrower shall not be entitled to any notices of any nature whatsoever from
Lender except with respect to matters for which this Agreement or the other Loan
Documents specifically and expressly provide for the giving of notice by Lender
to Borrower and except with respect to matters for which Borrower is not,
pursuant to applicable Legal Requirements, permitted to waive the giving of
notice.  Borrower hereby expressly waives the right to receive any notice from
Lender with respect to any matter for which this Agreement or the other Loan
Documents do not specifically and expressly provide for the giving of notice by
Lender to Borrower.

Section 10.12

Remedies of Borrower.

 To the extent permitted by applicable law, in the event that a claim or
adjudication is made that Lender or its agents have acted unreasonably or
unreasonably delayed acting in any case where by law or under this Agreement or
the other Loan Documents, Lender or such agent, as the case may be, has an
obligation to act reasonably or promptly, Borrower agrees that neither Lender
nor its agents shall be liable for any monetary damages, and Borrower’s sole
remedies shall be limited to commencing an action seeking injunctive relief or
declaratory judgment.  To the extent permitted by applicable law, the parties
hereto agree that any action or proceeding to determine whether Lender has acted
reasonably shall be determined by an action seeking declaratory judgment.

Section 10.13

Expenses; Indemnity.

 

(a)

Borrower covenants and agrees to pay or, if Borrower fails to pay, to reimburse,
Lender upon receipt of written notice from Lender for all reasonable costs and
expenses (including reasonable attorneys’ fees and expenses) incurred by Lender
in connection with (i) the preparation, negotiation, execution and delivery of
this Agreement and the other Loan Documents and the consummation of the
transactions contemplated hereby and thereby and all the costs of furnishing all
opinions by counsel for Borrower (including without limitation any opinions
requested by Lender as to any legal matters arising under this Agreement or the
other Loan Documents with respect to the Property); (ii) Borrower’s ongoing
performance of and compliance with Borrower’s respective agreements and
covenants contained in this Agreement and the other Loan Documents on its part
to be performed or complied with after the Closing





91













Date, including, without limitation, confirming compliance with environmental
and insurance requirements; (iii) Lender’s ongoing performance and compliance
with all agreements and conditions contained in this Agreement and the other
Loan Documents on its part to be performed or complied with after the Closing
Date (except for those costs and expenses expressly assumed herein or in the
other Loan Documents by Lender); (iv) except as otherwise provided in this
Agreement, the negotiation, preparation, execution, delivery and administration
of any consents, amendments, waivers or other modifications to this Agreement
and the other Loan Documents and any other documents or matters reasonably
requested by Lender; (v) securing Borrower’s compliance with any requests made
pursuant to the provisions of this Agreement; (vi) the filing and recording fees
and expenses, title insurance and fees and expenses of counsel for providing to
Lender all required legal opinions, and other similar expenses incurred in
creating and perfecting the Lien in favor of Lender pursuant to this Agreement
and the other Loan Documents; (vii) enforcing or preserving any rights, in
response to third party claims or the prosecuting or defending of any action or
proceeding or other litigation, in each case against, under or affecting
Borrower, this Agreement, the other Loan Documents, the Property, or any other
security given for the Loan; and (viii) enforcing any obligations of or
collecting any payments due from Borrower under this Agreement, the other Loan
Documents or with respect to the Property (including, without limitation, any
reasonable and customary fees incurred by Servicer that is a master servicer or
Servicer in connection with the transfer of the Loan to a Servicer that is a
special servicer prior to or following a Default or an Event of Default) or in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or of any insolvency
or bankruptcy proceedings; provided, however, that Borrower shall not be liable
for the payment of any such costs and expenses to the extent the same arise by
reason of the gross negligence, illegal acts, fraud or willful misconduct of
Lender.  Any cost and expenses due and payable to Lender may be paid from any
amounts in the Lockbox Account or Cash Management Account, as applicable.

(b)

BORROWER SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS THE INDEMNIFIED PARTY FROM
AND AGAINST ANY AND ALL OTHER LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES,
PENALTIES, ACTIONS, JUDGMENTS, SUITS, CLAIMS, COSTS, EXPENSES AND DISBURSEMENTS
OF ANY KIND OR NATURE WHATSOEVER (INCLUDING, WITHOUT LIMITATION, THE REASONABLE
FEES AND DISBURSEMENTS OF COUNSEL FOR THE INDEMNIFIED PARTY IN CONNECTION WITH
ANY INVESTIGATIVE, ADMINISTRATIVE OR JUDICIAL PROCEEDING COMMENCED OR
THREATENED, WHETHER OR NOT THE INDEMNIFIED PARTY SHALL BE DESIGNATED A PARTY
THERETO), THAT MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST THE
INDEMNIFIED PARTY IN ANY MANNER RELATING TO OR ARISING OUT OF (I) ANY BREACH BY
BORROWER OF ITS OBLIGATIONS UNDER, OR ANY MATERIAL MISREPRESENTATION BY BORROWER
CONTAINED IN, THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR (II) THE USE OR
INTENDED USE OF THE PROCEEDS OF THE LOAN (COLLECTIVELY, THE “INDEMNIFIED
LIABILITIES”); PROVIDED, HOWEVER, THAT BORROWER SHALL NOT HAVE ANY OBLIGATION TO
THE INDEMNIFIED PARTY HEREUNDER TO THE EXTENT THAT SUCH INDEMNIFIED LIABILITIES
ARISE FROM THE GROSS NEGLIGENCE, ILLEGAL ACTS, FRAUD OR WILLFUL MISCONDUCT OF
THE INDEMNIFIED PARTY.  TO





92













THE EXTENT THAT THE UNDERTAKING TO INDEMNIFY, DEFEND AND HOLD HARMLESS SET FORTH
IN THE PRECEDING SENTENCE MAY BE UNENFORCEABLE BECAUSE IT VIOLATES ANY LAW OR
PUBLIC POLICY, BORROWER SHALL PAY THE MAXIMUM PORTION THAT IT IS PERMITTED TO
PAY AND SATISFY UNDER APPLICABLE LAW TO THE PAYMENT AND SATISFACTION OF ALL
INDEMNIFIED LIABILITIES INCURRED BY THE INDEMNIFIED PARTY.

(c)

Borrower covenants and agrees to pay for or, if Borrower fails to pay, to
reimburse Lender for, any fees and expenses incurred by any Rating Agency in
connection with any Rating Agency review of the Loan, the Loan Documents or any
transaction contemplated thereby or any consent, approval, waiver or
confirmation obtained from such Rating Agency pursuant to the terms and
conditions of this Agreement or any other Loan Document and Lender shall be
entitled to require payment of such fees and expenses as a condition precedent
to the obtaining of any such consent, approval, waiver or confirmation.

Section 10.14

Schedules Incorporated.

 The Schedules annexed hereto are hereby incorporated herein as a part of this
Agreement with the same effect as if set forth in the body hereof.

Section 10.15

Offsets, Counterclaims and Defenses.

 Any assignee of Lender’s interest in and to this Agreement, the Note and the
other Loan Documents shall take the same free and clear of all offsets,
counterclaims or defenses which are unrelated to such documents which Borrower
may otherwise have against any assignor of such documents, and no such unrelated
counterclaim or defense shall be interposed or asserted by Borrower in any
action or proceeding brought by any such assignee upon such documents and any
such right to interpose or assert any such unrelated offset, counterclaim or
defense in any such action or proceeding is hereby expressly waived by Borrower.

Section 10.16

No Joint Venture or Partnership; No Third Party Beneficiaries.

 

(a)

Borrower and Lender intend that the relationships created hereunder and under
the other Loan Documents be solely that of borrower and lender.  Nothing herein
or therein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between Borrower and Lender nor
to grant Lender any interest in the Property other than that of mortgagee,
beneficiary or lender.

(b)

This Agreement and the other Loan Documents are solely for the benefit of Lender
and Borrower and nothing contained in this Agreement or the other Loan Documents
shall be deemed to confer upon anyone other than Lender and Borrower any right
to insist upon or to enforce the performance or observance of any of the
obligations contained herein or therein.  All conditions to the obligations of
Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such





93













conditions, any or all of which may be freely waived in whole or in part by
Lender if, in Lender’s sole discretion, Lender deems it advisable or desirable
to do so.

Section 10.17

Publicity.

 All news releases, publicity or advertising by Borrower or its Affiliates
through any media intended to reach the general public which refers to the Loan
Documents or the financing evidenced by the Loan Documents, to Lender, JPMorgan
Chase Bank, National Association or any of their Affiliates shall be subject to
the prior written approval of Lender and JPMorgan Chase Bank, National
Association in their sole discretion.  All news releases, publicity or
advertising by Lender through any media intended to reach the general public
which refers solely to the Borrower or to the Loan made by the Lender to the
Borrower shall be subject to the prior written approval of Borrower, provided
however, the foregoing shall not apply to Provided Information included in
disclosure documents in connection with a Securitization.

Section 10.18

Waiver of Marshalling of Assets.

 To the fullest extent permitted by law, Borrower, for itself and its successors
and assigns, waives all rights to a marshalling of the assets of Borrower,
Borrower’s partners and others with interests in Borrower, and of the Property,
and agrees not to assert any right under any laws pertaining to the marshalling
of assets, the sale in inverse order of alienation, homestead exemption, the
administration of estates of decedents, or any other matters whatsoever to
defeat, reduce or affect the right of Lender under the Loan Documents to a sale
of the Property for the collection of the Debt without any prior or different
resort for collection or of the right of Lender to the payment of the Debt out
of the net proceeds of the Property in preference to every other claimant
whatsoever.

Section 10.19

Waiver of Counterclaim.

 Borrower hereby waives the right to assert a counterclaim, other than a
compulsory counterclaim, in any action or proceeding brought against it by
Lender or its agents.

Section 10.20

Conflict; Construction of Documents; Reliance.

 In the event of any conflict between the provisions of this Agreement and any
of the other Loan Documents, the provisions of this Agreement shall control.
 The parties hereto acknowledge that they were represented by competent counsel
in connection with the negotiation, drafting and execution of the Loan Documents
and that such Loan Documents shall not be subject to the principle of construing
their meaning against the party which drafted same.  Borrower acknowledges that,
with respect to the Loan, Borrower shall rely solely on its own judgment and
advisors in entering into the Loan without relying in any manner on any
statements, representations or recommendations of Lender or any parent,
subsidiary or Affiliate of Lender.  Lender shall not be subject to any
limitation whatsoever in the exercise of any rights or remedies available to it
under any of the Loan Documents or any other agreements or instruments which
govern the Loan by virtue of the ownership by it or any parent, subsidiary or
Affiliate of Lender of any equity interest any of them may acquire in Borrower,
and, to the extent permitted by applicable law, Borrower hereby irrevocably
waives the right to raise any defense or take any action on the basis of the
foregoing with respect to Lender’s exercise of any such rights or remedies.
 Borrower acknowledges that Lender engages in the business of real estate
financings and other real estate transactions and investments which may be
viewed as adverse to or competitive with the business of Borrower or its
Affiliates.





94













Section 10.21

Brokers and Financial Advisors.

 Borrower hereby represents that it has dealt with no financial advisors,
brokers, underwriters, placement agents, agents or finders in connection with
the transactions contemplated by this Agreement.  Borrower hereby agrees to
indemnify, defend and hold Lender harmless from and against any and all claims,
liabilities, costs and expenses of any kind (including Lender’s attorneys’ fees
and expenses) in any way relating to or arising from a claim by any Person that
such Person acted on behalf of Borrower or Lender in connection with the
transactions contemplated herein.  The provisions of this Section 10.21 shall
survive the expiration and termination of this Agreement and the payment of the
Debt.

Section 10.22

Prior Agreements.

 This Agreement and the other Loan Documents contain the entire agreement of the
parties hereto and thereto in respect of the transactions contemplated hereby
and thereby, and all prior agreements among or between such parties, whether
oral or written, between Borrower and Lender are superseded by the terms of this
Agreement and the other Loan Documents.  

Section 10.23

Joint and Several Liability.

 If Borrower consists of more than one (1) Person the obligations and
liabilities of each Person shall be joint and several.

Section 10.24

Certain Additional Rights of Lender (VCOC).

  Notwithstanding anything to the contrary contained in this Agreement, Lender
shall have:

(a)

the right to routinely consult with and advise Borrower’s management regarding
the significant business activities and business and financial developments of
Borrower; provided, however, that such consultations shall not include
discussions of environmental compliance programs or disposal of hazardous
substances.  Consultation meetings should occur on a regular basis (no less
frequently than quarterly) with Lender having the right to call special meetings
at any reasonable times and upon reasonable advance notice;

(b)

the right, in accordance with the terms of this Agreement, to examine the books
and records of Borrower at any reasonable times upon reasonable notice;

(c)

the right, in accordance with the terms of this Agreement, including, without
limitation, Section 5.1.11 hereof, to receive monthly, quarterly and year end
financial reports, including balance sheets, statements of income, shareholder’s
equity and cash flow, a management report and schedules of outstanding
indebtedness; and

(d)

the right, without restricting any other rights of Lender under this Agreement
(including any similar right), to approve any acquisition by Borrower of any
other significant property (other than personal property required for the day to
day operation of the Property).

The rights described above in this Section 10.24 may be exercised by any entity
which owns and controls, directly or indirectly, substantially all of the
interests in Lender.

 





95













 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





96













IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

BORROWER:

INLAND DIVERSIFIED PRATTVILLE LEGENDS, L.L.C., a Delaware limited liability
company

By:

Inland Diversified Real Estate Trust, Inc., a Maryland corporation, its sole
member







By:

/s/ Barry L. Lazarus

Barry L. Lazarus

President




LENDER:

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a banking association chartered under
the laws of the United States of America

By:

/s/ Michael A. Forastiere

Name: Michael A. Forastiere

Title: Executive Director























JOINDER AGREEMENT

The undersigned (“Joinder Party”) hereby acknowledges and agrees that it has
read and reviewed the foregoing Loan Agreement to which this Joinder Agreement
has been attached.  Capitalized terms used but not defined herein shall have the
meaning set forth in the Loan Agreement.

Joinder Party hereby covenants, represents, warrants, acknowledges and agrees as
follows:

(a)

Joinder Party has read and reviewed the Loan Agreement and is familiar with the
terms and provisions thereof.

(b)

Joinder Party covenants and agrees to observe and perform all of the covenants
and agreements of Joinder Party contained in Section 9.1 of the Loan Agreement.

(c)

The obligations of Joinder Party under this Joinder Agreement are enforceable
against Joinder Party and are not subject to any defenses, offsets or
counterclaims.

(d)

The provisions of this Joinder Agreement are for the benefit of Lender.

(e)

THIS JOINDER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.




[remainder of page intentionally left blank]




















IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

JOINDER PARTY:

INLAND DIVERSIFIED REAL ESTATE TRUST, INC., a Maryland corporation

By:

/s/ Barry L. Lazarus
Barry L. Lazarus
President


























SCHEDULE I

ALTERATION CONDITIONS

Prior to commencement of such Alterations, Borrower shall provide to Lender:

1.

Plans and specifications for such Alterations;

2.

Evidence that Borrower has obtained all necessary municipal approvals;

3.

A budget for such Alterations;

4.

A completion guaranty from Guarantor;

5.

The identity of the contractor(s) engaged in the Alterations, as well as copies
of the contracts under which they have been engaged; and

6.

An affidavit certifying that the Alterations comply with all Applicable Laws,
and do not violate the terms of any Leases.

Upon commencement of such Alterations, Borrower shall diligently prosecute same
to completion, or if Borrower elects, to promptly remove such Alterations and
restore the Property.

Upon completion (or removal) of such Alterations, Borrower shall provide to
Lender:

1.

A certification from a licensed architect or engineer that the Alterations were
completed (or removed) in accordance with all applicable approvals and
Applicable Laws;

2.

A copy of a final certificate of occupancy with respect to the Alterations
(unless certificates of occupancy are not available in the applicable
jurisdiction);

3.

Lien waivers or other evidence that all sums due to others as a result of such
Alterations have been paid in full;

4.

A revised survey reflecting such Alterations; and

5.

Either (a) a date down endorsement to the title policy issued to Lender in
connection with the closing of the Loan, without new exceptions and confirming
that no subordinate liens exist related to such Alterations, or (b) a so-called
“comfort letter” from an independent attorney or title company confirming the
foregoing.








SCH. I-1













SCHEDULE II

(REQUIRED REPAIRS)




Amount

(125% of estimated cost to repair)

Life and Safety Repair

Category

Description of Required Repair

$2,500

No

Paving, Curbing and Parking

Pavement repairs

$1,250

No

Loading Areas, Docks and Flatwork

Sidewalk repairs

$6,250

No

Utilities

Install bollards

$6,875

No

Exterior Walls, Stairs, Doors and Windows

Stair step crack; collision damage

$6,250

No

Roofing Systems

Various roof repairs




















SCHEDULE III

(ORGANIZATIONAL CHART OF BORROWER)










INLAND DIVERSIFIED REAL ESTATE TRUST, INC.

A MARYLAND CORPORATION, ITS SOLE MEMBER










I

I

I

I

I

I

I

I










INLAND DIVERSIFIED PRATTVILLE LEGENDS, L.L.C.

A DELAWARE LIMITED LIABILITY COMPANY



































SCHEDULE IV

FORM OF CASH MANAGEMENT AGREEMENT























SCHEDULE V

LEASING CONDITIONS

Such proposed Lease:

1.

Complies with restrictions of record, restrictions/exclusives in other Leases
and Applicable Law (including zoning laws, regulations and ordinances);

2.

Contains base rent, allowance and other concessions consistent with local market
terms;

3.

Contains commercially reasonable terms;

4.

Is subordinate to the Mortgage, and the tenant thereunder agrees to attorn to
Lender or any purchaser at a sale by foreclosure or power of sale;

5.

Does not contain any right of first refusal to purchase the Property (or any
part thereof) or purchase option for all or part of the Property;

6.

Does not contain any early termination rights (other than termination rights
vesting upon a violation of a co-tenancy, casualty or condemnation provision)
vesting prior to five (5) years after the commencement date of the proposed
Lease;

7.

Does not contain any terms that would materially adversely affect Lender’s
rights under the Loan Documents;

8.

Contains a no merger of estates provision; and

9.

Provides that subleases and assignments do not affect tenant’s primary
obligations, except that the proposed Lease may provide that the tenant may be
released from its primary obligations thereunder in connection with an
assignment of such Lease so long as the applicable Lease provision requires that
(i) the tenant is not released from its obligations or liabilities under the
Lease first arising or incurred prior to the assignment, (ii) the assignee
assume all of the obligations of the tenant under the Lease, (iii) the assignee
has a net worth reasonably acceptable to Lender, and (iv) the assignee has a
creditworthiness reasonably acceptable to Lender.















